        Case 2:15-cv-00201-SMJ   ECF No. 422-30   filed 01/28/20    PageID.24018 Page 1 of 95




                                                                 Expert Report:
                                 City of Spokane v. Monsanto Company, et al.,
                                                    Case No. 2:15-cv-0201-SMJ
                                 United State District Court, Eastern District of
                                                                    Washington




                                                                         Prepared by:




                                                    William H. Desvousges, Ph.D.




W.H. Desvousges &
 Associates, Inc.


    168 Spartina Ave.
St. Augustine, FL 32080



                                                                   November 15, 2019




                                                          Dec GMV Re: Opposition to Pl MILs 001532
Case 2:15-cv-00201-SMJ                ECF No. 422-30                filed 01/28/20            PageID.24019 Page 2 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                                 November 15, 2019



                                             TABLE OF CONTENTS

   1.   Summary and Qualifications .................................................................... 1
        Summary of Opinions ............................................................................................ 3
        Opinion 1: The City is not a Trustee for the Spokane River, or the resources within
             it or the uses it supports. ............................................................................... 3
        Opinion 2: The overwhelming evidence demonstrates that PCBs have not affected
             the recreational use of the Spokane River. .................................................... 4
        Opinion 3: The economy of Spokane has not been affected by PCBs. .................. 5
        Opinion 4: Conventional water quality pollutants limit recreation in the Spokane
             River. ............................................................................................................ 6
        Summary............................................................................................................... 7
   2.   Background ............................................................................................... 8
   3.   Opinions................................................................................................... 12
        Opinion 1: The City is not a Trustee for the Spokane River, or the resources within
             it or the uses it supports. ............................................................................. 12
        Opinion 2: The overwhelming evidence demonstrates that PCBs have not affected
             the recreational use of the Spokane River. .................................................. 13
        Opinion 3: The economy of Spokane has not been affected by PCBs. ................ 34
        Opinion 4: Conventional water quality pollutants limit recreation in the Spokane
             River. .......................................................................................................... 42
   4.   Conclusions............................................................................................. 48
   5.   References ............................................................................................... 50




                                                                                                                                 i


                                                                                  Dec GMV Re: Opposition to Pl MILs 001533
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24020 Page 3 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019




                        1. SUMMARY AND QUALIFICATIONS
          Counsel for the defendants has requested that I evaluate the City’s claim that
   PCBs have affected the beneficial uses of the Spokane River (River) in the City of
   Spokane. I have a Ph.D. and Master of Science Degree in Economics from Florida State
   University, and a Bachelor’s Degree in Economics from Stetson University. I have held
   faculty positions in Missouri and in North Carolina, including a research professorship at
   Duke University in Durham, NC.

          I have been conducting economic valuation research for more than 35 years,
   especially related to environmental matters. (A complete resume is included in Appendix
   A.) I have extensive experience in natural resource damage assessment (NRDA), having
   worked on more than 35 assessments since 1987, after I wrote the economics handbook
   for the Department of Interior (DOI) to accompany the 43 CFR Part 11 regulations. It is
   these regulations that describe methods for evaluating injuries, services losses and
   damages for impacted uses of natural resources from hazardous substance releases. I
   have led major damage assessments for the hazardous-substance releases into the
   Clark Fork River (MT), Lavaca Bay (TX), and Fox River (WI). Other major assessments
   include: Shell Martinez spill, Exxon Valdez spill, the Deepwater Horizon spill, Housatonic
   River, Saginaw Bay and River, and South Valley. I addressed potential human use
   losses for the Coeur d’ Alene site in Western Idaho as part of the ASARCO bankruptcy
   proceedings and testified in Federal Court on my findings. I am currently working on a
   damage assessment for potentially impacted recreation uses at a site in the Cascade
   Mountains in Washington.

          Additionally, I have been involved in numerous property diminution studies,
   especially ones involving environmental concerns. These studies have used state of the
   art research methods and market data to evaluate the potential impacts of various
   substances including PCBs, DDT, and perchlorate. I have conducted these studies in
   various locations throughout the United States. I was also admitted as an expert in both




                                                                                              1


                                                              Dec GMV Re: Opposition to Pl MILs 001534
Case 2:15-cv-00201-SMJ            ECF No. 422-30          filed 01/28/20        PageID.24021 Page 4 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                November 15, 2019



   Federal and State Courts, including the States of Alaska, New Jersey and
   Massachusetts.1

           I also have been actively involved publishing in the peer-reviewed literature based
   on my research. I have co-authored four books and 65 articles. I have conducted
   research grants for the National Science Foundation and the U.S. Environmental
   Protection Agency (USEPA).             I have also served as an Associate Editor for two
   environmental economics journals and have served as peer reviewer for numerous
   economics journals. I am a member of the Association of Environmental and Resource
   Economists as well as the American Economics’ Association.

           To evaluate the alleged impact of PCBs on the beneficial uses of the River near
   Spokane, Washington, I visited the area. I followed the River from Lake Coeur d’Alene
   in Idaho to Long Lake. I rafted through portions of the River. In addition, I have reviewed
   numerous documents that were produced in discovery by the City and other parties and
   the City’s 30(b)(6) deposition testimony. I have also conducted a thorough review of the
   literature related to the uses of the River, including the recreational, commercial and
   industrial uses. Among other documents, I have reviewed filings prepared by Avista, the
   local electric company, for the Federal Energy Regulatory Commission on the
   recreational uses of the River. I have reviewed numerous planning documents prepared
   by the City and other regional planning entities. To understand the information that
   potential users of the River may have available to them about the uses of the River, I
   have searched various Internet sites, Instagram and the Spokesman Review. I have also
   reviewed various documents from the professional economics literature. I also have
   reviewed the expert report prepared by the plaintiff’s expert, Dr. J. Michael Trapp, and
   various depositions related to my testimony.




   1
     State of Alaska and City of North Pole v. Williams et al.; New Jersey Department of Environmental
   Protection, et al. v. Union Carbide Corporation; New Jersey Department of Environmental Protection, et al.
   v. Essex Chemical Corporation; Matter of DeLeo, et al. v. Bouchard Transportation Co., et al.


                                                                                                           2


                                                                      Dec GMV Re: Opposition to Pl MILs 001535
Case 2:15-cv-00201-SMJ          ECF No. 422-30          filed 01/28/20      PageID.24022 Page 5 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.            November 15, 2019



   Summary of Opinions
           I have concluded that there is overwhelming evidence showing that PCBs have
   not obstructed the free use of the River. In addition, the evidence clearly shows that the
   enjoyment of recreational swimming, boating, fishing and other water activities has not
   been affected by PCBs.2 Moreover, there is no evidence that PCBs interfere with the
   free use of the River for the promotion of commerce, navigation and fisheries. Finally,
   the main limitation to use continues to be conventional water quality pollutants associated
   with the City’s combined sewage outfalls.




   Opinion 1: The City is not a Trustee for the Spokane River, or the resources
         within it or the uses it supports.
           The nuisance claim by the City for a reduction in beneficial uses of the River as
   a result of PCBs is comparable to a claim for natural resource damages. Only a Trustee
   of a resource may claim natural resource damages as a result of an injury and loss of
   natural resource services (43 CFR Part 11). A NRDA requires the participation of all
   relevant natural resource Trustees as specified in 43 CFR Part 11 regulations for
   conducting a NRDA. Such an assessment would require an evaluation of the reduction
   in natural resource services that have occurred as a result of an injury to the resource.
   This loss in services would then be equated with a corresponding gain in natural resource
   services resulting from compensatory restoration projects. These projects would restore
   the equivalent services lost as a result of the injury, making the public whole. Neither the
   City, nor its experts, have done any such analysis of lost natural resource services.
   Finally, the City’s own witness concurs that the City is not a Trustee of the Spokane River
   or the resources within it (Feist 2019, 653-654 and 894-895).




   2
    I have reviewed hundreds of photos on Instagram showing the extent and variety of uses of the River.
   People’s enjoyment is evident in the photos.

                                                                                                      3


                                                                   Dec GMV Re: Opposition to Pl MILs 001536
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24023 Page 6 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



   Opinion 2: The overwhelming evidence demonstrates that PCBs have not
         affected the recreational use of the Spokane River.
            The River provides many recreational opportunities for both residents and
   visitors. The River flows through the middle of the City, yielding spectacular views of
   fast-moving water and unique natural features. Many parks and tourist attractions are
   located on or near the River. Riverfront Park, which is in the midst of a major renovation
   and expansion by the City, supports 2.2 million users per year (Riverfront Park Master
   Plan 2014). This renovation is part of a $60 million-dollar bond program that the City has
   financed with the Riverfront Park efforts being the center piece. According to Spokane
   Mayor David Condon, the River is once again firmly implanted as Spokane’s identity (Hill
   2018).

            Several studies have been undertaken of people who live on or near the River.
   These studies show that the River supports many water-based activities including fishing,
   swimming, kayaking, paddle boarding, and rafting. Near water activities, such as hiking
   and walking, are also popular among both visitors and residents.        Users are assured
   that the River is safe for recreational use. For example, even five years ago, Brook
   Beeler, Communications Manager for the Department of Ecology’s Eastern Region
   office, emphasized that the River is safe to swim and recreate in (Silbernagel Mccaffree
   2014).

            Fishing takes places at numerous access points along the River and is easily
   accessible to users.     Sean Visinstainer, the owner of a local fly-fishing shop, has
   described the River as a unique urban fishing experience even though you do not feel
   like you are in an urban setting. “The river goes right through this major city, yet it has
   beautiful scenery and beautiful wild trout. It’s awesome” (Bartlett 2018, p. 50).

            Fishing is especially popular with people who live on the River, with about half of
   them engaging in either boat or shore fishing (REC Resources and Pinnacle 2010). In a
   2010 survey by Pinnacle Research, shoreline residents cited litter and algal blooms as
   concerns or problems affecting their use of the River (REC Resources and Pinnacle
   2010). No one mentioned PCBs. Given their extensive use of the River, and living on
   or near the River, residents would be expected to be most aware of any potential
   problems with PCBs affecting their uses, or their property values.          In addition, the



                                                                                              4


                                                              Dec GMV Re: Opposition to Pl MILs 001537
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24024 Page 7 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



   Robinson survey shows very few people mentioned PCBs as part of cleanup efforts
   (Robinson Research 2015).

          Such reactions to the presence of PCBs are not surprising. The economics
   literature shows that fish consumption advisories, including those based on PCBs, have
   a very limited impact, if at all, on people’s decision to go fishing. Such decisions are
   more likely to be affected by factors other than the presence of advisories (MacNair and
   Desvousges 2007; Desvousges, MacNair and Smith 2000). Moreover, anglers can catch
   popular fish that do not have advisories at sites with some species containing advisories.
   In fact, only one species (carp) has an advisory based solely on PCBs and it is not a
   desirable game fish.     Finally, the City’s expert, Dr. J. Michael Trapp, provided no
   evidence of any reduction in recreational benefits of the River because of PCBs.




   Opinion 3: The economy of Spokane has not been affected by PCBs.
          The River is an important engine to the City and its residents and has not been
   affected by PCBs. The River supports a major hydropower network owned by Avista
   Utilities—with the original facility located in downtown Spokane. Relatively inexpensive
   electricity attracted numerous industries, including the aluminum industry. The River also
   serves as a key part of the transportation network for Western Idaho and Eastern
   Washington, helping to bring lumber, minerals, and various agricultural products to users
   throughout the world. The River plays a key role in economic development plans for the
   City and the region as a whole. Fishing-related activities generate substantial economic
   value to the Spokane area. For example, the number of jobs created both directly and
   indirectly by resident and nonresident angler expenditures total between 924 and 2,217,
   creating a total income of $29 to $69 million annually (TCW 2008).

          Finally, the City and businesses continue to invest money in the waterfront area
   for recreation, tourism, business and residences. For example, the City purchased a 31-
   acre parcel with 4,500 feet of frontage on the River from the Sisters of the Holy Names
   using funding from the Spokane County Conservation Futures Program to help improve
   access to the River for citizens with disabilities. The City also has been an active
   participant in the redevelopment of University City, which includes a bridge across the
   River to link the life sciences and health services to an underdeveloped portion of the


                                                                                              5


                                                              Dec GMV Re: Opposition to Pl MILs 001538
Case 2:15-cv-00201-SMJ             ECF No. 422-30           filed 01/28/20        PageID.24025 Page 8 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                   November 15, 2019



   City.3 These investments in areas near the River enable the City to grow and prosper as
   it expands into education, health, and other growing industries and fields. The River also
   serves as a major attraction to recruiting and retaining both businesses and their workers
   in the Spokane area. The net result of all these investments is that Spokane finds itself
   as a very desirable place to live, especially among people who value the outdoors. All
   of the improvements and investments mentioned herein came long after the discovery of
   PCBs in the River. Thus, the River is an integral part of the Spokane area and its use
   has not been affected by the presence of PCBs.




   Opinion 4: Conventional water quality pollutants limit recreation in the
         Spokane River.
            Water quality in the River has improved dramatically over the last century;
   however, it is the discharge of untreated waste into the River over time, not PCBs, that
   has been the primary source of pollution historically limiting the recreational uses of the
   River. For nearly a century, the City discharged untreated sewage into the River. The
   development of wastewater treatment facilities in the early 1970s did not solve the
   problem. Raw sewage has continued to spill into the River as the result of combined
   sewage overflows (CSO). Currently, the City is permitted to discharge a measured
   quantity of untreated waste into the River.4 Overflows continue to occur frequently as
   the combined wastewater system becomes overloaded during rainstorms. At times
   sewage has created unhealthy conditions in the River, which decreases the beneficial
   uses of the River.

            In addition, the release of nutrients into the River from point and nonpoint pollution
   sources has resulted in excess plant growth and toxic algae blooms in Lake Spokane
   and Nine Mile Reservoir. These outbreaks affect the use of the waterway for boating
   and swimming because they make conditions unsafe for water contact recreation. PCBs
   do not contribute to plant growth or algae blooms.

            The Washington State Department of Ecology maintains data on water quality in
   the River using a water quality index (WQI). This WQI tracks levels of a number of water


   3
     https://static.spokanecity.org/documents/projects/south-bridge-landing-area/university-district-gateway-
   bridge-brochure-2014.pdf
   4
      Hendron 2019, 51: 11-17.

                                                                                                                6


                                                                        Dec GMV Re: Opposition to Pl MILs 001539
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24026 Page 9 of 95
   Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



   quality indicators including: dissolved oxygen, temperature, fecal coliform bacteria, pH,
   suspended solids, turbidity, nitrogen, and phosphorus. PCBs are not included in this
   index of water quality used to assess the health of the River. The index shows an
   improvement over time as the City has begun to implement controls and treatment for its
   wastes. Some of the factors in the WQI produce changes in water quality that the public
   can perceive. Fecal coliform may result in warning signs and closures on the River.
   Nitrogen and phosphorus may result in algae blooms and excess plant growth, which are
   unsightly and interfere with the use of the River, and at times will result in warnings
   limiting or prohibiting use. PCB levels do not reduce the beneficial uses of the River.
   Regulators and City officials regularly inform the public that the River is safe for
   recreation.




   Summary
          The remainder of this report summarizes the bases for the opinions that I have
   reached in this case. PCBs have not reduced the enjoyment and beneficial use of the
   River for recreation or the ability of the City to prosper economically. I have reached
   these opinions to a reasonable degree of economic and scientific certainty. I have been
   compensated at $450 per hour for my work on this report and my testimony rate is $600
   per hour.




                                                                                              7


                                                              Dec GMV Re: Opposition to Pl MILs 001540
Case 2:15-cv-00201-SMJ           ECF No. 422-30          filed 01/28/20       PageID.24027 Page 10 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.              November 15, 2019



                                           2. BACKGROUND
            Spokane, established in the 1870s, was originally formed around the falls and
    rivers by settlers. Even earlier, the Spokane Tribe, indigenous to this area, organized
    itself around the River because of the abundance of salmon. “During salmon runs, other
    tribes joined the Spokanes at the falls for fishing, trade, games, celebration, and
    socializing” (Arskey 2005)5. As the population of white settlers increased, however,
    conflicts rose between them and the Spokanes. In 1881, the Spokane Reservation was
    established northwest of the present City. The development of dams on the River in the
    early 20th century altered the salmon runs and the Tribe’s ability to use the River as it did
    historically (Arskey 2005).

            The River is unlike most Western rivers in that it is a river segment of only 111
    miles in length. It begins in Lake Coeur d’Alene, Idaho, a 25-mile long natural lake that
    is formed by Post Falls Dam. The remainder of the River contains six more dams that
    block and shape the River as it flows West to intersect with the Columbia River Reservoir
    that is created by Grand Coulee Dam (Titone 2018).

            The City’s emphasis was mining, timber, and agriculture due to rich soil. In this
    regard, Spokane is not that different from many Western cities. It’s smaller than Denver,
    bigger than Butte, and about the same size as Boise. All these cities’ histories are
    intertwined with various extractive industries (Marshall 2018).

            In 1889, a large fire devastated Spokane and surrounding cities. However, the
    town was rebuilt with new buildings that included “substantial and elegant brick, stone
    and terra cotta” (Downtown Spokane Heritage Walk). Local investors who made money
    in mining helped the City rebuild quickly after the fire:

            There was a flurry of construction and concentration of commercial
            buildings in the downtown core between the base of the South Hill and
            the Northern Pacific tracks that Railroad Avenue, where the tracks of the
            Northern Pacific were located, was elevated above street level in 1914-15
            in an effort to eliminate traffic problems downtown (Downtown Spokane
            Heritage Walk).6




    5
      Youngs (1996) provides additional insights in his Chapter 2 about the Spokane tribe and early Spokane
    history.
    6
      http://www.historicspokane.org/HeritageTours/downtown/history.html

                                                                                                         8


                                                                     Dec GMV Re: Opposition to Pl MILs 001541
Case 2:15-cv-00201-SMJ             ECF No. 422-30    filed 01/28/20      PageID.24028 Page 11 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.        November 15, 2019



               Shortly after, Spokane became a major railroad hub for numerous railroads in the
    area including the Northern and Union Pacific railroads. “Traffic throughout the lifetime
    of the road was mostly grain west, lumber east” (Spokane Portland & Seattle Railway
    Historical Society7). The railroad system also played a major role in moving materials to
    support war efforts.

               At the time the railroads were gaining popularity, gold was discovered in the
    Coeur d'Alene mining district, and Spokane was established as “the service center for
    the north Idaho mines,” (Downtown Spokane Heritage Walk) and the railroads were used
    to transport material to the mining towns. Spokane was shown as the center of all of this
    activity on maps.           Spokane became “the main gate to the Pacific Northwest and
    establishing the Inland Empire which stretched from southern British Columbia to
    Oregon's Blue Mountains, from the Cascades to the Rockies” (Downtown Spokane
    Heritage Walk; Meinig 2005). The mines provided the wealth in this region for decades.
    During this time, Gonzaga University and Sacred Heart Hospital were also founded. The
    railroads and the discovery of various metals including gold, silver, lead, and zinc helped
    boost Spokane’s economy.             Farming in Western Washington also contributed to
    Spokane’s growing prosperity. Timber has been an important resource to the area since
    the early settlers due to the large forests and proximity to the River for electricity to run
    the mills.

               Washington Water Power, now Avista, began providing hydropower in 1889,
    around the time Spokane was destroyed in the fire. After the fire, Washington Water
    Power restored electricity to the City. Its first hydroelectric generating facility was built in
    1890 and has been providing hydropower ever since (Spokane Historical). WWII played
    a major role in transforming the local economy with the development of aluminum
    production at Kaiser to support the war effort facilitated by the availability of inexpensive
    hydropower from the dams built along the River and the growth of Avista power (Arskey
    2005).

               The population trends in Spokane are consistent with the increase in the
    expansion of economic activity. In 1880, the population in Spokane was 300 people. In
    1909, the population had grown to more than 100,000 people (Stratton 2005). It was



    7
        See also Meinig 2005.

                                                                                                  9


                                                                 Dec GMV Re: Opposition to Pl MILs 001542
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24029 Page 12 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    advertised as a great place to live due to the education, fine hotels, and commerce. Over
    the course of the twentieth century, Spokane experienced a slow and steady growth in
    population. However, more recently Spokane’s rate of growth has increased. In 2017,
    Spokane County was one of the five counties in Washington that experienced the largest
    concentration of growth.     “Population growth continues to be concentrated in large
    metropolitan counties. Seventy-seven percent of the growth occurred in the State’s five
    largest counties: King, Pierce, Snohomish, Spokane, and Clark, respectively” (Office of
    Financial Management 2019).

           The City has in the past and continues to value the River as the focus of recreation
    and economic activity for the City. As early as 1908, the famous landscape architect
    John C. Olmsted visited Spokane and identified the River as a prime park site. Real
    estate developers were encouraged to donate land to the City for parks, but the land was
    too valuable to industry (Klingle). It was not until the Spokane business and downtown
    property owners founded Spokane Unlimited in 1959, a group committed to reviving the
    City’s retail core using the River as the engine for urban renewal, that the River began to
    transform into a recreational and cultural destination rather than just a resource for
    industry and transportation (Klingle). The River was an integral part of this renewal effort.

           The group spearheaded the bid for the World Expo ’74 themed “Man and the
    Environment” and developed Havermale Island from a railroad switchyard to create the
    centerpiece for the fair (Klingle). The fair succeeded in bringing the River back into the
    heart of the City. Riverfront Park opened in 1976 attracting large numbers of visitors and
    revitalizing downtown Spokane.

           Unfortunately, the energy from the World Expo did not last. Spokane experienced
    lackluster government, high unemployment, and stagnant real estate market problems
    in the 1980s (MIG Inc. 2008). Major downtown department stores could not compete
    with suburban growth. Furthermore, Kaiser Aluminum changed ownership in the 1990s,
    reducing employment opportunities in the City (Arskey 2005).            The Spokane area
    suffered from job and tax losses during the Kaiser bankruptcy proceedings. “Kaiser once
    employed 2,000 workers in the area, but that fell to fewer than 600 after the February
    2002 bankruptcy filing” (Geranios 2006). Nevertheless, Spokane again turned to the
    River as a focal point for restoring the economic energy and activity in Downtown
    Spokane.     The City along with key businesses and civic groups have repeatedly

                                                                                              10


                                                               Dec GMV Re: Opposition to Pl MILs 001543
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24030 Page 13 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.        November 15, 2019



    spearheaded investments in facilities on or near the River.             Parks and Recreation
    spending is a priority in both the City and the County. Expenditures per capita have
    increased 13 percent in real numbers since 2005 (43 percent to 74 percent in nominal)
    (Spokane Trends (a)). Clearly, the discovery of PCBs in the early 1980s in the River has
    not deterred the City from investing money in its riverfront parks.

           In summary, the River has provided the City of Spokane and Eastern Washington
    with substantial economic, recreational and social value. Spokane, which was
    incorporated more than 125 years ago, is the second largest city in Washington.
    Because of its proximity to the River, it flourished during the mining and railroad boom.
    Those economic activities, along with timber, hydropower, and aluminum production, are
    what supported Spokane’s growth. Spokane, like many cities, experienced ups and
    downs in the economy as habits, lifestyles, and income changes.               However, more
    recently, it is experiencing revitalization from enhancing parks and recreation, improving
    housing downtown, and adding entertainment attractions along the River. Thus, the City
    of Spokane has continued to invest heavily to improve access to the River and to
    enhance the value of properties near the River, continuing to underscore the importance
    of the River in the future of the City. Clearly, such investments are inconsistent with
    alleged concerns about PCBs affecting the beneficial uses of the River.




                                                                                               11


                                                               Dec GMV Re: Opposition to Pl MILs 001544
Case 2:15-cv-00201-SMJ         ECF No. 422-30         filed 01/28/20     PageID.24031 Page 14 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.        November 15, 2019



                                            3. OPINIONS
    Opinion 1: The City is not a Trustee for the Spokane River, or the resources
          within it or the uses it supports.
            The City’s nuisance claim of a reduction in the natural resource services of the
    River resulting from PCBs is comparable to a claim for natural resource damages. In
    claims for injuries to natural resources and human uses, there are well-established
    approaches for measuring potential damages.             Specifically, with the enactment of
    CERCLA and the promulgation of regulations in 43 CFR Part 11, the procedures for
    evaluating injuries and losses to natural resources are well documented. A NRDA
    requires the participation of all relevant natural resource Trustees. Because the City is
    not a Trustee of the fish in the River, or any other relevant resources, it should have
    included the Trustees of those resources, which are the U. S. Fish and Wildlife Service,
    the Washington Department of Ecology and the National Oceanic and Atmospheric
    Administration (NOAA), and potentially tribal Trustees. Marlene Feist, the City’s witness
    confirms that the City is not a Trustee for either the River or the fish in it:

            Q: The City isn’t a trustee of the natural resources in the river; correct?

            A: Trustee of the natural resources. I don’t think so.

            (Feist 894:25-895:2-4)



            Q: You’re aware that the city doesn’t own the fish that are in the river,
            correct?

            A: Yes. We don’t own them.

            Q: You are aware that the fish and the river are actually owned by the
            state of Washington?

            A: Okay. Sure.

            Q: Okay. No reason to disagree?

            A: I have no reason to disagree.

            (Feist 653:23-25-654:2-7)




                                                                                                12


                                                                 Dec GMV Re: Opposition to Pl MILs 001545
Case 2:15-cv-00201-SMJ         ECF No. 422-30       filed 01/28/20     PageID.24032 Page 15 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.        November 15, 2019



           Any assessment of potential natural resource damages must include a careful
    consideration of the services that the River provides. Services are the most fundamental
    concept in natural resource economics, and as such, play a critical role in damage
    assessments (Kopp and Smith 1993; National Research Council 1997). People value
    natural resources because of the flow of services they provide. This is akin to the fact
    that people value financial assets based on the money flows those assets yield over time.
    As I have shown above, the River supports a wide range of human use services.
    Ecological services are the services that one resource provides to another. Habitat or
    food sources are two of the most prevalent forms of ecological services that benefit
    wildlife. Such services are thriving in the River.         The City’s experts provide no
    assessment of lost beneficial uses of the resources of the River. Nor do their efforts
    provide any credible economic evidence to support any opinions on potential damages.
    Such evidence would have included determining first whether any loss in services had
    occurred, and only if so, determining how much restoration would be needed to equate
    the flow of services from potential restoration projects to the cumulative amount of
    services that were lost.

           Thus, the evaluation of restoration alternatives is based on both economic
    principles and regulatory guidance for damage assessment.               The principles enable
    restoration actions to be evaluated using standard economic concepts. 43 CFR Part
    11.82 provides a list of seven factors that Trustees should consider in evaluating
    restoration projects, including technical feasibility and cost effectiveness. Clearly, none
    of the City’s experts has conducted any such analysis.




    Opinion 2: The overwhelming evidence demonstrates that PCBs have not
          affected the recreational use of the Spokane River.
           “The Spokane River is arguably Spokane’s finest natural resource and is tied to
    a rich history of culture and recreation” (Spokane Trends (b)). The River provides a
    center for recreation in the City and “is one of the City’s most valuable natural and
    economic resources” (The Lands Council). In fact, recreational use of the River has
    increased over time. Moreover, the City is providing more and better access to the River
    (Robinson Research 2015; City of Spokane 2018) to further encourage recreation uses
    by its residents. The City continues to increase and improve public access to the River


                                                                                               13


                                                               Dec GMV Re: Opposition to Pl MILs 001546
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24033 Page 16 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    (Feist 2019, 218:13-25). There has not been a single instance where the City has acted
    to prevent public use of the River because of PCBs (Feist 2019, 218:13-25).

           In particular, the City is making a $60 million investment in Riverfront Park
    (Figures 1 and 2). In 2012, Visit Spokane hired Randall Travel Marketing to develop a
    comprehensive travel research study for Spokane. The study included a survey of 20
    lodging properties for a total of 3,772 rooms. Among the visitors surveyed, Riverfront
    Park was ranked the number one tourist attraction in the region (Riverfront Park Master
    Plan 2014, p. 20).




                                                                                              14


                                                               Dec GMV Re: Opposition to Pl MILs 001547
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24034 Page 17 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



                      Figure 1: Redevelopment Plan for Riverfront Park
                                       (Deshais 2014)




                                                                                              15


                                                               Dec GMV Re: Opposition to Pl MILs 001548
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24035 Page 18 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



                          Figure 2: Riverfront Park Revitalization
             (https://my.spokanecity.org/riverfrontspokane/about-us/history/)




           Recently, Avista Corporation has developed a new park on the riverfront,
    Huntington Park.     Located in Downtown Spokane, Huntington Park is a popular
    destination for tourists and locals. The park saw 18,827 individual visitors during the
    peak use season of 2014 (Pinnacle Research and Consulting 2016, p. 3). According to
    Visit Spokane, Huntington Park is one of the “most fantastic experiences in the
    Northwest” (Visit Spokane). The park was developed by Avista Utilities, was dedicated
    in 2014, and is located between the City Hall Plaza and the brick Washington Water
    Power building.     The park features a 360-degree overlook walkway, dozens of
    interpretive signs and many public art installations, including Native American culture and
    hydroelectric history. The lower section of the park brings you right up to the falls (Figure
    3).




                                                                                              16


                                                               Dec GMV Re: Opposition to Pl MILs 001549
Case 2:15-cv-00201-SMJ            ECF No. 422-30            filed 01/28/20        PageID.24036 Page 19 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                  November 15, 2019



                                Figure 3: Huntington Park
        (https://www.inlander.com/spokane/huntington-park/Location?oid=4355077)




             The City has also invested heavily in the University District, which is another area
    located near the River. The City is an integral partner in this large redevelopment effort
    to raise the economic standard of living in a neglected portion of the City. The University
    District Gateway Bridge is an important part of this effort.                   This pedestrian bridge
    connects over the BNSF Railroad to link together business and residential development
    between the universities and the medical community on Spokane’s lower South Hill.8
    The bridge was completed in the late fall 2018. It features an arch that provides another
    focal point for downtown Spokane and accentuates the value of property in downtown
    near the River (Block 2018). However, the connectivity of the bridge for cyclists is limited
    due to competing uses with motorists. Further connections to existing trails will be
    needed to fully realize the potential of the new bridge (Deshais 2018).

             Local universities emphasize the River as a benefit to attending their schools.
    Gonzaga University promotes the River on their website when discussing things to do
    around Gonzaga.           Specifically, Gonzaga says: “Our city parks are also popular
    destinations. Riverfront Park, just minutes from Gonzaga’s campus, features a carousel,
    sky ride over the Spokane Falls, fun family activities and easy access to the Centennial
    Trail along the Spokane River” (Gonzaga University). Additionally, Washington State



    8
     https://static.spokanecity.org/documents/projects/south-bridge-landing-area/university-district-gateway-
    bridge-brochure-2014.pdf

                                                                                                                17


                                                                        Dec GMV Re: Opposition to Pl MILs 001550
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24037 Page 20 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    University (WSU) - Spokane Campus lists “downtown along the river” as a reason why
    students should choose WSU-Spokane. “Located in the heart of Spokane’s University
    District, the WSU campus is bordered on one side by the Spokane River and Centennial
    Trail, giving students direct access from campus to recreational activities” (Washington
    State University).

           In fact, “state funding has poured into Spokane-area recreation projects”
    (Francovich 2018a). The South Gorge Trail received $1,052,000 from three different
    state funding sources. City councilwoman Candace Mumm states, “in my opinion, to
    receive funding from three programs confirms how much support exists to improve the
    public’s access and enjoyment of the Spokane River” (Francovich 2018a). The City also
    purchased a 31-acre parcel with 4,500 feet of frontage on the River from the Sisters of
    the Holy Names using funding from the Spokane County Conservation Futures Program.
    The land will be developed to be accessible to disabled anglers and add to the Centennial
    Trail (Francovich 2018b; Culver 2017). Clearly, PCBs have not affected development
    and use of the riverfront as a recreation destination.          A master plan for careful
    development of recreational amenities in the Spokane River Gorge has been developed
    to provide a vision for future projects that will link trails, parks, and access to the River
    within minutes of the downtown core (CEDS 2015, p. 22). The City and County also
    continue to expand the bike trail system, the jewel being the Centennial Trail, which runs
    for nearly 40 miles along the River providing recreational access to the River and its
    parks. The City even used the new combined sewer overflow project in downtown to
    increase access to the River by creating a park overlooking the River (Figure 4).




                                                                                              18


                                                               Dec GMV Re: Opposition to Pl MILs 001551
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24038 Page 21 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



              Figure 4: Spokane Downtown Combined Sewer Overflow Project
           (https://www.kxly.com/news/photos-a-look-at-the-new-downtown-spokane-
                                     plaza/1135831400)




           Moreover, the 2010 survey by REC and Pinnacle Research (conducted for Avista)
    of people who live on the River find a high level of recreation use including both near
    water and in water recreation activities. As shown in Figure 5, 85 percent of residents
    living on or near the River engaged in some form of motorboating during the previous
    year. In addition, kayaking and canoeing also were popular among these residents with
    53 percent of them using this form of water craft. Residents near the shoreline of the
    River also engaged in high levels of fishing with 53 percent of them fishing from boats
    and another 52 percent from shore. Swimming also was a very popular activity with more
    than 80 percent of shoreline residents engaging in swimming in the previous year.
    Walking, hiking and jogging were the most popular near water activities with 53 percent
    of shoreline residents taking part in these activities. Picnicking and sightseeing also were
    popular among shoreline residents.         In comparison to the participation rates of
    Washington state residents, Spokane River residents had a much higher participation
    rate in water-based activities and lower rates of participation of nonwater-based
    activities. These results indicate that, as expected, shoreline residents favor water-

                                                                                              19


                                                               Dec GMV Re: Opposition to Pl MILs 001552
Case 2:15-cv-00201-SMJ                ECF No. 422-30        filed 01/28/20         PageID.24039 Page 22 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                   November 15, 2019



    activities over other types of outdoor activities as would be expected indicating that the
    River is an important source of recreation for these residents.



         Figure 5: Comparison of Activity Participation for Shoreline Households
               During the Last 12 Months and Washington State Residents
           (from Figure 5-1, REC Resources Pinnacle Research 2010, p. 5-5 and
                         Responsive Management 2012, pp. 7-14)

                                          Participation in Recreation
        nature and wildlife viewing
                             camp
                             picnic
                        sightseeing
     bicycle/rollerblade/skateboard
                          Walk/jog
                Fishing from shore
                 Fishing from boat
      waterskied, tubed,wakeboard
                         swimming
                            sailing
                rowboats and rafts
                kayaking/canoeing
               Personal watercraft
                     Motorboating

                                      0     10   20    30      40      50     60      70      80      90   100

                  Washington Residents (SCORP)        Participation (Spokane River shoreline residents)



            The survey of shoreline residents included questions about the facilities that were
    available for use. Shoreline residents expressed reasonably high levels of satisfaction
    with their recreation facilities in 2009 with 51 percent of them either satisfied or very
    satisfied with the facilities (REC Resources Pinnacle Research 2010, p. 5-6). The survey
    did provide residents the opportunity to respond about any other concerns involving the
    River. None of the residents mentioned PCBs in the River as a concern.

            The 2015 telephone survey of residents living in Spokane, Lincoln and Stevens
    Counties in zip codes adjacent to the River provides insight about people who use the




                                                                                                             20


                                                                        Dec GMV Re: Opposition to Pl MILs 001553
Case 2:15-cv-00201-SMJ               ECF No. 422-30          filed 01/28/20         PageID.24040 Page 23 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                  November 15, 2019



    River but do not actually live on it (Robinson Research 2015).9 Figure 6 highlights the
    popular recreation activities as indicated in this survey. Clearly, walking, hiking or biking
    are the most popular recreation activities that occur along the River, particularly along
    the urban area. The survey shows that 60 percent of those interviewed participate in
    these activities along the River. Other near water recreational uses, such as picnicking
    and sightseeing also are very popular, with 35 percent of the survey participants taking
    part in these activities along the River (Robinson Research 2015). This is an increase
    from 14 to 19 percentage points between 2009 and 2015.

                 Figure 6: Results for Question 6 from Robinson Research 2015

                      Q. 6 What Activities Best Describe How You
                           Interact with the Spokane River?
                             (Asked of 465 respondents -multiple responses allowed)


                                               6%
                   Go to beaches          3%

                     Inner tubing         3%

          Non-motorized boating                       15%

              Motorized boating                             18%
                                                     14%
                       Swimming                              20%
                                                       16%
                          Fishing                                 23%
                                                       16%
        Picnicking, scenic viewing                                            35%
                                                                                         46%
         Walking, running, biking                                                                      60%

                                     0%        10%     20%           30%        40%      50%       60%

                                                     2009     2015



              The River and Lake Spokane offer many locations for swimming. There are nine
    swimming sites between the Stateline and Nine Mile Falls and an additional eight sites
    on Lake Spokane (Long Lake) (Spokane River Forum (a)). Rafting and kayaking as well
    as motorized boating are also popular on various stretches of the River with 15% and



    9
     Some caution is needed with the Robinson results because of the lack of survey weights and potential
    unrepresentativeness of the results.

                                                                                                          21


                                                                           Dec GMV Re: Opposition to Pl MILs 001554
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24041 Page 24 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    18% participation respectively (Robinson Research 2015). One local canoeing/kayaking
    enthusiast wrote:

           The Spokane River is the perfect canoeing classroom. It’s handy—
           practically in the backyards of half a million people. And its waters range
           from Class I (easy-peasy, obstacle free) to Class III (big waves, advanced
           skills and nerves required) (Titone 2018).

           The Upper Spokane, the twenty miles between the Idaho border and the Spokane
    City limits, provides a unique experience for white water enthusiasts. Class III rapids
    provide many challenges with the best rapids between Barker and Sullivan roads that
    yield a long wave train (Titone 2018). The next section of the River between the Upper
    and Lower is not accessible for boating. However, it can be seen and enjoyed from many
    urban vistas including the Opera House, a tourist gondola, various parks, or the
    Centennial Trail.

           The Lower Spokane, which begins at Peaceful Valley, contains a variety of
    boating options depending on the part of the River. In this region is the Riverside State
    Park, which includes Bowl and Pitcher, Devil’s Toenail, Plese Flats and Deep Creek
    Landing (Figures 7 and 8). This area boasts popular Class II to Class IV rapids for rafters
    and experienced white-water kayakers. Riverside Park occupies 12,000 acres and
    nearly 200,000 feet of shoreline along the Spokane and Little Spokane Rivers just north
    of Spokane. Amenities include 55 miles of hiking and biking trails, 25 miles of horse
    trails, 120 feet of dock, three boat ramps, amphitheater, museum, rock climbing, fishing
    and many additional water-based activities as well as winter sports (Washington State
    Parks). Most recently, a new launch for rafters was added in Peaceful Valley’s Redband
    Park. This launch provides easy access to the Great Gorge. “It’s a premier addition to
    the Spokane River Water Trail,” said Spokane River Forum Executive Director Andy
    Dunau (Spokane River Forum (b)). The launch was four plus years in development led
    by the Spokane River Forum through funding support from the City, Washington
    Department of Commerce, Spokane Conservation District, the Spokane Tribe of Indians,
    TransCanada, and Spokane Indians Baseball (Spokane River Forum (b)).

           Near Downtown, new access was created on the south side of the River, under
    the Division Street Bridge and near the Spokane Convention Center. “The new access
    provides the community unique entry into the vibrant Spokane River in the downtown
    core and supports the City and the community’s vision for a clean and accessible river”

                                                                                              22


                                                               Dec GMV Re: Opposition to Pl MILs 001555
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24042 Page 25 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    (Cotton 2015). Mayor Condon states, “It is exciting to give people another way to access
    and celebrate the Spokane River. The City is committed to embracing and protecting
    our greatest natural resource” (Cotton 2015). M. Feist testified that the City promotes
    the use of the River for recreation. When asked about this, Feist responded, “Absolutely”
    (Feist 2019, 69:2). She also agreed that PCBs do not limit various recreational uses
    (Feist 2019, 66-74).

                  Figure 7: Bowl and Pitcher, Riverside Park (Jones 2014)




                                                                                              23


                                                               Dec GMV Re: Opposition to Pl MILs 001556
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20      PageID.24043 Page 26 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.       November 15, 2019



                                 Figure 8: Riverside State Park
       (https://parks.state.wa.us/DocumentCenter/View/1935/Riverside-State-Park---overview-PDF)




                                                                                                  24


                                                                Dec GMV Re: Opposition to Pl MILs 001557
Case 2:15-cv-00201-SMJ            ECF No. 422-30           filed 01/28/20        PageID.24044 Page 27 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                 November 15, 2019



             The River has been a popular recreation area for many years and there is no
    indication that PCBs have reduced its popularity. In 2003, a survey of recreation sites,
    conducted for Avista dam relicensing, estimated annual recreational use of the River at
    designated recreation sites at 119,321 users recreating 722,269 days at the Upper
    Falls/Monroe Street/Nine Mile Reservoir Sites (Avista Corporation 2005, p. 5-227; Berger
    2004, p. C-2.4).10 Subsequent surveys do not calculate the overall seasonal usage;
    however, vehicle counts in 2009 indicate substantial usage levels. For example, there
    were 17,540 vehicles counted at the Nine-mile recreation area in 2009 and 16,766
    vehicles at the Long Lake Campground (REC Resources and Pinnacle Research 2010).
    In addition, the Robinson survey indicates that residents increased their average usage
    of the River from 28.4 in 2009 to 33.4 days per year in 2015 (Robinson Research 2015).
    Finally, the 100-acre Riverfront Park in the heart of Spokane attracts 2.2 million visitors
    a year (Riverfront Park Master Plan 2014). “There’s so much to do on this amazing river,
    and it doesn’t get used to its potential,” says Travis Nichols, veteran Spokane River
    kayaker on his website, Outdoors OutThere.

             The City and Avista Corporation have demonstrated the public’s preference for
    recreation on the River by developing numerous parks and access areas along the
    shoreline.     There are 68 recreation sites along the River from the Idaho border
    downstream to Spokane (Long) Lake Dam. Four of these sites provide boat launching
    facilities, 7 have swimming areas, 50 have on-site trails or trailheads, 18 provide picnic
    facilities, and 4 provide overnight camping (REC Resources and Pinnacle Research
    2010, p. 2-10). In addition to the motor boat launch sites, there are numerous sites (31)
    to put in non-motorized boats such as kayaks, canoes, rafts and stand-up paddleboards
    (Spokane River Forum (a)). Likewise, swimming occurs at 19 identified sites along the
    River (Spokane River Forum (a)). There are 26 sites where you can access the River
    for shoreline fishing (Spokane River Forum (a)). In fact, developing public trails and
    additional access to the River is part of the two-year action plan developed by the City
    as part of their six-year strategic plan for the City (Joint Administrative Council 2017).
    The 2018-2019 Community Investment Plan for the City has allocated $7.1 million in
    trail/river investments to create more connection with the River (City of Spokane 2018).
    Similarly, in the City of Spokane Valley, a survey of public attitude, recreation interests,

    10
       The numbers do not include Riverside Park because the study was not able to make dependable vehicle
    or users’ counts at these busy downtown sites. Avista consultant Louis Berger estimates that including this
    site could nearly double the number of visitors.

                                                                                                            25


                                                                       Dec GMV Re: Opposition to Pl MILs 001558
Case 2:15-cv-00201-SMJ             ECF No. 422-30            filed 01/28/20        PageID.24045 Page 28 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                   November 15, 2019



    and recreation participation in 2004-2005, indicated that residents felt acquiring
    additional land along the Spokane River was “very important” (MIG Inc. 2006, p. 5-1).
    The City has never been told by anyone that these recreational activities that the City
    has been promoting could present an unreasonable health risk as a result of PCBs (Feist
    2019, 151:24-152:4).11 In fact, the City has never warned the public that engaging in
    recreation and tourist activities in and around the River could be harmful to one’s health
    because of PCBs (Feist 152:5-12). The City is not aware of any instance when a person’s
    use of the River was impaired by PCBs because of contact with the River (Feist 2019,
    177:14-18).

             The River has had a long and varied history as a fishery and has always been a
    significant site for recreational fishing. PCBs have not reduced this popularity. The River
    was once known as the River of Kings (Kershner 1995). It was one of the most productive
    salmon streams in the entire Columbia system with summer Chinooks (King Salmon)
    reaching 50 to 80 pounds (Kershner 1995). The Spokane was a famous summer fishing
    camp for the Spokane Tribe and many others. It is estimated that over a million salmon
    ran up the River annually. Spokane’s early hotels did a thriving business among Eastern
    fishermen. The salmon were Spokane’s first major tourist attraction (Kershner 1995).
    The days of the King Salmon ended in 1915 when Long Lake Dam blocked the upper
    three-quarters of the Spokane in 1915 and the remainder was cut off by the Grand
    Coulee Dam, which blocked the Columbia in 1939. Neither dam was constructed with
    fish ladders to facilitate salmon migration. However, above the falls, a huge population
    of cutthroat trout thrived on an abundance of insects resulting from the influence of the
    Spokane aquifer, which keeps the River cool in the summer and unfrozen in the winter.
    The free-flowing sections from Riverfront Park to Post Falls “still contain good populations
    of trout, feeding on prolific insects” (Kershner 1995).

             Fishing is a popular activity on the River today, particularly in Lake Spokane.
    There are many places to access the River for shoreline fishing and some reaches are
    heavily stocked with catchable sized trout. One would expect that if fish consumption
    were a concern, the State of Washington would not be stocking fish in the River and the


    11
      Marlene Feist has worked for the City for 21 years, first in the Communications Department and then in
    the public works and utility division as the director of strategic development in public works, which involves
    managing information with the public, regulators, media, other departments and other governments.


                                                                                                               26


                                                                         Dec GMV Re: Opposition to Pl MILs 001559
Case 2:15-cv-00201-SMJ             ECF No. 422-30           filed 01/28/20        PageID.24046 Page 29 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                   November 15, 2019



    City would discourage the State and warn its citizens.12 There are five hydroelectric dams
    on the River that create river reaches with various characteristics and consequently
    differences in the fisheries (Table 1).             Twenty-five percent of local residents who
    participated in a 2015 survey reported fishing on the River (Robinson Research 2015)
    (Figure 9).13 The number of residents reporting fishing on the River and Lake Spokane
    has increased from 19% in 2005 to 25% in 2015 (Robinson Research 2015). Joe Roope
    of Castaway Fly Fishing Shop states, “The Spokane River is an excellent fishery. Make
    no mistake about it. And the fact it exists in the middle of a lively city is nothing short of
    amazing” (Maeder)14.

                       Table 1: Spokane River Reach Fisheries (FERC 2007)

    Spokane            Description                    Fishery
    River Reach
    Post Falls         15 miles                       The Idaho Department of Fish and Game and
    Dam to                                            Washington Department for Fish and Wildlife
    Upriver Dam        Species include:               manage this section of river as a wild trout
                       rainbow trout,                 fishery with no supplemental stocking. They
                       longnose sucker,               have identified “the self-sustaining rainbow
                       longnose dace, yellow          trout population for this reach as a priority for
                       perch, pumpkin seed,           protection.”
                       and bullhead catfish
                       species                 Fishing is catch and release only and is
                                               known as a destination trout fishery. “The
                       Includes six recreation stretch of river east of Spokane, which offers
                       areas where shoreline some beautiful trout water is where I would
                       fishing occurs:         recommend going if you really want to
                       Harvard Road Park,      sample what this pretty river has to offer.”
                       Barker Road, Mission (https://liprippersfishing.wordpress.com/2013/
                       Avenue, Sullivan Park, 02/22/spokane-river/ )
                       Mirabeau Park,
                       Plante’s Ferry Park
                       and Boulder Beach
                       Park.




    12
       It has been found that trout stocked in the River contain PCBs from the fish feed used (Wong 2018).
    13
       The Robinson results are informative but not definitive because of the lack of survey weights which limits
    the ability to draw definitive conclusions.
    14
       Maeder, Steve. https://northwest-fly-fishing.myshopify.com/blogs/features/15714004-spokane-river-wa

                                                                                                              27


                                                                         Dec GMV Re: Opposition to Pl MILs 001560
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24047 Page 30 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    Spokane          Description               Fishery
    River Reach
    Upper Falls      Located in downtown       The Upper Falls Reservoir is managed as a
    to Spokane       Spokane at the natural    put-and-take hatchery rainbow trout fishery
    Falls and        Spokane Falls. Below      since 1995. “The catchable-size trout
    Monroe           the Monroe Street         released into the river provide a popular
    Street Dams      Dam, the River is free    recreational fishery within the City and
                     flowing and extends       downstream reach of the River. Continuing
                     10 miles before           the stocking of sterile rainbow trout in the
                     reaching Nine Mile        Upper Falls Reservoir and the Nine Mile
                     Reservoir.                Reservoir is an overall management objective
                                               of WDFW for fisheries in the Spokane River.”
                     There is one
                     designated recreation     This reach is a popular shore-fishing location
                     area used for             because of the easy access to the shoreline
                     shoreline fishing at      and is also popular for fly fishing particularly
                     McKinstry at              in the area below the Upriver Dam and
                     Gonzaga.                  Greene Street (Spokane River Forum (a)).

    Nine Mile        Fish population similar   In the reach between Plese Flats Park and
    Dam              to the upper Spokane      Ninemile Dam 8,000-9,000 hatchery trout are
                     River.                    stocked annually (Spokane River Forum (a)).

                     There are four parks      The area is popular for fly fishing and many
                     where shoreline           angler use the area around the Water
                     fishing occurs: Aubrey    Reclamation Facility (Spokane River Forum
                     Whit Parkway, Plese       (a)).
                     Flats, Nine Mile Dam
                     Non-Motorized Take-
                     out, and Riverside
                     Park Boat Launch.

    Lake             23.5 miles long           Long Lake Reservoir has a “substantial and
    Spokane          covering 5,060 acres.     diverse fish population.”
    (Long Lake)
                                               The overall management objective of WDFW
                                               for fisheries in Lake Spokane include
                                               enhancing angling opportunities by stocking
                                               rainbow trout and maintaining the current
                                               warm water fishery.

                                               WDFW currently manages Lake Spokane as
                                               a mixed-species fishery and has stocked the
                                               lake with rainbow trout, brown trout, and
                                               eastern brook trout.

                                               In 2014, WDFW and Avista Utilities made a
                                               10-year trout stocking agreement, which



                                                                                              28


                                                               Dec GMV Re: Opposition to Pl MILs 001561
Case 2:15-cv-00201-SMJ                               ECF No. 422-30        filed 01/28/20      PageID.24048 Page 31 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                               November 15, 2019



    Spokane                                 Description                Fishery
    River Reach
                                                                       involves stocking 155,000 catchable-size
                                                                       rainbow trout each season (Landers 2014).

                                                                       The shallow-areas of the lake experience
                                                                       dense aquatic and emergent plant growth,
                                                                       which inhibits recreation but is good habitat
                                                                       for bass, perch and crappie supporting a
                                                                       popular fishery (Avista Corporation 2005).



                                             Figure 9: Fishing Participation by Area Residents
                                                     (Robinson Research 2015, p. 26)


                                      Q. 33 Does Anyone in Your Home Catch Fish
                                       from the Spokane River or Lake Spokane?
                                                          (Asked of 600 respondents)
                                                                                  25%

                                                                    22%
                                    25%
                                                          19%


                                    20%
        Percentage of Respondents




                                                                                                                  2005
                                    15%
                                                                                                                  2009
                                                                                                                  2015
                                    10%


                                    5%


                                    0%
                                                                Year



                                    There are fish consumption advisories for PCBs, Mercury and other contaminants
    in place on the River and Lake Spokane (Washington State Department of Health 2007).
    The first fish consumption advisory on the River was issued in 1999 due to lead
    (Washington State Department of Health 2007). The 1999 fish consumption advisory



                                                                                                                         29


                                                                                        Dec GMV Re: Opposition to Pl MILs 001562
Case 2:15-cv-00201-SMJ          ECF No. 422-30          filed 01/28/20      PageID.24049 Page 32 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.           November 15, 2019



    was updated in March 2001 because of PCB concentrations in fish.15 In 2005, DOH
    analyzed fish samples for PBDEs (flame retardants) and found high levels. They
    determined that the PCB meal limits would also be protective for PBDEs (Washington
    State Department of Health 2007). The fish species under advisory all contain multiple
    contaminants; all but carp which is not a recreational sport species and is currently under
    an eradication program in Lake Spokane (Figure 10)(Avista Corporation 2017).1617

                           Figure 10: Carp Eradication Program
         (https://www.spokesman.com/stories/2017/may/19/removing-carp-from-lake-
                              spokane-mixes-science-grun/




    15
        Ecology conducted its first survey for PCBs in fish tissue and sediment in 1993 (Ecology 2011).
    16
        https://www.doh.wa.gov/DataandStatisticalReports/HealthDataVisualization/fishadvisory
    17
       https://www.spokesman.com/stories/2017/may/19/removing-carp-from-lake-spokane-mixes-science-grun/

                                                                                                     30


                                                                   Dec GMV Re: Opposition to Pl MILs 001563
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24050 Page 33 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



                         Figure 11: Fish Consumption Advisories
                     (Washington State Department of Health Pamphlet)




           It has been shown that limited fish consumption advisories have little impact on
    fishing. MacNair and Desvousges (2007) show that mildly restrictive advisories have a
    much more limited impact on people’s choices than restrictive ones. They also found that
    FCAs have a very limited, if any, effect on people’s decision to participate in fishing
    (Desvousges, MacNair and Smith 2002). People’s socioeconomic characteristics such


                                                                                              31


                                                               Dec GMV Re: Opposition to Pl MILs 001564
Case 2:15-cv-00201-SMJ               ECF No. 422-30            filed 01/28/20       PageID.24051 Page 34 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                     November 15, 2019



    as income and work status were much more important factors in people deciding to fish.
    Similarly, Jakus et al. (1997) show that removing advisories on a reservoir increased the
    probability of visiting the reservoir to fish by only 0.1 to 2.55 percent. Likewise, Parsons,
    Jakus and Tomasi (1999) found that predicted total season fishing trips would increase
    by approximately two percent in the absence of restrictive advisories on inland lakes.

               Although fish consumption advisories may decrease the recreational use of some
    fisheries, there is no evidence that fishing has decreased on the River as a result of
    consumption advisories. Even a consumption ban may have a negligible effect on fishing
    because people enjoy fishing for many reasons other than for the consumption of their
    catch. Moreover, in areas where catch-and-release fishing is popular, the absence of
    taking fish from the fishery increases the size and numbers of catchable fish resulting in
    an improved fishing experience. The most restrictive advisory resulting in catch and
    release regulations is in an area of the River with a protected natural trout population that
    is restricted from taking regardless of the advisory. In fact, this section of the River is
    very popular with trout anglers according to Spokaneriver.net.

               Special regulations, including wild fish release rules and restriction on the
               use of bait, have helped make the Spokane River a respectable trophy-
               trout fishery in recent years. The stretch of river east of Spokane, which
               offers some beautiful trout water, is where I would recommend going if
               you really want to sample what this pretty river has to offer.18

               Similarly, Steve Moss, an avid fly fisherman on the Spokane River and lecturer
    on the subject, names three sites above the Upriver Dam as the best winter fly fishing
    spots for trout on the River (Landers 2010). The River is known as a great fly-fishing
    river that locals like to keep secret. “Spokane anglers relish living in the best fly-fishing
    town never mentioned in fly-fishing circles. A lot of serious fly casters live here with no
    intention of leaving a city with all the amenities-yet no crowds to detour convenient pursuit
    of fish” (Landers 2012).

               Many anglers choose to practice catch and release fishing even when there are
    no limitations on consumption. A survey of anglers on the River conducted in 1998,
    before the first consumption advisories were published, showed that most anglers
    practice catch and release (Spokane Regional Health District 1998). The results of the
    survey showed that only 59.1% of the respondents kept any of the fish that they caught.

    18
         https://liprippersfishing.wordpress.com/tag/where-to-fish-the-spokane-river-spokane-river-fishing-holes/

                                                                                                                32


                                                                           Dec GMV Re: Opposition to Pl MILs 001565
Case 2:15-cv-00201-SMJ           ECF No. 422-30       filed 01/28/20    PageID.24052 Page 35 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.       November 15, 2019



    Of that 59.1%, 76.0% also practice catch and release.                Approximately 25% of
    respondents reported fishing using catch and release exclusively. These results provide
    evidence that anglers receive most of the benefits of fishing from the activity itself and
    not from simply catching fish to consume.

               Thus, the ability to substitute to alternative sites and species and the preference
    among many anglers for catch and release fishing limits any potential loss under FCAs.
    In particular, trout is a popular sport fish species, which is stocked in all but the
    downstream portion past Upriver Dam. Only the area between Upriver Dam and the
    Idaho border restricts the keeping of trout. This area is managed to protect the wild trout
    population. Downstream areas are stocked with hatchery trout for which there is no
    restriction on consumption, and other species have only limited restrictions on
    consumption with no restrictions in Lake Spokane. Anglers wishing to keep their catch
    can substitute downstream on the River or to Lake Spokane or Lake Roosevelt. The
    consumption advisories do not restrict the activity of fishing. The City agrees that the act
    of fishing is not impaired by PCBs (Feist 2019, 92:8-93:20). As a result, the overwhelming
    evidence is that PCBs in the River have not had an impact on the use of the River for
    fishing.

               The City’s expert witness Dr. J. Michael Trapp opines that PCBs cause
    impairments to beneficial uses in the River, however, Dr. Trapp provides no economic
    evidence than any loss in use has occurred. He merely states that the River is on the
    state of Washington’s 303(d) list of impaired waterbodies for PCBs and that edible fish
    tissue does not meet the Washington State human health criteria (Trapp and Bowdan
    2019, p. 14). Dr. Trapp’s report provides no evidence of an actual loss in recreational or
    economic use resulting from PCBs. He shows no reduction in the quantity or quality of
    recreational use of the River. Dr. Trapp states in his first opinion that fish consumption
    advisories are the limiting factor for the amount of fish that can be consumed but provides
    no evidence that these advisories are actually limiting fish consumption or reducing
    fishing in any way. As I stated earlier, these advisories do not limit fishing itself and many
    anglers choose to catch and release. People may substitute to different species or
    substitute areas.

               In summary, recreational use of the River continues to grow and improve. As
    shown above, much of the outdoor recreation in Spokane is centered around the River.

                                                                                               33


                                                                Dec GMV Re: Opposition to Pl MILs 001566
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20       PageID.24053 Page 36 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    The City and private groups continue to invest money in the River corridor supporting
    recreation along the River and its shore and within the River itself. There is no indication
    that PCBs have affected the beneficial use of the River for recreation tourism, economic
    development, or the satisfaction of recreators.

    Opinion 3: The economy of Spokane has not been affected by PCBs.
           The River is a vital natural resource for the City and the surrounding region. “A
    river running through the heart of downtown Spokane and the region that brings power,
    beauty, and clean drinking water through its interconnection with our unique sole-source
    aquifer” is an asset that contributes to Spokane’s community and economic future (CEDS
    2017, p. 6). Spokane County was created in 1858, and by the 1870s, Spokane became
    the hub in the inland Northwest for mining, timber and railroad activities (Washington
    State Employment Security Department).            The River provided hydropower, which
    provided the base for growth in manufacturing. Plentiful hydropower along with the
    railway systems and interstate highway systems created a solid manufacturing base in
    Spokane. These transportation corridors brought in commodities to Spokane where mills
    used power from the River to transform them into commodities like flour, lumber and
    ingots for sale across the country (Klingle).        Low cost and clean electricity from
    hydropower continues to be an asset to the city in attracting business and industry. The
    presence of PCBs in the River has not affected the ability of the River to produce
    hydropower. In fact, according to the CEO of Inland Power and Light, a nonprofit
    cooperative power distribution company, Inland’s rates are in the lowest one percent in
    the country and the lowest 15 percent in the Northwest (Tables 2 and 3).

        Table 2: Spokane County Electricity Rates (Selected examples of monthly
                        charges) (2019 Market Fact Book p. 27)
                               Avista Corp.,          Inland Power          Vera Water and
                                Spokane               and Light Co.,        Power, Spokane
                                                         Spokane                Valley
     Residential customer:                 $88.54               $91.55                  $79.45
     1,000 kWh Usage
     Commercial                         $1,455.00            $1,062.50               $4,060.00
     customer: 12,500
     kWh Usage
     50kW demand
     Industrial customer:             $18,713.00            $15,125.00              $15,460.00
     200,000 kWh Usage
     500 kW Demand


                                                                                              34


                                                               Dec GMV Re: Opposition to Pl MILs 001567
Case 2:15-cv-00201-SMJ         ECF No. 422-30       filed 01/28/20     PageID.24054 Page 37 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.        November 15, 2019



    Table 3: Comparison of Selected Electricity Rates (Investor-owned utility rates as
                     of July 1, 2018) (2019 Market Fact Book, p. 27)
                               Residential        Small             Med.                 Small
                               1,000 kWh       Commercial        Commercial           Industrial
                                                1,000 kWh        14,000 kWh          400,000 kWh
                                               3kW demand       40 kW demand           1,000 kW
                                                                                       demand
     Spokane                            $93             $196                $1,550         $35,545
       Avista Corp.
     Lewiston, Idaho                    $97             $163                $1,336        $30,206
       Avista Corp.
     Bellevue, Wash.                   $101             $152                $1,349        $31,950
       Puget Sound Energy
     Portland, Ore.                    $121             $186                $1,336        $31,610
       Portland General
     Electric Co.
     Boise, Idaho                      $102             $191                $1,031        $28,418
       Idaho Power Co.
     Missoula, Mont.                   $115             $187                $1,469        $33,992
       Northwestern
     Energy
     Salt Lake City                    $110             $186                $1,336        $35,545
       PacifiCorp
     San Francisco                     $259             $391                $3,292        $84,066
       Pacific Gas and
     Electric Co.
     Phoenix                           $165             $281                $1,916        $41,194
       Arizona Public
     Service co.
     Denver                            $118             $190                $1,371        $33,510
       Public Service Co. of
     CO
     St. Paul, Minn                    $153             $209                $1,617        $41,827
       Northern States
     Power Co.
     Washington D.C.                   $113             $203                $1,705        $44,885
       Potomac Electric
     Power Co.
     Miami, Fla.                        $99             $149                $1,177        $31,789
       Florida Power and
     Light Co.
     New York                          $265             $406                $2,667        $63,103
       Con. Edison Co. of
     NY
     Honolulu, Hi                      $310             $489                $3,905       $110,507
        Hawaiian Electric
              Co.




                                                                                                 35


                                                               Dec GMV Re: Opposition to Pl MILs 001568
Case 2:15-cv-00201-SMJ               ECF No. 422-30           filed 01/28/20   PageID.24055 Page 38 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.              November 15, 2019



                Unfortunately, the City fell on some hard times in the 1980s. “Once the grandest
    city in the state, Spokane’s bustling urban environment and vital community health have
    faded over the last quarter of the 1900s” (City of Spokane 2015, p. 2.1.7). Higher income
    households were moving out of the City leaving an urban core of poverty. From 1985 to
    1995, total assessed valuation of property in the County grew to almost a billion dollars
    higher than that in the City, nearly a 400 percent increase in the difference in just 10
    years (City of Spokane 2015). From the late 1980s to the early 1990s the economy of
    Downtown Spokane was struggling. There was gang activity, drug activity, and the City
    was in danger of losing its retail core (DSP 2015). The redevelopment of River Park
    Square in the late 1990s was pivotal in turning around the economy of the City’s urban
    downtown (DSP 2015). The opening of River Park Square in 1999 “strengthened
    Downtown’s position as the retail center of the Inland Northwest” (MIG, Inc. 2008, p. 20).
    The late 1990s also brought major investments in downtown office buildings and millions
    of dollars were invested in fiber optic infrastructure (City of Spokane 2015, p. 6). The
    economic upturn of the City occurred after the discovery of PCBs in the River in the early
    1980s.

                The Spokane economy has continued to diversify in the past 20 years, moving
    from a strong heritage of natural resource-related timber, agriculture, and mining to an
    economy that includes high tech and service companies. The healthcare sector, public
    employers, manufacturing, and the military (Fairchild Air Force Base) serve as the major
    industries (City of Spokane 2015, p. 5). Spokane’s convention and tourism industry
    “continues to develop as a major component of the Spokane regional economy” (City of
    Spokane 2015). The Spokane Riverfront is the location of the Riverpoint campus, which
    is part of Spokane’s University District “located near the heart of downtown along the
    beautiful Spokane River.”19 The campus houses programs from Eastern Washington
    University and Washington State University Spokane with Gonzaga University across
    the River. The WSU campus recently added a new medical school. Along with the
    Gonzaga medical school, Spokane has now surpassed Seattle as having the largest
    number of incoming medical students in the State (Long 2018).

                The economy of Spokane tracked along with the economic growth of the State of
    Washington until the post-recession era when Spokane began to lag behind the state as


    19
         https://sites.ewu.edu/mfa/the-place/riverpoint-campus/

                                                                                                      36


                                                                       Dec GMV Re: Opposition to Pl MILs 001569
Case 2:15-cv-00201-SMJ           ECF No. 422-30          filed 01/28/20       PageID.24056 Page 39 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.              November 15, 2019



    a whole in economic growth. There is no indication that the discovery of PCBs in the
    River in the early1980s affected the Spokane economy. “Spokane has long been known
    as a sleepy place with slow growth that chugged along in the shadow of much larger and
    richer Seattle” (Geranios 2018). Spokane does not have any large dominant employers
    like Boeing or Microsoft like Seattle, but it does have a lot of smaller companies, plus a
    growing number of good paying jobs in government, higher education and medicine
    (Geranios 2018).       Fairchild Air Force Base is the region’s largest single employer.
    According to Grant Forsyth, chief economist for Avista Corp., the region’s electric and
    gas utility, the City has recovered from the recession. The City has currently exceeded
    the job level at the peak of the last expansion (Geranios 2018).

             The River’s economic value does not lie solely as a source for power and industry.
    Tourism is an important aspect of the Spokane economy and the River provides the
    centerpiece. “Our regional community recognizes that one of our greatest assets is the
    quality of the environmental setting in which we live and the recreational activities
    available to our residents and tourists” (CEDS 2017, p.24). In 2015, visitors to Spokane
    County spent $947 million, supporting jobs for more than 10,000 residents and
    generating $60.9 million in non-resident tax dollars for the County (CEDS 2017, p. 24).
    Tourism has continued to grow around the development of the Riverfront.                       A 2012
    tourism research study conducted by Randall Travel Marketing (RTM) documented that
    “visitors rate their satisfaction with Spokane highly, and return to Spokane frequently”
    (RTM 2012, p. 2). The RTM study found that hotel occupancy in Spokane outperformed
    national averages in 2009 and 2010. More recently, Spokane has experienced a renewed
    interest from travelers. TripAdvisor named Spokane one of seven “rising U.S. cities” and
    named the City among the top-tier bucket list destinations for 2019 (Edelen 2018)20. Kate
    Hudson, spokeswoman for convention and visitors’ bureau Visit Spokane, said there has
    been an increase in tourism over the past five years, with the city drawing more than $1.3
    billion in tourism spending in 2017. “I expect it to be more next year,” she said (Edelen
    2018).

             The housing economy in Spokane has shown slower growth than the State of
    Washington but similar to the United States as a whole (Figure 12) (FRED).21 However,


    20
       The six other cities TripAdvisor name as travel hot spots include Annapolis, Maryland; Reno, Nevada;
    Richmond, Virginia; Louisville, Kentucky; Chattanooga, Tennessee; and Tucson, Arizona.
    21
       https://fred.stlouisfed.org/series/ATNHPIUS44060Q

                                                                                                        37


                                                                     Dec GMV Re: Opposition to Pl MILs 001570
Case 2:15-cv-00201-SMJ            ECF No. 422-30      filed 01/28/20   PageID.24057 Page 40 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    there is no indication of any price effect in Spokane housing market after the PCB
    discovery in the late 1980s (FRED; Feist 2019, 216:18-23).         Comparing data on price
    per square foot in Spokane compared to cities of similar size in the State show that
    Spokane’s growth in price per square foot has followed a similar trend (Zillow.com). The
    housing market in Spokane continues to be strong. The apartment vacancy rate has
    fallen from 4.2% in 2012 to 1.6% in 2016 and rents have risen 25% in the same time
    period (Kiemle & Hagood Company 2017). Properties along the River or with River
    access command a premium like all water bodies in the region (Feist 2019, 210:18-
    211:10). The City does not discount taxes for properties that abut the River because of
    the presence of PCBs (Feist 2019, 178:25-179:4).

                        Figure 12: House Price Index (from fred.stlouisfed.org22)




                Spokane has received attention in the media as a great place to live. In 2013,
    Outside Magazine conducted a study to determine the best places to “live well.” They
    started with the American College of Sports Medicine’s annual list of the country’s 50
    healthiest cites and added a few small and midsize active towns that the “metro-centric
    pool” overlooked. By interviewing runners, cyclists, climbers and surfers they narrowed
    the field to ten places, which included Spokane, “where it’s easy to eat healthy, find work
    and quickly access great trails, beaches, and mountains” (Dickman 2013). Realtor.com
    ranked Spokane as the “most affordable outdoorsy city” in 2018 (Lambert 2018). Cities
    with median home prices below $300,000 were ranked using the following criteria: share
    of homes with outdoor patios, outdoor kitchens, and decks; bicycle-friendliness rating;


    22
         fred.stlouisfed.org

                                                                                              38


                                                               Dec GMV Re: Opposition to Pl MILs 001571
Case 2:15-cv-00201-SMJ               ECF No. 422-30            filed 01/28/20        PageID.24058 Page 41 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                  November 15, 2019



    per capita kayaking, rafting, and outdoor gear stores, number of campgrounds, share of
    restaurants with outdoor seating; per capita of conservation scientists and foresters;
    number of national parks in the state; percentage of residents who live within a 10-minute
    walk of a park. Spokane was also included in National Geographic Traveler’s magazine’s
    ranking as one of the best small U.S. cities in 2018 as well as one of the best “hipster
    cities” by Movehub (Kramer 2018). In 2018, livability.com rated Spokane, Washington
    the number seven best place to retire noting the “breathtakingly beautiful” 100-acre
    Riverfront Park, plethora of outdoor activities, and affordability23

               The City continues to invest money in the riverfront and downtown. Expenditures
    per capita on parks and recreation have increased 13 percent in real numbers since 2005
    (43 percent to 74 percent in nominal) (Spokane Trends (a)). In 2014, Spokane citizens
    overwhelmingly approved a $64 million bond to improve and redevelop Riverfront Park,
    the former site of the Expo ’74 World’s Fair (City of Spokane). “Spokane is in the midst
    of major transformations, with $800 million in public and private investments pouring into
    the city’s downtown and nearby neighborhoods” (Kramer 2017). These projects include
    rehabilitation of historic Spokane buildings as well as new construction. Many of these
    development plans are right on the banks of the River.                     Some of the most significant
    projects, in addition to the $64 million Riverfront Park redevelopment, include the
    transformation of the Wonder Bread Building on the north side of the River into office
    space, $12.5 million. A number of downtown housing projects are included in the $800
    million: 1400 Tower, 14-story condo tower overlooking the Peaceful Valley
    neighborhood; The M, a mixed-use housing and retail conversion of the old Macy’s
    building downtown; Ridpath Club Apartments and Condos, a 214-unit housing project
    targeted to working-class and professionals earning less than $30,000 per year; Kendall
    Yards, mixed-use residential, commercial and office development of a 77-acre former
    industrial railroad site on the banks of the River; The Falls, mixed-use residential,
    commercial and office space on the old YMCA property on the River’s north bank
    (Kramer 2017). Most notable, the Kendall Yards development along with the Summit
    Parkway creates a greenway system of parks along the River with open space and
    protected lands that is managed for multiple uses including: nature protection,
    biodiversity management, water resources, recreation, and cultural/historic landscape


    23
         https://livability.com/top-10/retirement/best-places-to-retire/2018/wa/spokane


                                                                                                          39


                                                                           Dec GMV Re: Opposition to Pl MILs 001572
Case 2:15-cv-00201-SMJ            ECF No. 422-30          filed 01/28/20       PageID.24059 Page 42 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.               November 15, 2019



    protection.24 The parks include the Great Spokane Gorge Park and the Centennial Trail
    linear corridor, Cedar Plaza and Olmsted Brothers Green. The City agrees that PCBs
    did not cause any of these projects not to be undertaken (Feist 2019, 150:13-15).

             In addition, the City has included $15 million in the City’s Community Investment
    Plan for 2018-2019 for improvements in the “Urban Experience” including investments in
    trails and river access, a North Bank sportsplex, library, and unnamed projects of
    “citywide significance” and arts and diversity “strategic investments” (City of Spokane
    2018).

             Moreover, fishing and recreation on the River generates considerable financial
    and economic value for the region. Fishing related expenditures add to the economy
    both directly and indirectly. Using an analysis by TCW Economics (2008) of statewide
    sport fishing in Washington, I am able to estimate the annual economic fishing impacts
    in the three-county region of the River. Angler trip-related expenditures include food,
    lodging, transportation, equipment, recreation services and other trip expenses. Surveys
    of residents living in areas adjacent to the River show a higher rate of angling
    participation, 25 percent compared to the statewide participation rate of 10 percent (REC
    Resources and Pinnacle Research 2010; Robinson 2015). Therefore, I estimate a range
    of economic benefits based on these two levels of participation.                      Residents and
    nonresidents in Lincoln, Spokane and Stevens Counties spend $59 to $142 million
    annually and nonresident anglers spend $4.8 to $11.5 million annually on fishing related
    expenses for a total of $63.8 to $153 million.25 These expenditures ripple through the
    economy creating jobs and income directly and indirectly.26 The number of jobs created
    both directly and indirectly by resident and nonresident angler expenditures total 924 to
    2,217, creating a total income of $28.6 to $68.6 million annually (Table 4).




    24
       https://www.spokesman.com/guides/olmsted-brothers-and-power-public-spaces/stop-52/
    25
       Population from https://www.ofm.wa.gov/washington-data-research/population-demographics/population-
    estimates/april-1-official-population-estimates
    26
       An input-output model is used to estimate how spending ripples through the economy. For this analysis,
    TCW used Implan to estimate the economic effects of angler spending on the economy.

                                                                                                          40


                                                                      Dec GMV Re: Opposition to Pl MILs 001573
Case 2:15-cv-00201-SMJ        ECF No. 422-30          filed 01/28/20       PageID.24060 Page 43 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.        November 15, 2019



                            Table 4: Value of Spokane River Angling
                          (Estimates based on TCW Economics 2008)
                                      Resident            Nonresident           Total

     Expenditures                     $ 59.0 - $ 141.7    $ 4.8 - $ 11.5        $ 63.8 - $ 153.2
     Direct and Indirect income       $ 26.3 - $ 63.1     $ 2.3 - $ 5.6         $ 28.6 - $ 68.6


     Total                            $ 122 - $ 168       $ 7.1 - $ 17.1        $ 92.4 - $ 221.8




             Although I have only estimated the economic value of fishing in the Spokane area,
    other recreation activities that occur on the River also provide economic value to
    residents and visitors. There are a number of white water rafting and river outfitters in
    Spokane as well as fishing outfitters. The large number of parks and recreation sites
    located along the River and the popularity of near and in water recreation offers further
    evidence that the River provides significant economic benefits to residents and visitors.

             In summary, although Spokane struggled economically in the late 1980s and
    early 1990s, redevelopment in the downtown and expansion of the river park system
    brought the City out of its slump. There is no indication that PCBs, discovered in low-
    levels in the River in the early 1980s had any impact on the economy of Spokane. In
    fact, the downtown redevelopment occurred shortly after the discovery. Spokane’s
    economy kept pace with the state until the recession, which hit Spokane hard and
    Spokane recovered more slowly. Recent measures of tourism and the economy show
    that Spokane is doing well with a healthy growing economy. The relatively low cost of
    living compared to larger cities such as Seattle and Portland have attracted potential
    home owners to the City.       The beauty and accessibility of the River to downtown
    continues to attract businesses, tourists and residents. The City is not aware of an
    instance where the City lost revenue because of some hypothetical loss of the use of the
    River because of PCBs (Feist 2019, 178:18-24).




                                                                                                   41


                                                                Dec GMV Re: Opposition to Pl MILs 001574
Case 2:15-cv-00201-SMJ              ECF No. 422-30          filed 01/28/20       PageID.24061 Page 44 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                 November 15, 2019



    Opinion 4: Conventional water quality pollutants limit recreation in the
    Spokane River.
               Water quality in the River has improved over the last century mainly because of
    the reduction in untreated sewage discharging into the River (Feist 2019, p. 62:8-23).
    Sewage entering the River reduces the beneficial use of the River by increasing
    eutrophication and creating unsafe conditions for water contact (City of Spokane 1977;
    Army Corps of Engineers 1976). From the nineteenth century until the middle of the
    twentieth century, the City released raw, untreated sewage directly into the River.27 In
    August 1885, an ordinance was passed that forbade the dumping of “excrement, manure
    and garbage” into the River. “It was true nonetheless, that the City continued to lay
    sewers that emptied into the Spokane River” (Reisdorph and Wilson 1963, p. 1; Hendron
    2019, pp. 26:7-13).

               However, the City continued to ignore the sewage problem. The City voted down
    measures to build a sewage treatment plant in 1933, 1936 and 1939 (Reisdorph and
    Wilson 1963, p. 3). In 1946, a bond to build a sewage treatment plant was finally passed;
    however, when the plant was eventually built in 1958, it was undersized and handled less
    than half of the City’s sewage, the remainder continuing to enter the River untreated
    (Reisdorph and Wilson 1963, p. 3; Hendron 2019, pp. 60:19-25 ; 61:1-3). The City
    modified the plant in 1961-1962 to provide enough treatment capacity to handle the
    sewage load of a population equivalent to 250,000 (Reisdorph and Wilson 1963).
    However, in 1972, the combined sewer overflow annually was 740 million gallons (Esvelt
    & Saxton-Bovay Engineers Inc. 1972; Hendron 2019; pp. 83:25; 84:1-10).

               Over the course of the twentieth century, the State of Washington urged the City
    to stop dumping sewage in the River stating they were violating state law (Hendron 2019,
    pp. 44:18-25, 45:1-17). Nevertheless, the City ignored multiple orders over the years
    and continued to dump untreated sewage (Hendron 2019, p. 74:17-24). “The bacterial
    analyses and the probable extent of bacterial pollution are evidence that the river below
    Spokane is, at times, polluted as to make the water hazardous for bathing and recreation”
    (Butler, p. 2). In the 1950s and 1970s, data showed river densities of total coliform
    reaching tens of thousands per 100 milliliters, when the standard was 240 per 100
    milliliter (Hendron 2019, pp. 157:4-15). The City continues to discharge sewage into the


    27
         Marlene Feist confirmed that Ecology used the River as a sewer decades ago (Feist 2019, 63:17-25).

                                                                                                              42


                                                                        Dec GMV Re: Opposition to Pl MILs 001575
Case 2:15-cv-00201-SMJ               ECF No. 422-30           filed 01/28/20        PageID.24062 Page 45 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                    November 15, 2019



    River (Hendron 2019, p. 51:11-17). In addition, combined sewer overflows (CSO)
    continue to occur allowing untreated sewage and stormwater into the River. In 1976, the
    U.S. Army Corps of Engineers recommended separating the storm water and sewage
    treatment to prevent overflows which “are the most serious threat to Spokane River
    quality” (U.S. Army Corps of Engineers 1976, p. 50).

               In 1977, the City’s Public Works Department published the Facilities Planning
    Report for Sewer Overflow Abatement. The report states, “if we abate (the overflows), it
    will decrease unnecessary exposure of the general community to waterborne pathogenic
    diseases” (City of Spokane 1977, p. 1). There were high fecal coliform levels in the River
    after each rainstorm (City of Spokane 1977, p. 8). “The general public’s opinion of
    increasing the water quality of the river and reservoirs is that it would improve the
    economic and recreational value of the river and the shoreline properties” (City of
    Spokane 1977, p. 10). In 1994, it was reported that 469 overflow events occurred totaling
    78.64 million gallons (City of Spokane 1999). In 2008, the Sierra Club sued the City of
    Spokane over the repeated discharges of untreated sewage into the River. The City
    reached a settlement agreement (Hendron 2019, p. 225:4-12). Even now, “one would
    not want to be swimming near or downstream of a combined sewer overflow point during
    a rainstorm because of potential sewage in the River” (Hendron 126:4-11).

               In 2000, The Washington State Department of Ecology notified the City of
    Spokane that the City would be required to provide public notification of CSO
    occurrences and CSO impacts by posting signs in conspicuous locations (Exhibit 28,
    Hendron 2019, pp. 196-197). The signs posted at CSO outflows read “Warning. Possible
    sewage overflows during and following heavy rain/snow melt. If you see a sewage
    overflow, make a note of this CSO number and call 344-FISH” (Feist Exhibit 48, Feist
    2019, p. 167:10-13).28 These signs protect people from the possible health effects of
    fecal coliform contaminants by making the public aware, but also create limitations to the
    use of the River. The City has never warned the public that engaging in recreation and
    tourist activities in and around the River could be harmful to one’s health because of
    PCBs (Feist 2019, p. 152:5-12).




    28
         Marlene Feist confirmed that there is no mention of PCBs on the sign (Feist, p.167, 14-16).

                                                                                                           43


                                                                          Dec GMV Re: Opposition to Pl MILs 001576
Case 2:15-cv-00201-SMJ            ECF No. 422-30           filed 01/28/20       PageID.24063 Page 46 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.                November 15, 2019



            Sewer overflows, as well as point and nonpoint source pollution, also contribute
    to eutrophication of Long Lake. It was noted in 1977 that overflows add excess nutrients,
    such as nitrogen and phosphorus that contribute to eutrophication (City of Spokane 1977,
    p. 8). Excess nutrients cause nuisance plant and algae growth that leads to oxygen
    levels falling as the plant matter decays. Excess plant and algae growth can interfere
    with some water-based recreation such as swimming, boating, paddle boarding and
    fishing and can also reduce waterfront property values (Michael, Boyle and Bouchard
    2000). Excess plant growth in Lake Spokane and Nine Mile Reservoir limits recreational
    use of the area in certain times of the year. A 2007 survey measured 715 acres of Lake
    Spokane were covered with invasive weeds (Armes 2012).

            A survey conducted in 2016 indicated a total of 1,479 acres of aquatic vegetation
    in Lake Spokane and 46.9 acres in Nine Mile Reservoir (Avista Corporation 2019). Avista
    Corporation has been managing program funding for the Lake Spokane and Nine Mile
    Reservoir aquatic weed management program that includes hand removal, herbicides
    and winter water drawdowns. Herbicides are used in specific recreation areas with boat
    launches (Avista Corporation 2019).29

            Toxic algae blooms that may cause human illness and be harmful to pets and
    livestock occasionally occur in Lake Spokane (Hamel 2012). Even when not producing
    toxins, “blue-green blooms are distressing to lake residents and the public because they
    are unsightly and smelly when decomposing, can affect recreational use, and can cause
    economic losses to lake-based businesses like resorts” (Hamel 2012, p. 2). Blue-green
    blooms typically occur when phosphorus and nitrogen levels are high. These nutrients
    enter the waterway through point and nonpoint pollution sources such as stormwater
    inputs, agricultural runoff, and urban land use practices (Hamel 2012). These blooms
    only occur in Lake Spokane and not in the River.

            In 2006, Ecology funded DOH to develop a statewide strategy to help local health
    authorities protect the public from toxic blooms in Lake Spokane. The protocol includes
    posting signs warning the public of the toxins in the water. The warning signs state that

    29
       In 2018, the following recreation sites on Lake Spokane were treated with herbicides to reduce invasive
    plant growth: Spokane Lake Park Community Boat Launch, Nine Mile Recreation Area, West Shore Boating
    Lane, Nine Mile Boating Lane, Lake Ridge Park Community Boat Launch, Suncrest Community Boat Launch,
    West Shore Community Boat Launch, Lake Forest Community Boat Launch, Willow Bay Resort/Lakeview,
    Lakeshore Estates. In addition, 15 acres of area in Nine Mile Reservoir were treated for milfoil and other
    nuisance weeds (Avista Corporation 2019).

                                                                                                           44


                                                                       Dec GMV Re: Opposition to Pl MILs 001577
Case 2:15-cv-00201-SMJ             ECF No. 422-30        filed 01/28/20   PageID.24064 Page 47 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.         November 15, 2019



    “the lake is unsafe for people and pets: Do not swim or water ski, Do not drink lake water,
    Keep children, pets, and livestock away, Clean fish well and discard guts, Avoid areas of
    scum when boating” (Figure 13)(Hamel 2012). These signs are posted when toxin
    concentrations are above the Washington State Recreational Guidance values (Table
    5).30

                    Figure 13: Washington State Warning Signs for Toxic Algae
                         (https://www.nwtoxicalgae.org/HealthRisks.aspx)




                Table 5: Lake Spokane Testing for Algae Toxins (downloaded from
                             https://www.nwtoxicalgae.org/Data.aspx)
                                             Number of Exceedances of
                                Year           Recreation Guidance
                                  2015                      4
                                  2012                      1
                                  2011                      3
                                  2010                      9
                                  2009                      2




    30
         https://www.nwtoxicalgae.org/HealthRisks.aspx

                                                                                                 45


                                                                  Dec GMV Re: Opposition to Pl MILs 001578
Case 2:15-cv-00201-SMJ          ECF No. 422-30          filed 01/28/20      PageID.24065 Page 48 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.           November 15, 2019



            “Metals have been a concern for a long time” (Hendron 2019, 112:20-21). Since
    the late 1800s, mining and ore-processing activities in the South Fork Coeur d’Alene
    River basin have altered the water quality, aquatic biological, and hydrologic conditions
    in the 6,680-mi2 Spokane River basin of northern Idaho and eastern Washington.
    Historical ore-processing activities resulted in large quantities of metal-rich tailings that
    were placed in and along streams (Long 1998 cited in Donato 2006). Metals continue to
    be transported out of Lake Coeur d’Alene and into the River. The River has frequently
    exceeded water quality standards for several metals (City of Spokane 2004, p. 2-3). The
    exceedances have been attributed to historic mining activities in Idaho (City of Spokane
    2004, p. 2-3).     These metals bioaccumulate in fish and contribute to consumption
    advisories.    The first fish consumption advisory on the River was based on lead
    (Washington State Department of Health 2007).

            Permits for discharge at treatment facilities place limits on BOD, total suspended
    solids, fecal coliform bacteria, pH, ammonia, residual chlorine, phosphorus, cadmium,
    lead and zinc but not PCBs (State of Washington Ecology 2000, p. 6). According to Lars
    Herndon, there has never been a quantitative limit on PCB discharge from the City’s
    Riverside Treatment facility (Hendron 2019, p. 195:8-11).                 A study prepared by
    LimnoTech for the Toxics Task Force for the 2016 Comprehensive Plan finds that the
    average concentrations of PCBs at all stations show compliance with the current
    Washington State water quality standard of 170 picograms per liter (p. 19).

            Perceived differences in water quality are important factors in determining the
    levels of recreational uses. A Water Quality Index (WQI) has been used to evaluate
    water quality in the River since 1993.31 The WQI is based on temperature, pH levels,
    fecal coliform bacteria, dissolved oxygen, nitrogen and phosphorous levels. PCBs are
    not measured as part of the WQI. The WQI ranges from 1 to 100 with 100 being the
    best. The index is expressed in terms of the water quality levels that are required to
    maintain various uses of the River specified in WAC 173-201A (Spokane Trends (b)). In
    2017, the overall water quality index of the River was measured at Riverside Park at 67
    and at Stateline Bridge at 75. Overall water quality has improved 16 points at Riverside
    Park and 5 points at Stateline Bridge since the beginning of the series in 1997 (Figure


    31
      Numerous economic studies have used water quality indices in evaluating recreation use includes
    (Vaughan and Russell 1982; Smith and Desvousges 1986). The index discussed above is analogous to the
    ones used in these studies.

                                                                                                     46


                                                                   Dec GMV Re: Opposition to Pl MILs 001579
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24066 Page 49 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    13). According to DOE, stations scoring between 40 and 79 indicate “marginal concern”
    (Spokane Trends (b)). Brook Breeler of the Department of Ecology states, the Spokane
    River is “swimmable and safe to recreate in” (Silbernagel Mccaffree 2014). The City
    agrees that recreational uses of the River have increased since the 1970s (Feist 2019,
    p. 163:13-164:12).

     Figure 13: Water Quality Index Measurements on the Spokane River Over Time
                                  (Spokane Trends (b))




           Finally, another important source of information about the quality of the water in
    the River and the lack of an impact from PCBs can be found in the intercept survey of
    residents who live along the River. One would expect that this group of individuals who
    live closest to the water and use it extensively would have the most direct experience
    with any potential problems in the River. The residents interviewed cited water levels
    and water flow as concerns, along with litter and algal blooms. These open-ended
    questions provided the residents with the best opportunity to express their concerns with
    a minimum of potential bias from leading questions and they never mentioned PCBs as
    a concern (REC and Pinnacle Research 2010; Robinson Research. 2015).




                                                                                              47


                                                               Dec GMV Re: Opposition to Pl MILs 001580
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24067 Page 50 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



                                       4. CONCLUSIONS
           The City is not a Trustee for the River, and therefore, cannot make a claim for
    natural resource services derived from the River. The City has not conducted an
    assessment of natural resource service losses resulting from an injury to the resource
    nor proposed any compensating restoration projects.

           The City drew its lifeforce from the River when the City was founded over a
    century ago, and it continues to draw on it today. The presence of PCBs in the River has
    not limited the City’s or its residents’ enjoyment of the River, beneficial uses of the River,
    economic development along the River or the business there. The River continues to be
    the greatest source of recreation and outdoor leisure for residents and visitors. The City
    continues to focus its recreation dollars on improving access to the River and recreation
    in and along the River. There is no indication that PCBs have diverted the City’s focus
    from the River for outdoor recreation.

           The River is known for its great trout fishing and is a favorite spot for fly fishing.
    Hatchery trout continue to be stocked in the River for taking. Research shows that limited
    advisories have little, to no, impact on fishing and catch and release fishing is increasingly
    popular not just in areas with restricted consumption. Fly fishing, in which catch and
    release is routinely practiced, is also prevalent. The City has not conducted any studies
    that provide evidence that angler’s enjoyment of fishing has been impaired by FCAs or
    that FCAs has reduced the use of the River (Feist 2019 94:15-24; 298:25-299:7).

           The economy of Spokane is tied to the River, from the early days of the River, as
    an input and support to industry, to currently as a draw for business, tourism, and
    residents. Spokane continues to be part of the Inland Northwest hub of trade. Economic
    data shows no negative impact from the discovery of PCBs on the economy of Spokane.
    In fact, it was shortly after the discovery of low-levels of PCBs in the early 1980s that
    Spokane entered into a period of revitalization in its downtown corridor. Median house
    prices continue to track along with similar sized cities in Washington. Tourism indicators
    showed no sign of deflection post PCBS and has even shown an uptick in the most recent
    years. PCBs have not impacted the ability of the City of Spokane to do business.

           Finally, water quality in the River has greatly improved over the last century by
    reducing the amounts of untreated waste entering the River. Corresponding recreational

                                                                                               48


                                                               Dec GMV Re: Opposition to Pl MILs 001581
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24068 Page 51 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    uses have increased as the water quality has improved. Nevertheless, the City has failed
    to eliminate the sewage problem for decades. Even after the development of sewage
    treatment facilities in the 1960s, the inadequate design has resulted in continued
    overflows of sewage into the River during heavy rains. The City’s inability to properly
    treat wastewater has contributed to overgrowth of nuisance plants and the occurrence of
    algae blooms in Lake Spokane, which at times decreases the beneficial uses of the Lake
    in some areas. None of these detrimental impacts to the River are related to PCBs.




                                                                                              49


                                                               Dec GMV Re: Opposition to Pl MILs 001582
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24069 Page 52 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



                                        5. REFERENCES
    Armes, David. 2012. Spokane River Project: Lake Spokane Aquatic Weed Program
          Funding. Avista Corporation. Presentation.

    Arskey, Laura. 2005. “Spokane – Thumbnail History.” HistoryLink.org Essay 7462.
           Accessed on September 30 at: http://www.historylink.org/File/7462

    Avista Corporation. 2005. Application for New License, Major Project – Existing Dam.
           Spokane River Hydroelectric Project, FERC Project No. 2545. Volume I: Exhibits;
           Volume II: Applicant-Prepared Preliminary Draft Environmental Assessment.
           Avista Corporation, Spokane, Washington, July 2005.

    Avista Corporation. 2017. Lake Spokane Dissolved Oxygen Water Quality Attainment
           Plan Five Year Report. March 24.

    Avista Corporation. 2019. Lake Spokane and Nine Mile Reservoir 2018 Aquatic Weed
           Summary Report. February 22

    Bartlett, Bob. 2018. “Two Fly-Fishing Love Stories.” The Spokane River Edited by, Paul
            Lindholdt. University of Washington Press. Pages 45-52.

    Berger. 2004. Recreation Facility Inventory and User Surveys Report, Spokane River
           Project, No. 2545. April.

    Block, Alexa. 2018. “University District bridge project six weeks behind schedule, officials
           say progress is being made.” Accessed September 30, 2019 at:
           https://www.krem.com/article/news/local/spokane-county/university-district-
           bridge-project-six-weeks-behind-schedule-officials-say-progress-is-being-
           made/293-598110726

    Butler, A.D. 1933. Spokane Washington: Report on Sewage Disposal. July. (Exhibit D,
            Hendron 2019).

    CEDS. 2015. Spokane Regional Comprehensive Economic Development Strategy for
          the Spokane Region 2014-2015.

    CEDS. 2017. Spokane Regional Comprehensive Economic Development Strategy for
          the Spokane Region.

    City of Spokane. “Riverfront Spokane.” Accessed September 30, 2019 at:
          https://my.spokanecity.org/riverfrontspokane/redevelopment/

    City of Spokane. 1977. Facilities Planning Report for Sewer Overflow Abatement. City of
            Spokane Public Works Department.

    City of Spokane. 1999. CSO Annual Report.

    City of Spokane. 2004. Stormwater Management Plan.

    City of Spokane. 2015. Comprehensive Plan. June.

                                                                                              50


                                                               Dec GMV Re: Opposition to Pl MILs 001583
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24070 Page 53 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    City of Spokane. 2018. 2018-2019 Community Investment Plan.

    Cotton, Monique. 2015. “City Parks and Recreation Opens New Downtown Spokane
           River Access Point.” August 26. Accessed November 6 at:
           https://my.spokanecity.org/news/stories/2015/08/26/city-parks-recreation-opens-
           new-downtown-spokane-river-access-point/

    Culver, Nina. 2018. “Conservation Future program buys land, Spokane River shoreline
           from the Sisters of the Holy Names”. The Spokesman-Review. April 21.

    Deshais, Nicholas. 2014. “Riverfront Park face-lift seen as a legacy project.” The
          Spokesman Review. September 28. Accessed September 30, 2019 at
          https://www.spokesman.com/stories/2014/sep/28/riverfront-park-face-lift-seen-
          legacy-project/

    Deshais, Nicholas. 2018. “U-District’s $15.4 million bridge finished, but controversy over
          delays and bike landing continue”. The Spokesman Review. December 20.

    Desvousges, W.H., D.J. MacNair, and G.A. Smith. 2000. Lower Fox River and Green
          Bay: Assessment of Potential Recreational Fishing Losses and Restoration
          Offsets. Durham, NC: Triangle Economic Research.

    Dickman, Kyle. 2013. “Best Town Ever 2013”. Outside Magazine. August 12.
          https://www.outsideonline.com/1929121/outsides-best-towns-2013

    Donato, Mary. 2006. Annual Trace-Metal Load Estimates and Flow-Weighted
          Concentrations of Cadmium, Lead, and Zinc in the Spokane River Basin, Idaho
          and Washington, 1999-2004. USGS Scientific Investigations Report 2006-5188.

    Downtown Spokane Heritage Walk. “Spokane History.” Accessed on September 30 at:
          http://www.historicspokane.org/HeritageTours/downtown/history.html

    DSP. 2015. “The Beginning of a Legacy.” Downtown Spokane Partnership.
         https://my.spokanecity.org/economicdevelopment/news/

    Ecology. 2011. Spokane River PCB Source Assessment 2003-2007. Publication No. 11-
          03-012. April

    Edelen, Amy. 2018. “Urban and outdoors mix to make Spokane a destination must,
           according to popular travel website TripAdvisor”. The Spokesman-Review.
           October 23.

    Esvelt & Saxton -Bovay Engineers, Inc. 1972. Spokane Wastewater Study. July

    Feist, Marlene. 2019. Videotaped deposition of Marlene Feist in the Matter of City of
           Spokane v. Monsanto, Solutia, and Pharmacia Corporation. United States
           District Court Eastern District of Washington. Case No. 15-cv-00201-SMJ. July
           16.




                                                                                              51


                                                               Dec GMV Re: Opposition to Pl MILs 001584
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24071 Page 54 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    FERC. 2007. Final Environmental Impact Statement for Hydropower Relicensing,
         Spokane River and Post Falls Hydroelectric Projects, States of Washington and
         Idaho, FERC Projects NOs. 2545 and 12606. July 20.

    Francovich, Eli. 2018a. “State money pours into Spokane-area recreation projects”. The
          Spokesman-Review”. April 5.

    Francovich, Eli. 2018b. “Two Spokane County recreation projects receive $1.5 million in
          grant money”. Spokesman-Review. May 15.

    Geranios, Nicholas 2006. “Kaiser Aluminum emerges from bankruptcy proceedings.” The
          Seattle         Times.         Accessed        September         30         at
          http://community.seattletimes.nwsource.com/archive/?date=20060706&slug=we
          bkaiser06

    Geranios, Nicholas. 2018. “Growing Spokane, Washing, Sheds Is Sleepy City Image.”
          Associated Press. August 11.

    Gonzaga University. “Activities and Things to Do.” Accessed on September 30, 2019 at:
          https://www.gonzaga.edu/about/our-campus-location/spokane-our-
          community/activities-things-to-do

    Hamel, Kathy. 2012. Aquatic Algae Control Program: Report to the Washington State
          Legislature (2010-2011). Publication no. 12-10-016. May.

    Hendron, Lars. 2019. Videotaped deposition of Lars Hendron in the Matter of City of
          Spokane v. Monsanto, Solutia, and Pharmacia Corporation. United States
          District Court Eastern District of Washington. Case No. 15-cv-00201-SMJ. June
          7.

    Hill, Kipp. 2018. “Mayor David Condon puts focus on River, city’s kindness in State of
             City address”. The Spokesman Review. UPDATED: Fri., Feb. 9, 2018, 10:08 p.m.

    Jakus, P., Downing, M., Bevelhimer, M., and Fly, J. 1997. “Do Sportfish Sportfish
           Consumption Advisories Affect Reservoir Anglers’ Site Choice?” Agricultural and
           Resource Economics Review, 26(2), 196-204.

    Joint Administration Council. 2017. 6-Year Strategic Plan for City of Spokane.

    Jones, Jacob. 2014. “Outlander: Tonight’s Northern Lights, fishing news and the
           Huckleberry ack”. Inlander. Friday, September 12.

    Kershner, Jim. 1995. “River of Kings in Years Past, The Spokane River Was Home to
          Millions of Salmon, Which Brought Bounty to the Regions Tribes”. The Spokane
          Review. August 21.

    Kiemle & Hagood Company. 2017. Market Review and Outlook 2017. Published in
          Partnership with Avista.

    Klingle, Mathew. “Building Nature: Topics in the Environmental History of Seattle and
            Spokane”. A Curriculum Project for Washington Schools. Center for the Study of

                                                                                              52


                                                               Dec GMV Re: Opposition to Pl MILs 001585
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24072 Page 55 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



           the Pacific Northwest. University of Washington Department of History.
           http://www.washington.edu/uwired/outreach/cspn/Website/Classroom%20Materi
           als/Curriculum%20Packets/Building%20Nature/V.html

    Kopp, Raymond J., and V. Kerry Smith, eds. 1993. Valuing Natural Assets: The
          Economics of Natural Resource Damage Assessment. Washington, DC:
          Resources for the Future.

    Kramer, Becky. 2017. “9 Projects That Will Transform Spokane’s City Center”.
          Spokesman-Review. June 25. http://www.spokesman.com/stories/2017/jun/25/9-
          projects-that-will-transform-spokanes-city-cente/

    Kramer, Becky. 2018. “Spokane among ‘Cities on the Rise,’ according to National
          Geographic Traveler magazine”. The Spokesman-Review. January 16.
          http://www.spokesman.com/stories/2018/jan/16/spokane-among-cities-on-the-
          rise-according-to-nati/

    Lambert, Lance. 2018. “America’s Most Affordable Outdoorsy Cities, 2018: Open-Air
          Adventure,             at      Cut-Rate          Costs”.          Realtor.com.
          https://www.realtor.com/news/trends/10-cities-where-outdoor-lovers-can-
          actually-afford-to-live/

    Landers, Rich. 2010. “Spokane River is year-round attraction for local fly fisher.” February
          21.        Accessed        on         September           30,           2019       at:
          https://www.spokesman.com/stories/2010/feb/21/home-water/

    Landers, Rich. 2012. “Landers: Fly fishing shines in Inland Northwest.” June 28.
          Accessed          on        September           30,           2019           at:
          https://www.spokesman.com/stories/2012/jun/28/landers-fly-fishing-shines-in-
          inland-northwest/

    Landers, Rich. 2014. “State, Avista join to stock trout in Lake Spokane”. The
          Spokesman-Review.                           June                           4.
          http://www.spokesman.com/blogs/outdoors/2014/jun/04/state-avista-join-stock-
          trout-lake-spokane/

    LimnoTech. 2016. 2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls
          (PCBs) in the Spokane River. Prepared for Spokane River Regional Toxics Task
          Force. November 16.

    Long, Katherine. 2018. “Spokane’s two medical schools draw more new docs to Eastern
           Washington”.         The       Seattle       Times.       November        4.
           https://www.seattletimes.com/seattle-news/spokanes-two-medical-schools-
           draw-more-new-docs-to-eastern-washington/

    MacNair, Douglas and William Desvousges, (2007), “The Economics of Fish
         Consumption Advisories: Insights from Revealed and Stated Preference Data”,
         Land Economics, Vol. 83, No.4, pp.600-616.




                                                                                              53


                                                               Dec GMV Re: Opposition to Pl MILs 001586
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20      PageID.24073 Page 56 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.        November 15, 2019



    Maeder, Steve. “Spokane River, WA.” Accessed September 30, 2019 at:
          https://northwest-fly-fishing.myshopify.com/blogs/features/15714004-spokane-
          river-wa

    Market Fact Book. 2019. Journal for Business. Spokane and Kootenai Counties.

    Marshall, Todd. 2018. “Of Nudity and Violence, Waking and Water.” The Spokane River.
          Edited by, Paul Lindholdt. University of Washington Press. Pages 15-25.

    Meinig, Donald W. 2005. “Spokane and the Inland Empire: Historical Geographic
           Systems and a Sense of Place.” Spokane and the Inland Empire: An Interior
           Pacific Northwest Anthology. Edited by, David H. Stratton. Washington State
           University Press. Pages 15-44.

    Michael, Holly J., Kevin J. Boyle and Roy Bouchard. 2000. “Does the Measurement of
          Environmental Quality Affect Implicit Prices Estimated from Hedonic Models?”
          Land Economics. May 76(2): 283-298.

    MIG, Inc. 2006. City of Spokane Valley Park and Recreation Plan. April.

    MIG, Inc. 2008. Fast Forward Spokane: Downtown Plan Update. November 24.

    National Research Council. Valuing Ground           Water.     Washington,     DC:    National
           Academy Press, 1997.

    Office of Financial Management. 2019. “State of Washington 2019 Population Trends.”
            https://www.ofm.wa.gov/sites/default/files/public/dataresearch/pop/april1/ofm_a
            pril1_poptrends.pdf

    Outdoors OutThere. “9 Ways to Explore the Spokane River Trail.” Accessed on
          September 30, 2019 at: https://outthereoutdoors.com/9-ways-to-explore-the-
          spokane-river-water-trail/

    Parsons, G.R., P.M. Jakus, and T. Tomasi. 1999. “A Comparison of Welfare Estimates
          from Four Models for Linking Seasonal Recreational Trips to Multinomial Logit
          Models of Site Choice.” Journal of Environmental Economics and Management
          38: 143–57.

    Pinnacle Research and Consulting. 2016. 2016 Spokane River Recreation Site
           Visitation: Spokane River Project. Prepared for Avista Utilities Corporation.
           November.

    Randall Travel Marketing. 2012. Visit Spokane 2012 Tourism Research Study.

    REC Resources and Pinnacle Research. 2010. Spokane River Project: Recreation
         Monitoring Report. Prepared for Avista Utilities. May.

    Reisdorph, A.J. and G.M. Wilson. 1963. Welcome to the City of Spokane Sewage
          Treatment Plant n. 4401 A.L. white parkway Spokane 14, Washington.




                                                                                                54


                                                                 Dec GMV Re: Opposition to Pl MILs 001587
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24074 Page 57 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    Responsive Management. 2012. Results of General Population Survey in Support of the
          Development of the Washington State Comprehensive Outdoor Recreation Plan.
          Conducted for the Washington Recreation and Conservation Office.

    Riverfront Park Master Plan. Fall 2014.

    Robinson Research. 2015. Spokane River Water Quality Survey. Prepared for the
          Spokane River Forum. May.

    Silbernagel Mccaffree, Amy. 2014. “Is It Safe To Swim In The Spokane River?” August
           11, 2014 Get Out Therewatersports

    Smith, V.K., and W.H. Desvousges. 1986. Measuring Water Quality Benefits. Boston:
           Kluwer Nijhoff.

    Spokane Historical. “Washington Water Power.” A project of the Public History Program
          at Eastern Washington University. Accessed on September 30 at:
          https://spokanehistorical.org/items/show/498

    Spokane Portland & Seattle Railway Historical Society. “History.” Accessed on
          September 30, 2019 at: https://www.spshs.org/history.html

    Spokane Regional Health District. 1998. 1998 Fish Consumption Survey, Spokane River
          Washington. November.

    Spokane River Forum (a). “Explore! The Spokane River Water Trail.” Accessed on
          September 30, 2019 at: https://www.spokaneriver.net/watertrail/

    Spokane River Forum (b). “Check out Redband Launch.” Accessed on September 30,
          2019 at: https://spokaneriver.net/news/check-out-redband-launch/

    Spokane Trends (a). “Culture and Recreation.” Accessed on September 30, 2019 at:
          http://spokanetrends.org/graph.cfm?cat_id=1&sub_cat_id=2&ind_id=1

    Spokane Trends (b). “Environment: 4.1.2 Overall Water Quality Index: Spokane River.”
          Accessed           on         September          30,          2019         at:
          http://www.spokanetrends.org/graph.cfm?cat_id=4&sub_cat_id=1&ind_id=4

    State of Washington, Department of Ecology. 2000. National Pollutant Discharge
           Elimination System Waste Discharge Permit No. WA-002447-3.

    Stratton, David H. 2005. “The Inland Empire: Introduction to the Original Edition (1991).”
            Spokane and the Inland Empire: An Interior Pacific Northwest Anthology. Edited
            by, David H. Stratton. Washington State University Press. Pages 1-5.

    TCW Economics. 2008. Economic Analysis of the Non-Treaty Commercial and
        Recreational Fisheries in Washington State. December.

    The Lands Council. “Spokane River Urban Waters Community Education and Outreach
          Program Material Development Proposal”.



                                                                                              55


                                                               Dec GMV Re: Opposition to Pl MILs 001588
Case 2:15-cv-00201-SMJ        ECF No. 422-30        filed 01/28/20     PageID.24075 Page 58 of 95
    Desvousges Expert Report: City of Spokane v. Monsanto Company, et al.      November 15, 2019



    Titone, Julie. 2018. “River Lessons.” The Spokane River Edited by, Paul Lindholdt.
           University of Washington Press. Pages 36-44.

    Trapp, J. Michael and Joel E. Bowdan. 2019. Expert Opinion Report of J. Michael Trapp
           and Joel. E. Bowdan III. City of Spokane v. Monsanto Company, et al. October
           11.

    U.S. Army Corp of Engineers. 1976. Metropolitan Spokane Region Water Resources
           Study. Technical Report. January.

    U.S. Department of a Health and Human Services. 2007. Evaluation of PCBs, PBDEs
          and Selected Metals in the Spokane River, Including Long Lake: Spokane
          Washington. August 28.

    Vaughan, W.J. and C.S. Russell. 1982. Freshwater Recreational Fishing: The National
          Benefits of Water Pollution Control, Washington, DC: Resources for the Future,
          Inc., November 1982

    Visit   Spokane. “Huntington Park.” Accessed September                     30,   2019     at:
            https://www.visitspokane.com/listing/huntington-park/22887/

    Washington State Department of Health. 2007. Evaluation of PCBs, PBDEs and
          Selected Metals in the Spokane River, Including Long Lake, Spokane
          Washington. August 28.

    Washington State Employment Security Department. Spokane County Profile. Accessed
          on September 30, 2019 at https://esd.wa.gov/labormarketinfo/county-
          profiles/spokane

    Washington State Parks. “Riverside Park.” Accessed on September 30, 2019 at:
          https://parks.state.wa.us/573/Riverside

    Washington State University. “Why WSU Spokane?” Accessed September 30, 2019 at:
          https://spokane.wsu.edu/studentaffairs/why-wsu-spokane/

    Wong, Siena. 2018. Evaluation of Fish Hatcheries as Sources of PCBs to the Spokane
          River. Department of Ecology State of Washington Publication No. 18-03-014.
          April.

    Youngs, J. William T. 1996. The Fair and the Falls: Spokane's Expo '74 : Transforming
          an American Environment. Eastern Washington Univ Press.




                                                                                              56


                                                               Dec GMV Re: Opposition to Pl MILs 001589
Case 2:15-cv-00201-SMJ   ECF No. 422-30   filed 01/28/20   PageID.24076 Page 59 of 95




                                   Appendix A
                  Resume of William H. Desvousges, Ph.D.




                                                   Dec GMV Re: Opposition to Pl MILs 001590
Case 2:15-cv-00201-SMJ     ECF No. 422-30       filed 01/28/20   PageID.24077 Page 60 of 95




                                                                    W.H. Desvousges & Associates, Inc.
      William H. Desvousges, Ph.D.                                                    168 Spartina Ave.
      President                                                                 St. Augustine, FL 32080
                                                                                     Cell: 919-413-6225
                                                       william.desvousges@whdesvousgesassociates.com



      Employment Chronology

            2005 to date    President
                            W.H. Desvousges & Associates, Inc.

            1994 to 2005    President
                            Triangle Economic Research
                            Durham, NC

            1996 to 1999    Research Professor
                            Duke University
                            Durham, NC

            1989 to 1994    Program Director/Senior Program Director
                            Center for Economics Research
                            Research Triangle Institute
                            Research Triangle Park, NC

            1980 to 1989    Senior Economist
                            Center for Economics Research
                            Research Triangle Institute
                            Research Triangle Park, NC

            1975 to 1980    Assistant/Associate Professor
                            Department of Economics
                            University of Missouri at Rolla
                            Rolla, MO

            1986            Visiting Lecturer
                            Meredith College
                            Raleigh, NC

            1984 to 1985    Visiting Lecturer
                            University of North Carolina at Chapel Hill
                            Chapel Hill, NC

            1980 to 1984    Visiting Lecturer
                            North Carolina State University
                            Raleigh, NC




                                                         Dec GMV Re: Opposition to Pl MILs 001591
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20    PageID.24078 Page 61 of 95
                                                              Resume of: William H. Desvousges




      Education

            Ph.D., 1977, Economics, Florida State University, Tallahassee, Florida
            M.S., 1974, Economics, Florida State University, Tallahassee, Florida
            B.A., 1972, Economics, Stetson University, Deland, Florida


      Key Projects

            •   Participation in Cooperative NRDA for the phosphate patch in Idaho (JR
                Simplot

            •   Use of habitat equivalency analysis in Grand River Ditch damage
                assessment (Water Supply and Storage Company)

            •   Use and critique of habitat equivalency analysis for petroleum refinery sites
                (confidential client)

            •   Services-based critiques of various groundwater damage assessments in
                New Jersey (ExxonMobil, Dow Chemical, and others)

            •   Environmental costing study to develop externality values for fossil fuel
                sources in resource planning (Xcel Energy)

            •   Critique of wetlands valuations study that employed benefits transfer using
                ecosystem services (Kean Miller)

            •   Critique of Trustee contingent valuation study of alleged aesthetic and
                ecological injuries in the Illinois River Watershed (Tyson Foods, Inc.)

            •   Assessment of potential recreation use losses in Illinois River Watershed
                (Tyson Foods, Inc.)

            •   Critique of the use of habitat equivalency analysis for historical mining site
                (Confidential Client)

            •   Prepared alternative natural resource damage estimates for key mining and
                smelting sites (ASARCO, Inc.)

            •   Groundwater damages at the South Valley Superfund Site in New Mexico
                (General Electric Company)

            •   Evaluation of the use of contingent valuation surveys to measure
                diminished property values in Mississippi (confidential client)

            •   Evaluation of market and survey-based methods for measuring damages
                from underground storage tanks (USTs) to both residential and commercial
                properties (confidential client)




                                                          Dec GMV Re: Opposition to Pl MILs 001592
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20    PageID.24079 Page 62 of 95
                                                             Resume of: William H. Desvousges


            •   The role of individual factors in using market and survey-based methods for
                measuring potential damages to classes of residential properties in
                Colorado Springs, Colorado (Davis Graham Stubbs)

            •   The role of individual factors in using market and survey-based methods for
                measuring both residential and commercial properties in Oklahoma
                (confidential client)

            •   Comments on the benefit estimates of EPA’s proposed Phase II 316(b)
                Rule (The Utility Water Act Group)

            •   Benefit-cost analysis of various regulatory        alternatives for 316(b)
                compliance in Connecticut” (confidential client)

            •   Benefit-cost analysis of 316(b) regulatory alternatives in California
                (confidential client)

            •   Creel/angler survey on the Lower Passaic River (Tierra Solution)

            •   Review of New Jersey’s groundwater damage assessment formula (New
                Jersey Site Remediation Industry Network)

            •   Environmental costs for particulate matter and mercury: an assessment of
                the recent literature (Xcel Energy)

            •   NRDA for a major waterway in the Northeast (confidential client)

            •   Alternative Santa Clara River HEA (confidential client)

            •   Saginaw Bay and River natural resource damage assessment (General
                Motors)

            •   Evaluating the reliability of contingent valuation (U.S. Environmental
                Protection Agency)

            •   Measuring environmental costs for resource planning (Northern States
                Power Company)

            •   Natural resource damage assessment for Lavaca Bay, Texas (Alcoa)

            •   Natural resource damage assessment for the Clark Fork Basin in Montana
                (ARCO)

            •   Using conjoint analysis to value health (Health Canada et al.)

            •   Wisconsin Energy Research Project (consortium of Wisconsin utilities)

            •   Fox River natural resource damage assessment (Fox River Group)

            •   Kalamazoo River natural resource damage assessment (Kalamazoo River
                Study Group)




                                                         Dec GMV Re: Opposition to Pl MILs 001593
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20    PageID.24080 Page 63 of 95
                                                              Resume of: William H. Desvousges


            •   St. Lawrence River-Massena natural resource damage assessment
                (Reynolds, Alcoa, General Motors)

            •   Wisconsin externalities costing: principles & practices (Task Force on
                Externality Costing, Wisconsin utilities)

            •   Measuring benefits of the effluent guidelines: an evaluation of the benefits
                transfer technique (Office of Science and Technology, U.S. Environmental
                Protection Agency)

            •   Information, risk perception, and mitigation: behavioral responses to
                environmental risk (National Science Foundation)

            •   Natural resource damage assessments for the Martinez, California;
                Gasconade River, Missouri; and Arthur Kill, New Jersey Oil Spills (various
                clients)

            •   Communicating risk effectively (Office of Policy Planning and Evaluation,
                U.S. Environmental Protection Agency)

            •   Valuing reductions in hazardous waste risks (Office of Policy Analysis, U.S.
                Environmental Protection Agency)

            •   Evaluating risks of a high-level nuclear waste repository (State of Nevada)

            •   A comparison of benefit estimation approaches (Office of Policy Analysis,
                U.S. Environmental Protection Agency)


      Expert Reports
            •   Expert Report of William H. Desvousges, Ph.D. in the Matter of San Diego
                Unified Port District et al. vs. Monsanto Company, et al. May 9, 2019.

            •   Expert Report of William H. Desvousges in the Matter of Matter of Jay
                Burdick, Connie Plouffe, Edward Plouffe, Frank Seymour, Emily Marpe, as
                parent and natural guardian of E.B., an infant, and G.Y., an infant,
                Jacqueline Monette, William Sharpe, Edward Perroti-Sousis, Mark Denue,
                and Megan Dunn, individually, and on behalf of all similarly situated v.
                Tonoga, Inc. (d/b/a Taconic). March 2018.

            •   Critique of Earth Economics Technical Report: Economic Valuation of
                Environmental Impacts Associated with Pipeline Canals Located on
                Vintage Assets, Inc. Property. In the Matter of Vintage Assets, Inc. et al. v.
                Tennessee Gas Pipeline Company, LLC. No. 16-cv-00713, United States
                District Court, Eastern District of Louisiana. April 20, 2017.

            •   Groundwater Assessment in the Matter of State of Alaska and City of North
                Pole v. Williams Alaska Petroleum, Inc. et al. December 14, 2016.




                                                          Dec GMV Re: Opposition to Pl MILs 001594
Case 2:15-cv-00201-SMJ    ECF No. 422-30      filed 01/28/20   PageID.24081 Page 64 of 95
                                                            Resume of: William H. Desvousges


            •   Evaluation of the Adequacy of the Fox River NRD Settlements. September
                2, 2016.

            •   Estimating Externality Values: The Damage Cost Approach. Prepared for:
                Xcel Energy. Prepared by: William H. Desvousges, H. Spencer Banzhaf,
                Holly J. Michael, Ralph E. Morris and Anne D. Chance. August 5, 2015.

            •   Critique of Mr. Daniel Selby’s Letter Report on Punitive Damages for the
                Dunkard Creek September 2009 Event. In the Matter of Commonwealth of
                Pennsylvania, Pennsylvania Fish and Boat Commission vs. Consol Energy,
                Inc., Consolidation Coal Company, and Winsor Coal Company. Civil Action
                No. 8 11-C-556. April 6, 2015.

            •   Critique of the 2011 Pennsylvania Fish and Boat Commission Biological
                Damage Assessment for the Pennsylvania Portion of Dunkard Creek. In
                the Matter of Commonwealth of Pennsylvania, Pennsylvania Fish and Boat
                Commission vs. Consol Energy, Inc., Consolidation Coal Company, and
                Winsor Coal Company. Civil Action No. 8 11-C-556. February 27, 2015.

            •   Expert Report of William H. Desvousges, Ph.D. In the Matter of New Jersey
                Department of Environmental Protection, et al. v. Exxon ST Services
                Terminal, Paulsboro, NJ. May 2014.

            •   Non Site-Specific Expert Report of Dr. William H. Desvousges. In Re MTBE
                Products Liability Litigation, Commonwealth of Puerto Rico, et al. v. Shell
                Oil Co., et al., 07-civ-10470. January 22, 2014.

            •   Declaration of William H. Desvousges, Ph.D. in the Matter of New Jersey
                Department of Environmental Protection vs. Exxon Mobil Corporation.
                Superior Court of New Jersey. November 2013.

            •   Expert Report of William H. Desvousges, Ph.D. in the Matter of Harris
                County v. International Paper Company, et al. (Harris County District Court
                Case No. 2011-76724); Dao Van Pho, et aI. v. International Paper
                Company, et aI. (Harris County District Court Case No. 2012-58016); Jim
                Harpster, et al. v. International Paper Company, et al. (Harris County
                District Court Case No. 2012-66308). August 15, 2013.

            •   Expert Report of William H. Desvousges in the Matter of the New Jersey
                Department of Environmental Protection, Commissioner of the New Jersey
                Department of Environmental Protection and the Administrator of the New
                Jersey Spill Compensation Fund v. Atlantic Richfield Company, et al.
                February 8, 2013.

            •   Affidavit of William H. Desvousges, Ph.D. in the Matter of Commissioner of
                the Department of Planning and Natural Resources, et al. v. Century
                Aluminum Company, et al. Civil No. 2005-0062.

            •   Reply Affidavit of William H. Desvousges, Ph.D. in the Matter of Thomas H.
                Ivory, Thomas P. Ivory, Shawn (Ivory) Stevens, Tami Lynn (Ivory) Azouri,
                Emmanuel Odom, Grace Odom, and James Odom v. International




                                                        Dec GMV Re: Opposition to Pl MILs 001595
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20   PageID.24082 Page 65 of 95
                                                             Resume of: William H. Desvousges


                Business Machines Corporation. Supreme Court of the State of New York,
                Country of Broome. June 20, 2012.

            •   Expert Rebuttal Report in the Matter of Commissioner of the Department of
                Planning and Natural Resources, Alicia V. Barnes, et al. v. Virgin Islands
                Alumina Co., et al. May 30, 2012

            •   Affidavit of William H. Desvousges, Ph.D. in the Matter of Thomas H. Ivory,
                Thomas P. Ivory, Shawn (Ivory) Stevens, Tami Lynn (Ivory) Azouri,
                Emmanuel Odom, Grace Odom, and James Odom v. International
                Business Machines Corporation. Supreme Court of the State of New York,
                Country of Broome. May 1, 2012.

            •   Expert Report of William H. Desvousges, Ph.D. In the Matter of Betty Jean
                Cole, et al. v. Asarco Incorporated, et al. July 29, 2011.

            •   Critique of Dr. Barnthouse’s Report: Estimation of Natural Resource Losses
                Related to Oil Field Development in the Concession in the Case of Maria
                Aguinda y Otros v. Chevron Corporation. September 28, 2010.

            •   Expert Report of William H. Desvousges, Ph.D. In the Matter of New Jersey
                Department of Environmental Protection, et al. v. Union Carbide
                Corporation, et al. August 13, 2010.

            •   Expert Report in the Matter of The Quapaw Tribe of Oklahoma, et al. v.
                Blue Tee Corp, et al. June 25, 2010.

            •   Expert Report in the Matter of New Jersey Department of Environmental
                Protection, et al. v. Essex Chemical Corporation. Superior Court of New
                Jersey Law Division - Middlesex County Docket No: MID-L-5685-07.
                January 8, 2010.

            •   Expert report in the Matter of DeLeo, et al. v. Bouchard Transportation Co.,
                et al. December 15, 2009.

            •   Expert report in the Matter of Abrams, et al. v. Ciba Specialty Chemicals
                Corp, et al. The United States District Court Southern District Of Alabama.
                CASE NO. 08-68-WS-B. May 15, 2009.

            •   Rebuttal expert report in the Matter of Robert C. Brandriff, et al. v. Dataw
                Island Owners’ Association, Inc., et al. Civil Action No. 9:07-3361-CWH.
                April 27, 2009.

            •   Expert report in the Matter of STATE OF OKLAHOMA, ex. rel. W.A. DREW
                EDMONDSON, in his capacity as ATTORNEY GENERAL OF THE STATE
                OF OKLAHOMA and OKLAHOMA SECRETARY OF THE ENVIRONMENT,
                J.D. Strong, in his capacity   as  the   TRUSTEE   FOR      NATURAL
                RESOURCSE FOR THE STATE OF OKLAHOMA, Plaintiffs v. TYSON
                FOODS, INC., TYSON POULTRY, INC., TYSON CHICKEN, INC., COBB-
                VANTRESS, INC., AVIAGEN, INC.,CAL-MAINE FOODS, INC., CAL-
                MAINE      , FARMS, INC., CARGILL, INC., CARGILL TURKEY
                PRODUCTION, LLC, GEORGE’S INC., GEORGE’S FARMS, INC.,




                                                         Dec GMV Re: Opposition to Pl MILs 001596
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20    PageID.24083 Page 66 of 95
                                                             Resume of: William H. Desvousges


                PETERSON FARMS, INC., SIMMONS FOODS INC., and WILLOW
                BROOK FOODS, INC.,    Defendants. Case No. 05-CV-329-GKF-PJC.
                March 31, 2009.

            •   Report prepared in Response to Request for Comments on Regulatory
                Review Alternatives: The Value of Cost-Benefit Analysis. Utility Water Act
                Group. March 31, 2009.

            •   Expert report in the Matter of Robert C. Brandriff, et al. v. Dataw Island
                Owners’ Association, Inc., et al. Civil Action No. 9:07-3361-CWH.
                December 1, 2008.

            •   Affidavit of William H. Desvousges, Ph.D. in the Matter of Jeff Alban, et al.
                v. ExxonMobil Corporation, et al. Submitted to the In Circuit Court for
                Baltimore County. Case No.:03-C-06-010932

            •   Affidavit of William H. Desvousges, Ph.D. in Support of Defendants’
                Opposition to Motion for Class Certification in the Matter of Murray Gintis,
                Victoria Gintis and Claudia Martin on behalf of themselves and all others
                similarly situated v. Bouchard Transportation Company, Inc., Tug Evening
                Tide Corporation and B. NO. 120 Corporation. Submitted to the United
                States District Court for the District of Massachusetts. Civil Action No. 06-
                10747-JLT. July 29.

            •   Expert Report of William H. Desvousges, Ph.D. Submitted in Support of
                Defendants’ Opposition to Plaintiffs’ Motion for Partial Summary Judgment
                in the Matter of Murray Gintis, Victoria Gintis and Claudia Martin on behalf
                of themselves and all others similarly situated v. Bouchard Transportation
                Company, Inc., Tug Evening Tide Corporation and B. NO. 120 Corporation.
                July 10.

            •   Rebuttal Expert Report of William H. Desvousges, Ph.D. in the Matter of
                USA v. Water Supply & Storage. October 24, 2007.

            •   Expert Report of William H. Desvousges, Ph.D. in the Matter of USA v.
                Water Supply & Storage. September 27, 2007.

            •   Expert Reports in the Matter of Official Committee of Unsecured Creditors
                v. ASARCO LLC (In re ASARCO LLC), Case No. 05-21207.

                   •   Estimate of Environmental Liabilities. California Gulch Superfund
                       Site. Leadville, Colorado. Prepared by ENVIRON International
                       Corporation, Chicago, Illinois and W.H. Desvousges & Associates,
                       Inc. Raleigh, North Carolina. On behalf of ASARCO Incorporated.
                       May 4, 2007.

                   •   Estimate of Environmental Liabilities. Bunker Hill Superfund
                       Facility/Coeur d’Alene Basin. Idaho/Washington. Prepared by
                       ENVIRON International Corporation Chicago, Illinois and W.H.
                       Desvousges & Associates, Inc. Raleigh, North Carolina. On behalf
                       of ASARCO Incorporated. June 15, 2007.




                                                         Dec GMV Re: Opposition to Pl MILs 001597
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20    PageID.24084 Page 67 of 95
                                                           Resume of: William H. Desvousges


                  •   Estimate of Environmental Liabilities. Tacoma Smelter Site.
                      Tacoma, Washington. Prepared by ENVIRON International
                      Corporation Chicago, Illinois and W.H. Desvousges & Associates,
                      Inc. Raleigh, North Carolina. On behalf of ASARCO Incorporated.
                      June 15, 2007.

                  •   Estimate of Environmental Liabilities. Everett Smelter Site. Everett,
                      Washington. Prepared by ENVIRON International Corporation
                      Chicago, Illinois and W.H. Desvousges & Associates, Inc. Raleigh,
                      North Carolina. On behalf of ASARCO Incorporated. June 15, 2007.

                  •   Rebuttal Expert Report. California Gulch Superfund Site. Leadville,
                      Colorado. Prepared for Milbank, Tweed, Hadley & McCloy LLP. On
                      behalf of ASARCO Incorporated. Prepared by ENVIRON
                      International Corporation Chicago, Illinois and W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. June 22, 2007.

                  •   Estimate of Environmental Liabilities. Nueces Bay/Corpus Christi
                      Bay. Corpus Christi, Nueces County, Texas. Prepared by ENVIRON
                      International Corporation St. Peters, Missouri and W.H. Desvousges
                      & Associates, Inc. Raleigh, North Carolina. On behalf of ASARCO
                      Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. Big River Mine Tailings and
                      Federal Mine Tailings Sites. St. Francois County, Missouri.
                      Prepared by ENVIRON International Corporation St. Peters,
                      Missouri and W.H. Desvousges & Associates, Inc. Raleigh, North
                      Carolina. On behalf of ASARCO Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. Catherine Mine Site/Madison
                      County Mines Site. Madison County, Missouri. Prepared by
                      ENVIRON International Corporation St. Peters, Missouri and W.H.
                      Desvousges & Associates, Inc. Raleigh, North Carolina. On behalf
                      of ASARCO Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. Glover Lead Facility. Glover,
                      Missouri. Prepared by ENVIRON International Corporation St.
                      Peters, Missouri and W.H. Desvousges & Associates, Inc. Raleigh,
                      North Carolina. On behalf of ASARCO Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. Sweetwater Mine Site.
                      Reynolds County, Missouri. Prepared by ENVIRON International
                      Corporation St. Peters, Missouri and W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. On behalf of ASARCO
                      Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. West Fork Mine Site.
                      Reynolds County, Missouri. Prepared by ENVIRON International
                      Corporation St. Peters, Missouri and W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. On behalf of ASARCO
                      Incorporated. July 27, 2007.




                                                       Dec GMV Re: Opposition to Pl MILs 001598
Case 2:15-cv-00201-SMJ   ECF No. 422-30     filed 01/28/20   PageID.24085 Page 68 of 95
                                                          Resume of: William H. Desvousges


                  •   Estimate of Environmental Liabilities. Tar Creek Site. Ottawa
                      County, Oklahoma. Prepared by ENVIRON International
                      Corporation St. Peters, Missouri and W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. On behalf of ASARCO
                      Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. Cherokee County Superfund
                      Site. Cherokee County, Kansas. Prepared by ENVIRON
                      International Corporation St. Peters, Missouri and W.H. Desvousges
                      & Associates, Inc. Raleigh, North Carolina. On behalf of ASARCO
                      Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. Newton County Mine Tailings
                      Site. Newton County, Missouri. Prepared by ENVIRON International
                      Corporation St. Peters, Missouri and W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. On behalf of ASARCO
                      Incorporated. July 27, 2007.

                  •   Estimate of Environmental Liabilities. Jasper County Superfund
                      Site. Jasper County, Missouri. Prepared by ENVIRON International
                      Corporation St. Peters, Missouri and W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. On behalf of ASARCO
                      Incorporated. July 27, 2007.

                  •   Rebuttal Expert Report. Bunker Hill Superfund Facility/Coeur
                      d’Alene Basin. Idaho/Washington. Prepared for Milbank, Tweed,
                      Hadley & McCloy LLP. On behalf of ASARCO Incorporated.
                      Prepared by W.H. Desvousges & Associates, Inc. Raleigh, North
                      Carolina. August 10, 2007.

                  •   Rebuttal Expert Report. Tacoma Smelter Site. Tacoma,
                      Washington. Prepared for Milbank, Tweed, Hadley & McCloy LLP.
                      On behalf of ASARCO Incorporated. Prepared by ENVIRON
                      International Corporation Chicago, Illinois and W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. August 14, 2007.

                  •   Rebuttal Expert Report. Nueces Bay/Corpus Christi Bay Corpus
                      Christi, Nueces County, Texas. Prepared for Milbank, Tweed,
                      Hadley & McCloy LLP. On behalf of ASARCO Incorporated.
                      Prepared by W.H. Desvousges & Associates, Inc. Raleigh, North
                      Carolina. September 17, 2007.

                  •   Rebuttal Expert Report. Tri-State Sites. Prepared for Milbank,
                      Tweed, Hadley & McCloy LLP. On behalf of ASARCO Incorporated.
                      Prepared by W.H. Desvousges & Associates, Inc. Raleigh, North
                      Carolina. September 17, 2007.

                  •   Rebuttal Expert Report. East Helena Superfund Site, East Helena,
                      Montana. Prepared for Milbank, Tweed, Hadley & McCloy LLP. On
                      behalf of ASARCO Incorporated. Prepared by W.H. Desvousges &
                      Associates, Inc. Raleigh, North Carolina. November 2, 2007.




                                                      Dec GMV Re: Opposition to Pl MILs 001599
Case 2:15-cv-00201-SMJ     ECF No. 422-30       filed 01/28/20    PageID.24086 Page 69 of 95
                                                              Resume of: William H. Desvousges


            •   Expert Report in the Matter of New Jersey Department of Environmental
                Protection and Acting Administrator, New Jersey Spill Compensation Fund
                v. Higgins Disposal, et al. March 16, 2006.

            •   Expert Report in the Matter of New Jersey Department of Environmental
                Protection and Acting Administrator, New Jersey Spill Compensation Fund
                v. Exxon Mobil Corporation, et al. March 3, 2006.

            •   Expert Affidavit of William H. Desvousges In Support Of Defendant’s
                Opposition To Plaintiffs’ Motion For Partial Summary Judgment in the
                Matter of New Jersey Department of Environmental Protection and
                Administrator New Jersey Spill Compensation fund v. Exxon Mobil
                Corporation. February 17, 2006.

            •   Expert Report in the Matter of Fisher, et al. v. Ciba Corporation. February
                15, 2006.

            •   Expert Report in the Matter of Perrine, et al. v. E.I. DuPont De Nemours
                and Company, et al. February 3, 2006.

            •   Expert Report in the Matter of Estate of David Hill, et al. v. Koppers
                Industries, Inc., et al. January 26, 2006.

            •   Second Expert Report in the Matter of Allgood, et al. v. General Motors
                Corporation. September 29, 2005.

            •   Expert Report in the Matter of Jackson, et al. v. Johnson Electric
                Automotive, Inc., et al. August 15, 2005.

            •   Expert Report in the Matter of Beck, et al. v. Koppers Industries, Inc., et al.
                August 1, 2005.

            •   Declaration of William H. Desvousges, Ph.D. Pursuant to 28 U.S.C. § 1746.
                April 15, 2005.

            •   Supplemental Report in the Matter of Palmisano, et al. v. Olin Corporation.
                February 7, 2005.

            •   Expert Report in the Matter of Allgood, et al. v. General Motors
                Corporation. January 17, 2005.

            •   Expert Report in the Matter of LaBauve, et al. v. Olin Corporation.
                December 10, 2004.

            •   Expert Report in the Matter of Cole, et al. v. ASARCO, et al. August 23,
                2004.

            •   Expert Report in the Matter of Daniels, et al. v. Olin Corporation. August
                16, 2004.

            •   Expert Report in the Matter of Kellum, et al. v. Kuhlman Corporation, et al.
                July 2003.




                                                          Dec GMV Re: Opposition to Pl MILs 001600
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20    PageID.24087 Page 70 of 95
                                                              Resume of: William H. Desvousges


            •   Expert Report in the Matter of Susann Stalcup, et al. v. Schlage Lock
                Company, et al. April 1, 2003.

            •   Expert Report in the Matter of Muise/Tzannetakis, et al. v. GPU Energy.
                December 2, 2002.

            •   Expert Report in the Matter of State of New Mexico v. General Electric
                Company, et al. February 1, 2002.

            •   Expert Report in the Matter of Major Andrews, et al. v. Kerr-McGee
                Corporation, Inc., et al. June 29, 2001.

            •   Expert Report: Volume I: Critique of the State of Montana’s Contingent
                Valuation Study. 1995. Submitted to United States District Court, District of
                Montana, Helena Division in the Matter of State of Montana v. Atlantic
                Richfield Company. Case No. CV-83-317-HLN-PGH.

            •   Expert Report: Volume II: Critique of the State of Montana’s Recreation
                Study. 1995. Submitted to United States District Court, District of Montana,
                Helena Division in the Matter of State of Montana v. Atlantic Richfield
                Company. Case No. CV-83-317-HLN-PGH.

            •   Expert Report of William H. Desvousges and Steven M. Waters: Volume III:
                Report on Potential Economic Losses Associated with Recreation Services
                in the Upper Clark Fork River Basin. 1995. Submitted to United States
                District Court, District of Montana, Helena Division in the Matter of State of
                Montana v. Atlantic Richfield Company. Case No. CV-83-317-HLN-PGH.

            •   Expert Report: Volume IV: Critique of the State of Montana’s Groundwater
                Valuation. 1995. Submitted to United States District Court, District of
                Montana, Helena Division in the Matter of State of Montana v. Atlantic
                Richfield Company. Case No. CV-83-317-HLN-PGH.

            •   Expert Report: Volume V: Report on Potential Economic Losses
                Associated with Groundwater. 1995. Submitted to United States District
                Court, District of Montana, Helena Division in the Matter of State of
                Montana v. Atlantic Richfield Company. Case No. CV-83-317-HLN-PGH.

            •   Expert Report of William H. Desvousges and Steven M. Waters: Volume VI:
                Additional Economic Critique of the State of Montana’s Damage Estimates.
                1995. Submitted to United States District Court, District of Montana,
                Helena Division in the Matter of State of Montana v. Atlantic Richfield
                Company. Case No. CV-83-317-HLN-PGH.


      Testimony
            Provided expert witness testimony in the Matter of State of Alaska and City of
            North Pole v. Williams et al. In the Superior Court for the State of Alaska
            Fourth Judicial District at Fairbanks Case No. 4FA-14-01544 CI. October 22,
            2019.




                                                          Dec GMV Re: Opposition to Pl MILs 001601
Case 2:15-cv-00201-SMJ    ECF No. 422-30      filed 01/28/20    PageID.24088 Page 71 of 95
                                                            Resume of: William H. Desvousges


            Provided expert witness deposition testimony in the Matter of San Diego
            Unified Port District et al. vs. Monsanto Company, et al. July 11, 2019.

            Provided expert witness deposition testimony in the Matter of Vintage Assets,
            Inc. et al. v. Tennessee Gas Pipeline Company, LLC. No. 16-cv-00713, United
            States District Court, Eastern District of Louisiana. June 14, 2017.

            Provided expert witness deposition testimony in the Matter of State of Alaska
            and City of North Pole v. Williams et al. In the Superior Court for the State of
            Alaska Fourth Judicial District at Fairbanks Case No. 4FA-14-01544 CI. March
            7, 2017.

            Provided expert witness deposition testimony in the Matter of United States of
            America and the State of Wisconsin v. NCR Corporation, et al. In The United
            States District Court for the Eastern District of Wisconsin Green Bay Division.
            Civil Action No. 10-C-910. October 26, 2016.

            Provided expert witness testimony in the Matter of the Further Investigation
            into Environmental and Socioeconomic Costs Under Minnesota Statues
            Section 216B.2422, Subdivision 3. State of Minnesota. Office of Administrative
            Hearings for the Public Utilities Commission. January 2016. Additional
            testimony provided to the Minnesota Public Utilities Commission. July 25 and
            27, 2017.

            Provided expert witness testimony in the Matter of New Jersey Department of
            Environmental Protection and Administrator, New Jersey Spill Compensation
            Fund v. Exxon Mobil Corporation. June 2014.

            Provided expert witness deposition testimony in the Matter of the New Jersey
            Department of Environmental Protection, Commissioner of the New Jersey
            Department of Environmental Protection and the Administrator of the New
            Jersey Spill Compensation Fund v. Atlantic Richfield Company, et al. May 7
            and 8, 2013.

            Provided expert witness deposition telephonic deposition in the Matter of Betty
            Jean Cole, et al. v. Asarco Incorporated, et al. September 8, 2011.

            Provided expert witness testimony In the Matter of New Jersey Department of
            Environmental Protection, et al. v. Union Carbide Corporation, et al. October
            2010.

            Provided expert witness deposition testimony In the Matter of New Jersey
            Department of Environmental Protection, et al. v. Union Carbide Corporation,
            et al. September 9, 2010.

            Provided expert witness deposition testimony in the Matter of The Quapaw
            Tribe of Oklahoma, et al. v. Blue Tee Corp, et al. The United States District
            Court For The Northern District Of Oklahoma. Case No. 03-CV-0846-CVE-
            PJC. June 29, 2010.




                                                        Dec GMV Re: Opposition to Pl MILs 001602
Case 2:15-cv-00201-SMJ     ECF No. 422-30       filed 01/28/20    PageID.24089 Page 72 of 95
                                                               Resume of: William H. Desvousges


            Provided expert witness testimony in the Matter of DeLeo, et al. v. Bouchard
            Transportation Co., et al. March 30, 2010.

            Provided expert witness testimony in the Matter of New Jersey Department of
            Environmental Protection, et al. v. Essex Chemical Corporation. Superior Court
            of New Jersey Law Division - Middlesex County Docket No: MID-L-5685-07.
            March 25, 2010.

            Provided expert witness telephonic deposition testimony in the Matter of
            Abrams, et al. v. Ciba Specialty Chemicals Corp, et al. The United States
            District Court Southern District Of Alabama. CASE NO. 08-68-WS-B. St.
            Augustine, FL. June 15, 2009.

            Provided expert witness deposition testimony in the Matter of STATE OF
            OKLAHOMA, ex. rel. W.A. DREW EDMONDSON, in his capacity as
            ATTORNEY GENERAL OF THE STATE OF OKLAHOMA and OKLAHOMA
            SECRETARY OF THE ENVIRONMENT, J.D. Strong, in his           capacity as
            the TRUSTEE FOR NATURAL RESOURCSE FOR THE STATE OF
            OKLAHOMA, Plaintiffs v.   TYSON FOODS, INC., TYSON POULTRY, INC.,
            TYSON CHICKEN, INC., COBB-VANTRESS, INC., AVIAGEN, INC.,CAL-
            MAINE FOODS, INC., CAL-MAINE , FARMS, INC., CARGILL, INC., CARGILL
            TURKEY PRODUCTION, LLC, GEORGE’S INC., GEORGE’S FARMS, INC.,
            PETERSON FARMS, INC., SIMMONS FOODS INC., and WILLOW BROOK
            FOODS, INC.      Defendants. Case No. 05-CV-329-GKF-PJC. May 14, 2009.

            Provided expert witness deposition testimony in the Matter of Robert C.
            Brandriff, et al. v. Dataw Island Owners’ Association, Inc., et al. Civil Action No.
            9:07-3361-CWH. April 2009.

            Provided expert witness deposition testimony in the Matter of USA v. Water
            Supply & Storage. November 28, 2007.

            Provided expert witness deposition testimony in the Matter of Official
            Committee of Unsecured Creditors v. ASARCO LLC (In re ASARCO LLC),
            Case No. 05-21207. Bunker Hill Superfund Facility/Coeur d’Alene Basin.
            Idaho/Washington. Settlement Hearing. October 9-12, 2007.

            Provided expert witness testimony in the Matter of Official Committee of
            Unsecured Creditors v. ASARCO LLC (In re ASARCO LLC), Case No. 05-
            21207. Bunker Hill Superfund Facility/Coeur d’Alene Basin. Idaho/Washington.
            Deposition. September 26, 2007.

            Provided expert witness testimony in the Matter of Official Committee of
            Unsecured Creditors v. ASARCO LLC (In re ASARCO LLC), Case No. 05-
            21207. California Gulch Superfund Site Settlement Hearing. July 27, 2007.

            Provided expert witness testimony in the Matter of Official Committee of
            Unsecured Creditors v. ASARCO LLC (In re ASARCO LLC), Case No. 05-
            21207. California Gulch Superfund Site Deposition. July 24, 2007.




                                                           Dec GMV Re: Opposition to Pl MILs 001603
Case 2:15-cv-00201-SMJ    ECF No. 422-30      filed 01/28/20    PageID.24090 Page 73 of 95
                                                            Resume of: William H. Desvousges


            Provided expert witness testimony in the Matter of New Jersey Department of
            Environmental Protection and Acting Administrator, New Jersey Spill
            Compensation Fund v. Exxon Mobil Corporation, et al. March 28, 2006.

            Provided expert witness testimony in the Matter of Fisher, et al. v. Ciba
            Corporation. March 2, 2006.

            Provided expert witness deposition testimony in the Matter of Allgood, et al. v.
            General Motors Corporation. February 15, 2006.

            Provided expert witness deposition testimony in the Matter of Palmisano, et al.
            v. Olin Corporation. February 23, 2005.

            Provided expert witness deposition testimony in the Matter of LaBauve, et al. v.
            Olin Corporation. Civil No. 03-567 in the U.S. District Court, Southern District
            of Alabama. February 14, 2005.

            Provided expert witness deposition testimony in the Matter of Betty Jean Cole,
            et al. v. ASARCO Incorporated, et al. Case No. 03-CV-327(H) M in the U.S.
            District Court, Northern District of Oklahoma. October 8, 2004.

            Provided expert witness deposition testimony in the Matter of Daniels, et al.
            and Palmisano, et al. v. Olin Corporation, et al. Case No. C 03-01211 RMW in
            the U.S. District Court, Northern District of California, San Jose Division.
            September 21 and 22, 2004 and February 23, 2005.

            Provided expert witness testimony and participated in Daubert hearing in the
            Matter of State of New Mexico v. General Electric Company, et al. Case No.
            CIV 99-1254, Case No. CIV 99-1118. Consolidated by Order dated June 14,
            2000. January 2004.

            Provided testimony to the Public Service Commission of Wisconsin in the
            Matter of “Application of Wisconsin Electric Power Company; Wisconsin
            Energy Corporation; and W.E. Power, LLC for a Certificate of Public
            Convenience and Necessity for Construction of Three Large Electric
            Generation Facilities, the Elm Road Generating Station, and Associated High
            Voltage Transmission Interconnection Facilities to be Located in Milwaukee
            and Racine Counties. Docket No. 05-CE-130. September 8, 2003.

            Provided expert witness deposition testimony in the Matter of Kellum, et al. v.
            Kuhlman Corporation, et al. Civil Action No. 2001-0313 through 2001-324 in
            the Circuit Court of Copiah County, Mississippi. August 19 and August 20,
            2003.

            Provided expert witness deposition testimony in the Matter of Susann Stalcup,
            Craig Lewis and Sharon Lewis v. Schlage Lock Company, Ingersoll-Rand
            Company and Eagle-Picher Industries, Inc. Case No. 02-RB01188(OES).
            June 12, 2003.




                                                        Dec GMV Re: Opposition to Pl MILs 001604
Case 2:15-cv-00201-SMJ     ECF No. 422-30     filed 01/28/20    PageID.24091 Page 74 of 95
                                                            Resume of: William H. Desvousges


            Provided expert witness deposition testimony in the Matter of Mary Louise
            Fairey, et al. v. the Exxon Corporation, Standard Oil Company, et al. Case No.
            94-CP-38-118. March 13 and June 3, 2003.

            Provided expert witness deposition testimony in the                  Matter    of
            Muise/Tzannetakis, et al. v. GPU Energy. January 22, 2003.

            Provided expert witness deposition testimony in the Matter of Andrews, et al. v.
            Kerr-McGee Corporation, et al. Civil Action No. 1:00-CV-00158-B-A in the U.S.
            District Court, Northern District of Mississippi, Eastern Division. October 16,
            2001.

            Provided expert witness deposition testimony in the Matter of State of New
            Mexico v. General Electric Company, et al. Case No. CIV 99-1254, Case No.
            CIV 99-1118. Consolidated by Order dated June 14, 2000.

            Provided expert witness deposition testimony in the Matter of State of Montana
            v. Atlantic Richfield Company in the U.S. District Court, District of Montana,
            Helena Division. Case No. CV-83-317-HLN-PGH. July 13, 1995. Rebuttal
            Testimony provided February 1, 1996.

            Provided testimony on the Matter of “The Role of Contingent Valuation in
            Natural Resource Damage Assessment” before the U.S. House of
            Representatives Subcommittee on Commerce, Trade, and Hazardous
            Materials. June 20, 1995.

            Provided testimony before the Public Utilities Commission of the State of
            Minnesota in the Matter of “The Quantification of Environmental Costs.”
            Docket No. E-999/CI-93-583. Testimony in November 1994. Rebuttal in
            March 1995, and Sur-rebuttal in April 1995.

            Testified before the National Oceanic and Atmospheric Administration (NOAA)
            Contingent Valuation Panel in the Matter of “Using CV to Measure Nonuse
            Damages: An Assessment of Validity and Reliability.” August 12, 1992.

            Provided testimony to Wisconsin Public Service Commission in the Matter of
            “Accounting for Environmental Externalities in Electric Utility Planning.”
            November 26, 1991.


      Areas of Specialization

      Property Valuation
            Prepared expert report that critiqued reports provided by the plaintiff’s
            economic experts in a lawsuit alleging groundwater contamination at a
            Superfund site in the western U.S. Created a sophisticated hedonic property
            value model demonstrating that the Superfund site had no effect on residential
            property values.




                                                        Dec GMV Re: Opposition to Pl MILs 001605
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20    PageID.24092 Page 75 of 95
                                                              Resume of: William H. Desvousges


            Performed statistical analyses of changes in property values as a result of
            mandatory membership in a golf club.

            In several states, directed projects evaluating the use of surveys to measure
            diminished property values, commercial and residential property values,
            potential damages to residential and commercial properties, and potential
            damages from various contaminants.

            Critiqued the contingent valuation survey of a plaintiff’s expert in a series of
            lawsuits alleging property damages caused by a wood-treating facility in
            Mississippi. Demonstrated that the survey is unreliable for use in litigation.

      Natural Resource Damage Assessment
            Assisted in NRD assessment for a process-water release (Mosaic).

            Performed and critiqued habitat equivalency analysis studies.

            Prepared assessment of proposed changes to DOI NRDA rules.

            Developed comprehensive assessment plans for complex assessments for a
            wide range of sites.

            Performed preliminary assessments for both oil-spill and hazardous-waste
            sites.

            Designed state-of-the-art studies to measure potential losses for recreation
            and groundwater services. Studies included data-collection protocols and
            implementation.

            Performed critical analyses of studies that used contingent valuation to
            measure nonuse values.

            Designed and directed studies to measure potential recreation losses and to
            evaluate potential restoration gains.

            Critiqued the transfer study used by the plaintiff’s expert in a Louisiana lawsuit
            seeking restoration funds to convert floatant freshwater marsh habitat to
            uplands. Provided an alternative estimate of the value of the wetlands.

      Benefit/Cost Analysis
            Prepared comments on EPA’s Proposed Survey to Estimate the Potential
            Benefits of Alternative Cooling Water Intake Policies for the Utility Water Act
            Group. Prepared in conjunction with NERA Consulting Group. September
            2010.

            Prepared comments to Office of Management and Budget on potential
            revisions to benefit cost analyses of governmental regulations for the Utility
            Water Act Group.




                                                          Dec GMV Re: Opposition to Pl MILs 001606
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20    PageID.24093 Page 76 of 95
                                                              Resume of: William H. Desvousges


            Prepared comments on economic issues in EPA’s proposed 316(b) regulations
            for The Utility Water Act Group.

            Directed a benefit analysis of technology-based effluent guidelines for
            municipal and industrial dischargers.

            Directing projects to measure benefits of 316(b) regulatory alternatives for
            several utility clients

            Served on peer review committee associated with benefits transfer data needs
            for Environment Canada.

            Served as peer reviewer on benefits transfer for Ontario Ministry of the
            Environment.

            Directed a feasibility study of using benefit-cost techniques to assist in the
            planning of estuaries cleanup. The study used case studies of two estuaries:
            the Albemarle and Pamlico Sounds.

            Prepared a handbook on benefit-cost assessment for water programs that
            included chapters on measuring benefits and costs, selecting a discount rate,
            and assembling a benefit-cost assessment.

            Compared alternative approaches for estimating the recreation and related
            benefits of the Monongahela River in Pennsylvania. Developed a survey
            questionnaire to measure recreation, user, option, and existence benefits for
            different levels of water quality. The survey design enabled a comparison of
            bidding games, direct-question, and contingent-ranking techniques for
            measuring benefits. Used clustered sampling techniques to sample 393
            households, and compared the direct survey results with benefits estimates
            derived from an indirect estimation technique.

      Survey Design and Management
            During the past 25 years, designed and managed large-scale surveys.
            Experienced in using bidding games, direct-question, contingent-ranking, and
            discrete-choice techniques for measuring benefits of natural resource and
            environmental policies. Directed focus groups to determine appropriate
            terminology, to evaluate the effectiveness of alternative visual aids used in the
            surveys, and to assess the various survey issues. Developed surveys to
            evaluate the following:

            •   Health benefits from reduced cardiac and respiratory morbidity using
                conjoint analysis

            •   Market penetration for “green” products using conjoint analysis

            •   Customer willingness to pay for “greener” electricity using conjoint analysis

            •   The role of quality-of-life measures in the benefits of improved life
                extension




                                                          Dec GMV Re: Opposition to Pl MILs 001607
Case 2:15-cv-00201-SMJ     ECF No. 422-30       filed 01/28/20    PageID.24094 Page 77 of 95
                                                              Resume of: William H. Desvousges


            •   Natural resource damages

            •   Risk-communication effectiveness

            •   Radon risk perceptions and willingness to pay to reduce perceived risks

            •   Benefits of hazardous waste management regulations

            •   Risk perceptions related to the proposed siting of a nuclear waste
                repository and willingness to pay to reduce those perceived risks

            •   Recreation benefits demand

            •   Recreation, user, and option benefits for different levels of water quality

      Environmental Costing
            Provided analysis and testimony for the eastern Wisconsin utilities in hearings
            on environmental costing before the Wisconsin Public Service Commission.

            Estimated the environmental externality costs of resource planning options for
            the eastern Wisconsin utilities and for Northern States Power.

            Estimated the environmental externality costs of resource planning options for
            Xcel Energy updating study completed twenty years earlier.

            Participated in environmental costing workshop and served on peer review
            committee for Ontario Hydro.

      Health Economics
            Conducted focus groups and used verbal protocols to develop stated-
            preference conjoint survey questionnaires.

            Conducted large-scale stated-preference conjoint survey to measure benefits
            of reduced cardiac and respiratory morbidity.

            Designed/conducted pilot study of quality of life and enhanced longevity using
            conjoint stated-preference methods.

            Designed and distributed radon information materials that were sent to 2,000
            homeowners in the state of New York who had their homes tested for radon.
            Supervised interviews with homeowners, sequenced over a nine-month to two-
            year period, to elicit their perceptions of radon risks and tracked any
            expenditure decisions to reduce these risks. The expenditures were used to
            estimate a willingness-to-pay measure of the value of reductions in radon risks.
            The research design also evaluated the effectiveness of an information policy
            for reducing radon risks.

            Developed and evaluated alternative approaches for encouraging Maryland
            homeowners to test for radon. Developed and pretested risk communication
            materials that ranged from radio public service announcements to public




                                                          Dec GMV Re: Opposition to Pl MILs 001608
Case 2:15-cv-00201-SMJ    ECF No. 422-30      filed 01/28/20    PageID.24095 Page 78 of 95
                                                            Resume of: William H. Desvousges


            display posters and brochures. Used a three-community experimental design
            with 1,500 baseline and follow-up interviews in each community to measure
            effectiveness.


      Professional Associations

            •   American Economic Association
            •   Association of Environmental and Resource Economists (AERE)
            •   Associate Member, Appraisal Institute
            •   Member of Nominating Committee for AERE, 1983 and 1986


      Honors and Awards

            •   Recipient, 2019 Distinguished Alumnus, Florida State University – The
                College of Social Sciences and Public Policy
            •   Recipient, Research Triangle Institute Professional Development Award,
                1985
            •   Nominated for Outstanding Young Man of Rolla, Missouri, 1979
            •   Outstanding Teacher Award, University of Missouri at Rolla, 1977 to 1979
            •   Scholar-Diplomat, U.S. State Department, 1978
            •   Graduated cum laude, Stetson University, 1972



      Professional Leadership

            •   Vice President, Association of Environmental and Resource Economists,
                1992 to 1994
            •   Associate Editor, International Journal of Energy Studies, 1989 to 1993
            •   Associate Editor, Journal of Environmental Economics and Management,
                1992 to 1994
            •   Associate Editor, Water Resources Research, 1984 to 1987


      Journals and Book Reviews

            •   Journal of the National Academy of Sciences
            •   American Economic Review
            •   Review of Economics and Statistics




                                                        Dec GMV Re: Opposition to Pl MILs 001609
Case 2:15-cv-00201-SMJ    ECF No. 422-30       filed 01/28/20     PageID.24096 Page 79 of 95
                                                             Resume of: William H. Desvousges


            •   Land Economics
            •   Journal of Environmental Economics and Management
            •   Growth and Change
            •   American Journal of Agricultural Economics
            •   Southern Economics Journal
            •   Mansfield’s Principles of Microeconomics
            •   Marine Resource Economics
            •   National Science Foundation
            •   Journal of the American Statistical Association


      Publications

            Desvousges, William, Nicholas Gard, Holly Michael, and Anne Chance. 2018.
                  “Habitat and Resource Equivalency Analysis: A Critical Assessment.”
                  Ecological Economics 143: 74 – 89.

            Desvousges, William, Kristy Mathews and Kenneth Train. 2016. “Reply to ‘On
                  the adequacy of scope test results: Comments on Desvousges,
                  Mathews, and Train.’” Ecological Economics. 130: 361 – 362.

            Desvousges, William, Kristy Mathews, and Kenneth Train. 2016. “From Curious
                  to Pragmatically Curious: Comment on “From Hopeless to Curious?
                  Thoughts on Hausman’s ‘Dubious to Hopeless’ Critique of Contingent
                  Valuation.” Applied Economic Perspectives and Policy 38(1): 174 –
                  182.

            Desvousges, William, Kristy Mathews, and Kenneth Train. 2015. “An Adding-
                  Up Test on Contingent Valuations of River and Lake Quality” Land
                  Economics. 91(3): 556 – 571.

            Snyder, Joan P. and William H. Desvousges, Ph.D. 2013. "Habitat and
                  Resource Equivalency Analyses in Resource Compensation and
                  Restoration Decision Making." Natural Resources & Environment
                  Journal, American Bar Association Section of Environment, Energy and
                  Resources 28(1): 3-7.

            Gard, Nicholas W. and William H. Desvousges. 2013. “Technical and economic
                   issues an practices in ELD application.” In The EU Environmental
                   Liability Directive: A Commentary, Lucas Bergkamp and Barbara J.
                   Goldsmith, Eds. Oxford, UK: Oxford University Press.

            Desvousges, William, Kristy Mathews, and Kenneth Train. 2012. “Adequate
                  Responsiveness to Scope in Contingent Valuation.” Ecological
                  Economics 84: 121-128.




                                                         Dec GMV Re: Opposition to Pl MILs 001610
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24097 Page 80 of 95
                                                           Resume of: William H. Desvousges


            Desvousges, William, Johnston, F. Reed, Richard W. Dunford, Kevin J. Boyle,
                  Sarah P. Hudson, and K. Nicole Wilson. 2010. Measuring Nonuse
                  Damages Using Contingent Valuation: An Experimental Evaluation of
                  Accuracy (2nd. Ed). Research Triangle Park, NC: RTI International
                  Press.

            MacNair, D.J. and W.H. Desvousges. 2007. “The Economics of Fish
                 Consumption Advisories: Insights from Revealed and Stated
                 Preference Data.” Land Economics 83(4): 600-616.

            Mathews, K.E., M.L. Freeman, and W.H. Desvousges. 2006. “How and How
                  Much? The Role of Information in CE Questionnaires.” In Valuing
                  Environmental Amenities Using Stated Choice Studies, Barbara
                  Kanninen, ed. Boston: Kluwer Academic Publishers.

            Kinnell, J.C., M.F. Bingham, A.F. Mohamed, W.H. Desvousges, T.B. Kiler, E.K.
                    Hastings, and K.T. Kuhns. 2006. “Estimating Site-Choice Decisions for
                    Urban Recreators.” Land Economics 82(2):257–272.

            Dunford, R.W., T.C. Ginn, and W.H. Desvousges. 2004. “The Use of Habitat
                  Equivalency Analysis in Natural Resource Damage Assessments.”
                  Ecological Economics 48(1):49–70.

            Mathews, K.E., and W.H. Desvousges. 2003. “Stigma Claims and Survey
                  Reliability:   Lessons Learned from Natural Resource Damages
                  Litigation.” Journal of Forensic Economics 16(1):23–36.

            Iannuzzi, T.J., D.F. Ludwig, J.C. Kinnell, J.M. Wallin, W.H. Desvousges, and
                  R.W. Dunford. 2002. A Common Tragedy: History of an Urban River.
                  Amherst, MA: Amherst Scientific Publishers.

            Mathews, K.E., K.J. Gribben, and W.H. Desvousges. 2002. “Integration of
                  Risk Assessment and Natural Resource Damage Assessment: A Case
                  Study of Lavaca Bay.” In Human and Ecological Risk Assessment:
                  Theory & Practice, Dennis J. Paustenbach, ed. New York: John Wiley
                  and Sons.

            Johnson, F.R., R.W. Dunford, W.H. Desvousges, and H.S. Banzhaf. 2001.
                  “The Role of Knowledge in Assessing Nonuse Damages: A Case
                  Study of the Lower Passaic River.” Growth and Change 32(Winter):43–
                  68.

            Smith, V. Kerry, Donald H. Taylor, Jr., Frank A. Sloan, F. Reed Johnson, and
                   William H. Desvousges. 2001. “Do Smokers Respond to Health
                   Shocks?” The Review of Economics and Statistics 83(4):675–687.

            Desvousges, W.H., and J.C. Lutz. 2000. “Compensatory Restoration:
                  Economic Principles and Practice.” Arizona Law Review 42(2):411–
                  432.




                                                       Dec GMV Re: Opposition to Pl MILs 001611
Case 2:15-cv-00201-SMJ    ECF No. 422-30     filed 01/28/20    PageID.24098 Page 81 of 95
                                                           Resume of: William H. Desvousges


            Johnson, F.R., M.R. Banzhaf, and W.H. Desvousges. 2000. “Willingness to
                  Pay for Improved Respiratory and Cardiovascular Health: A Multiple-
                  Format Stated-Preference Approach.” Health Economics 9:295–317.

            Payne, J.W., D.A. Schkade, W.H. Desvousges, and C. Aultman. 2000.
                  “Valuation of Multiple Environmental Programs.” Journal of Risk and
                  Uncertainty 21(1):95–115.

            Desvousges, William H., Erin E. Fries, Sara P. Hudson, and Richard W.
                  Dunford. 1999. “Scaling and Selecting Compensatory Restoration
                  Projects: An Economic Perspective.” Chapter 2 in Restoration of Lost
                  Human Uses of the Environment. Ed. G. Cecil. Pensacola, FL: SETAC
                  Press. 61–85.

            Mathews, Kristy E., William H. Desvousges, F. Reed Johnson, and Melissa C.
                  Ruby. 1999. “Using Economic Models to Inform Restoration Decisions:
                  The Lavaca Bay, Texas Experience.” Chapter 8 in Restoration of Lost
                  Human Uses of the Environment. Ed. G. Cecil. Pensacola, FL: SETAC
                  Press. 317-336.

            Desvousges, W.H., F.R. Johnson, and H.S. Banzhaf. 1998. Environmental
                  Policy Analysis With Limited Information: Principles and Applications to
                  the Transfer Method. Cheltenham, UK: Edward Elgar.

            Johnson, F.R., W.H. Desvousges, M.C. Ruby, D. Stieb, and P. De Civita.
                  1998.    “Eliciting Stated Health Preferences:     An Application to
                  Willingness to Pay for Longevity.” Medical Decision Making 18(2):57–
                  67.

            Johnson, F.R., and W.H. Desvousges. 1997. “Estimating Stated Preferences
                  With Rated-Pair Data: Environmental, Health, and Employment Effects
                  of Energy Programs.” Journal of Environmental Economics and
                  Management 34(1):79–99.

            Banzhaf, H.S., W.H. Desvousges, and F.R. Johnson. 1996. “Assessing the
                  Externalities of Electricity Generation in the Midwest.” Resource and
                  Energy Economics 18:395–421.

            Boyle, K.J., F.R. Johnson, D.W. McCollum, W.H. Desvousges, R.W. Dunford,
                   and S.P. Hudson. 1996. “Valuing Public Goods: Discrete Versus
                   Continuous Contingent-Valuation Responses.”     Land Economics
                   72(3):381–96.

            Desvousges, W.H., S.P. Hudson, and M.C. Ruby. 1996. “Evaluating CV
                  Performance: Separating the Light From the Heat.” In The Contingent
                  Valuation of Environmental Resources: Methodological Issues and
                  Research Needs, D.J. Bjornstad and J.R. Kahn, eds. Brookfield, VT:
                  Edward Elgar Publishing Limited.

            Smith, V.K., W.H. Desvousges, and J.W. Payne. 1995. “Do Risk Information
                   Programs Promote Mitigating Behavior?”     Journal of Risk and
                   Uncertainty 10:203–221.




                                                       Dec GMV Re: Opposition to Pl MILs 001612
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24099 Page 82 of 95
                                                           Resume of: William H. Desvousges


            Wood, L.L., A.E. Kenyon, W.H. Desvousges, and L.K. Morander. 1995. “How
                  Much Are Customers Willing to Pay for Improvements in Health and
                  Environmental Quality?” The Electricity Journal May: 70-77.

            Boyle, K.J., W.H. Desvousges, F.R. Johnson, R.W. Dunford, and S.P. Hudson.
                   1994. “An Investigation of Part-Whole Biases in Contingent Valuation
                   Studies.” Journal of Environmental Economics and Management
                   27(1):64–83.

            Desvousges, W.H., H. Kunreuther, P. Slovic, and E.A. Rosa.        1993.
                  “Perceived Risk and Attitudes Toward Nuclear Wastes: National and
                  Nevada Perspectives.” In Public Reactions to Nuclear Waste, R.
                  Dunlap, M. Kraft, and E.A. Rosa, eds. Durham, NC: Duke University
                  Press.

            Desvousges, W.H., F.R. Johnson, R.W. Dunford, K.J. Boyle, S.P. Hudson, and
                  K.N. Wilson. 1993. “Measuring Natural Resource Damages With
                  Contingent Valuation: Tests of Validity and Reliability.” In Contingent
                  Valuation, A Critical Assessment, J.A. Hausman, ed., pp. 91–164.
                  Amsterdam: Elsevier.

            Desvousges, W.H., A.R. Gable, R.W. Dunford, and S.P. Hudson. 1993.
                  “Contingent Valuation: The Wrong Tool for Damage Assessment.”
                  Choices 8(2):9–11.

            Desvousges, W.H., V.K. Smith, and H.H. Rink, III. 1992. “Communicating
                  Radon Risks Effectively: The Maryland Experience.” Journal of Public
                  Policy and Marketing 11(1):68–78.

            Desvousges, W.H., and R.W. Dunford.      1992.     “Russian River Basin
                  Formaldehyde Release.” In Natural Resource Damages: Law and
                  Economics, K.M. Ward and J.W. Duffield, eds. New York: John Wiley
                  and Sons.

            Desvousges, W.H., M. Naughton, and G. Parsons. 1992. “Benefits Transfer:
                  Conceptual Problems in Estimating Water Quality Benefits Using
                  Existing Studies.” Water Resources Research 28(3):675–683.

            Kunreuther, H., D. Easterling, W.H. Desvousges, and P. Slovic. 1990. “Public
                  Attitudes Toward Siting a High-Level Nuclear Waste Repository in
                  Nevada.” Risk Analysis 10(4):469–484.

            Smith, V.K., and W.H. Desvousges. 1990. “Risk Communication and the
                   Value of Information: Radon as a Case Study.” Review of Economics
                   and Statistics 72(1):137–140.

            Smith, V.K., W.H., Desvousges, F.R. Johnson, and A. Fisher. 1990. “Can
                   Public Information Programs Affect Risk Perceptions?” Journal of
                   Policy Analysis and Management 9(1):41–59.




                                                       Dec GMV Re: Opposition to Pl MILs 001613
Case 2:15-cv-00201-SMJ   ECF No. 422-30     filed 01/28/20   PageID.24100 Page 83 of 95
                                                         Resume of: William H. Desvousges


            Desvousges, W.H., and J.H. Frey. 1989. “Integrating Focus Groups and
                  Surveys: Examples from Environmental Risk Studies.” Journal of
                  Official Statistics 5(4):1–15.

            Smith, V.K., and W.H. Desvousges. 1989. “Subjective Versus Technical Risk
                   Estimates: Do Risk Communication Policies Increase Consistency?”
                   Economic Letters 31:287–291.

            Desvousges, W.H., and V.K. Smith. 1988. “Focus Groups and Risk
                  Communication: The ‘Science’ of Listening to Data.” Risk Analysis
                  8(4):479–484.

            Smith, V.K., and W.H. Desvousges. 1988. “Risk Perception, Learning and
                   Individual Behavior.” American Journal of Agricultural Economics
                   70(5):1113–1117.

            Kunreuther, H., W.H. Desvousges, and P. Slovic.       1988.   “Nevada’s
                  Predicament: Public Perceptions of Risk From the Proposed Nuclear
                  Waste Repository.” Environment 30(8):17–20, 30–33.

            Smith, V.K., and W.H. Desvousges. 1988. “The Valuation of Environmental
                   Risks and Hazardous Waste Policy.” Land Economics 64(3):211–219.

            Smith, V.K., W.H. Desvousges, A. Fisher, and F.R. Johnson. 1988. “Learning
                   About Radon’s Risk.” Journal of Risk and Uncertainty 1:233–258.

            Johnson, F.R., A. Fisher, V.K. Smith, and W.H. Desvousges. 1988. “Informed
                  Choice or Regulated Risks? Lessons From a Social Experiment in Risk
                  Communication.” Environment 30(4):12–15, 30–35. Reprinted in
                  Readings in Risk. 1990. Washington, DC: Resources for the Future.

            Desvousges, W.H., V.K. Smith, A. Fisher, and F.R. Johnson. 1988. “Com-
                  municating Radon Risks Effectively.” In Managing Environmental
                  Risks, Proceedings of Air Pollution Control Association, Specialty
                  Conference on Risk Management and Risk Communication.
                  Pittsburgh, PA.

            Smith, V.K., and W.H. Desvousges. 1987.      “An Empirical Analysis of the
                   Economic Value of Risk Changes.”      Journal of Political Economy
                   95(1):89–114.

            Desvousges, W.H., V.K. Smith, and A. Fisher. 1987. “Option Price Estimates
                  for Water Quality Improvements: A Contingent Valuation Study for the
                  Monongahela River.”      Journal of Environmental Economics and
                  Management 14:248–267.

            Smith, V.K., and W.H. Desvousges. 1986. Measuring Water Quality Benefits.
                   Boston: Kluwer Nijhoff.

            Smith, V.K., and W.H. Desvousges. 1986. “Asymmetries in the Valuation for
                   Risk Reductions.” American Economic Review 76(2):291–294.




                                                     Dec GMV Re: Opposition to Pl MILs 001614
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24101 Page 84 of 95
                                                          Resume of: William H. Desvousges


            Smith, V.K., and W.H. Desvousges. 1986. “The Value of Avoiding a LULU:
                   Hazardous Waste Landfill Sites.” Review of Economics and Statistics
                   68(2):293–299.

            Smith, V.K., and W.H. Desvousges. 1986. “Averting Behavior: Does It Exist?”
                   Economic Letters 20:291–296.

            Smith, V.K., W.H. Desvousges, and A. Fisher. 1986. “A Comparison of Direct
                   and Indirect Methods for Estimating Environmental Benefits.” American
                   Journal of Agricultural Economics 68:280–289.

            Smith, V.K., and W.H. Desvousges. 1985. “The Generalized Travel Cost
                   Model and Water Quality Benefits: A Reconsideration.” Southern
                   Economic Journal 52(2):371–381.

            Smith, V.K., and W.H. Desvousges. 1984. “Measuring the Benefits of Water
                   Quality Improvements: Additional Considerations.” Southern Economic
                   Journal October.

            Desvousges, W.H., and M.J. Piette. 1984. “Problems and Prospects: Outer
                  Continental Shelf Petroleum Resources.” Growth and Change 15(2):3–
                  10.

            Desvousges, W.H. 1984. “Benefit Cost Assessment of the Toulumne River: A
                  Foreword.” Environmental Defense Fund, Spring.

            Desvousges, W.H., V.K. Smith, and A. Fisher. 1983. “Estimates of the Option
                  Values for Water Quality Improvements.” Economic Letters 13:81–86.

            Smith, V.K., W.H. Desvousges, and M.P. McGivney. 1983. “Estimating Water
                   Quality Benefits: An Econometric Analysis.” Southern Economic
                   Journal 50(2):422–437.

            Smith, V.K., W.H. Desvousges, and M.P. McGivney. 1983. “The Opportunity
                   Cost of Travel Time in Recreation Demand Models.” Land Economics
                   59(3):259–278.

            Piette, M.J., and W.H. Desvousges. 1981. “Behavior of the Firm: The U.S.
                    Petroleum Pipeline Industry Under Regulatory Constraint.” Growth and
                    Change 12(2):17–22.

            Garbacz, C., and W.H. Desvousges. 1980. “The Impact of Increased Energy
                  Costs on Municipal Budgets in Missouri.” Missouri Municipal League
                  Review, July.

            Desvousges, W.H., and M.J. Piette. 1979. “The Effect of ‘Large’ Mergers on
                  Concentration Trends in Petroleum Production: 1955–1975.” Southern
                  Economic Journal, October.

            Desvousges, W.H. 1978. Tourism U.S.A. Volume 1: Appraising Tourism
                  Potential. United States Department of Commerce, United States
                  Travel Service, Washington, D.C.




                                                      Dec GMV Re: Opposition to Pl MILs 001615
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24102 Page 85 of 95
                                                           Resume of: William H. Desvousges


            Desvousges, W.H. 1978. “Savannah, Georgia.” Profiles in Tourism U.S.A.,
                  1978. United States Department of Commerce, United States Travel
                  Service, Washington, D.C.

            Foreyt, J.P., C.E. Rockwood, J.C. Davis, W.H. Desvousges, and R.
                   Hollingsworth. 1975. “Benefit-Cost Analysis of a Token Economy
                   Program.” Professional Psychology February.


      Selected Reports and Working Papers

            Peer Review for the EPA 316(b) Rule § 122.21 (r)(10), (r)(11), and(r)(12)
                  studies on the cooling water intake structure (CWIS) at the Alcoa Power
                  Generating Inc. (APGI) Warrick Power Plant located in Newburgh,
                  Indiana. January 2018.

            Peer Review for the EPA § 122.21 (r)(10), (r)(11), and(r)(12) studies on its
                  cooling water intake structure (CWIS) at the Northern States Power –
                  Minnesota High Bridge Combined Cycle Plant. January 2018.s

            Peer Review of Kahe Generating Station § 316(b) § 122.21(r) Information.
                  March 7, 2017.

            Peer Review of Waiau Generating Station § 316(b) § 122.21(r) Information.
                  November 15, 2016.

            The Aluminum Association, BP America, Inc., The Dow Chemical Company,
                  Exxon Mobil Corporation, General Electric Company, and National
                  Mining Association. 2008. “Comments on The United States
                  Department of the Interior’s Notice of Proposed Rulemaking on
                  Revisions of Its Type B Procedures for Natural Resource Damage
                  Assessments” (73 Fed.Reg. 11081, February 29, 2008). May 29.
                  (Appendix B: Comments on Proposed Changes to DOI Rule.)

            Desvousges, W.H. 2006. “Letter to Steve Glomb at the U.S. Department of
                  Interior re: Proposed DOI Changes.” December 15.

            Desvousges, W.H. and H.J. Michael. 2006. “Response to the Department of
                  the Interior’s Questions to FACA Subcommittee #3.” Prepared for
                  Department of the Interior FACA Subcommittee #3. June 2. Raleigh,
                  NC: W.H. Desvousges & Associates, Inc.

            Desvousges, W.H., M.F. Bingham, J.C. Kinnell, A.F. Mohamed, and K.T.
                  Kuhns. 2005. Review and Response to the EPA’s Response to
                  Comments from the American Chemistry Council et al. and
                  Accompanying Triangle Economic Research (TER) Report. Prepared
                  for the Utility Water Act Group, General Electric Company, American
                  Chemistry Council, American Forest and Paper Association, American
                  Iron and Steel Institute, American Public Power Association, and
                  American Petroleum Institute. April 20. Durham, NC: Triangle
                  Economic Research.




                                                       Dec GMV Re: Opposition to Pl MILs 001616
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24103 Page 86 of 95
                                                          Resume of: William H. Desvousges


            Desvousges, W.H., M.F. Bingham, J.C. Kinnell, and A.F. Mohamed. 2005.
                  Comments on Potential Nonuse Values for Proposed Phase III Cooling
                  Water Intake Regulations: Final Report. Prepared for the Utility Water
                  Act Group, American Chemistry Council, American Forest and Paper
                  Association, American Iron and Steel Institute, American Petroleum
                  Institute, and American Public Power Association.       January 24.
                  Durham, NC: Triangle Economic Research.

            Mathews, K.E., and W.H. Desvousges. 2004. Stigma Claims and Survey
                  Reliability: Lessons Learned from Natural Resource Damages
                  Litigation. Working Paper No. T-0401. Durham, NC: Triangle Economic
                  Research.

            Bingham, M.F, W.H. Desvousges, and A.F. Mohamed. 2003. Comments on
                  Benefit Estimation of EPA’s Proposed Phase II 316(b) Rule as
                  Summarized in the Notice of Data Availability: Final Report. Prepared
                  for The Utility Water Act Group. Durham, NC: Triangle Economic
                  Research. June 2.

            Mathews, K.E., and W.H. Desvousges. 2002. “The Truth, the Partial Truth, or
                  Anything But the Truth: Survey Reliability and Property Valuation.”
                  Paper presented at the Symposium on Environmental & Property
                  Damages: Standards, Due Diligence, Valuation & Strategy, Toronto,
                  Ontario. April 4–6.

            Desvousges, W.H., D.M. Clark, M.F. Bingham, A.F. Mohammed, S.M. Small,
                  and D.F. Ludwig. 2002. Comments on the Benefit Estimates of EPA’s
                  Proposed Phase II 316(b) Rule: Final Report. Prepared for the Utility
                  Water Act Group.

            Desvousges, W.H., J.C. Kinnell, K.S. Lievense, and E.A. Keohane. 2001.
                  Passaic River Study Area Creel/Angler Survey: Data Report. TER
                  Working Paper No. G-0101.        Durham, NC:    Triangle Economic
                  Research.

            Desvousges, W.H., D.J. MacNair, F.R. Johnson, G.A. Smith, and S.D. Cox.
                  2000. Comments on the Federal Trustees’ Restoration Scaling and
                  Compensable Value Determination for the Fox River/Green Bay.
                  Durham, NC: Triangle Economic Research.

            Desvousges, W.H., D.J. MacNair, and G.A. Smith. 2000. Lower Fox River and
                  Green Bay: Assessment of Potential Recreational Fishing Losses and
                  Restoration Offsets. Durham, NC: Triangle Economic Research.

            Desvousges, W.H., R.W. Dunford, K.E. Mathews, C.L. Taylor, and J.L.
                  Teague. 1999. A Preliminary Economic Evaluation of New Jersey’s
                  Proposed Groundwater Damage Assessment Process.            Report
                  prepared for New Jersey Site Remediation Industry Network.

            Johnson, F.R., Melissa C. Ruby, William H. Desvousges, and Jonathan R.
                  King. 1998. Using Stated Preferences and Health-State Classifications
                  to Estimate the Value of Health Effects of Air Pollution. Report




                                                      Dec GMV Re: Opposition to Pl MILs 001617
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24104 Page 87 of 95
                                                           Resume of: William H. Desvousges


                   prepared for Environment Canada, Health Canada, Ontario Hydro, and
                   Ontario Ministry of Environment and Energy.

            Desvousges, W.H., F. Reed Johnson, M.C. Ruby, and Alicia R. Gable. 1997.
                  Valuing Stated Preferences for Health Benefits of Improved Air Quality:
                  Results of a Pilot Study. TER Working Paper No. T-9702. Durham,
                  NC: Triangle Economic Research.

            Dunford, R.W., W.H. Desvousges, F.R. Johnson, E.E. Fries, H.J. Michael, and
                  K.E. Mathews. 1997. Comments on NOAA’s Draft Compensatory
                  Restoration Guidance Document. Submitted to National Oceanic and
                  Atmospheric Administration, Silver Spring, MD.

            Dunford, R.W., A.R. Gable, S.P. Hudson, W.H. Desvousges, and F.R.
                  Johnson. 1996. A Review of the 1996 Contingent Valuation Study on
                  the Value of Preventing Oil Spills Along California’s Central Coast.
                  Prepared for Ad Hoc Industry Group. Durham, NC: Triangle Economic
                  Research.

            Desvousges, W.H., F.R. Johnson, S.P. Hudson, A.R. Gable, and Melissa C.
                  Ruby. 1996. Using Conjoint Analysis and Health-State Classifications
                  to Estimate the Value of Health Effects of Air Pollution: Pilot Test
                  Results and Implications. Prepared for Environment Canada, Health
                  Canada, Ontario Hydro, Ontario Ministry of Environment and Energy,
                  and Quebec Ministry of Environment. Durham, NC: Triangle Economic
                  Research.

            Desvousges, W.H., S.M. Waters, and K.E. Train. 1996. Supplemental Report
                  on Potential Economic Losses Associated with Recreation Services in
                  the Upper Clark Fork River Basin. Durham, NC: Triangle Economic
                  Research.

            Dunford, R.W., K.E. Mathews, A.R. Gable, E.E. Fries, F.R. Johnson, and W.H.
                  Desvousges.       1995.     Nonuse Values for Nonenvironmental
                  Commodities: Preliminary Contingent Valuation Results for Avoiding
                  Job Losses. Prepared for the U.S. Department of Energy. Durham,
                  NC: Triangle Economic Research.

            Dunford, R.W., K.E. Mathews, A.R. Gable, E.E. Fries, F.R. Johnson, and W.H.
                  Desvousges.       1995.     Nonuse Values for Nonenvironmental
                  Commodities: Preliminary Conjoint Survey Results. Prepared for the
                  U.S. Department of Energy.       Durham, NC:       Triangle Economic
                  Research.

            Gable, A.R., W.H. Desvousges, and F.R. Johnson. 1995. Calibrating
                  Contingent Valuation Estimates: A Review of the Literature and
                  Suggestions for Future Research. Prepared for the U.S. Department of
                  Energy. Durham, NC: Triangle Economic Research.

            Mathews, K.E., F.R Johnson, R.W. Dunford, and W.H. Desvousges. 1995.
                  The Potential Role of Conjoint Analysis in Natural Resource Damage




                                                       Dec GMV Re: Opposition to Pl MILs 001618
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24105 Page 88 of 95
                                                          Resume of: William H. Desvousges


                   Assessments.    TER Working Paper No. G-9503.            Durham, NC:
                   Triangle Economic Research.

            Desvousges, W.H. 1995. The Role of Contingent Valuation in Natural
                  Resource Damage Assessment. TER Working Paper No. G-9502.
                  Durham, NC: Triangle Economic Research.

            Desvousges, W.H., K.E. Mathews, R.W. Dunford, R.R. Russell, and H.L.
                  James. 1995. Comments on NOAA’s Proposed NRDA Rule Under the
                  Oil Pollution Act. Submitted to NOAA. Durham, NC: Triangle Economic
                  Research.

            Desvousges, W.H., K.E. Mathews, R.W. Dunford, R.R. Russell, and H.L.
                  James. 1995. Comments on NOAA’s Proposed NRDA Rule Under the
                  Oil Pollution Act: Executive Summary. Durham, NC: Triangle
                  Economic Research.

            Desvousges, W.H., and R.A. Sandefur. 1995. “Modeling Natural Resource
                  Damages for Spills and Releases of Oils and Chemicals." White Paper
                  prepared for API by Arthur D. Little and Triangle Economic Research.

            Desvousges, W.H., L.A. Sturtevant, S.E. Holden, and S.P. Hudson. 1995.
                  Review of DOI’s Proposed NRDAM/CME and Associated Regulations.
                  Prepared by Arthur D. Little, Inc. and Triangle Economic Research.

            Desvousges, W.H., S.P. Hudson, A.R. Gable, and S.K. Snow. 1995. Review
                  of DOI’s Proposed NRDAM/GLE and Associated Regulations. Prepared
                  by Arthur D. Little, Inc., and Triangle Economic Research.

            Desvousges, W.H., F.R. Johnson, H.S. Banzhaf, R.R. Russell, E.E. Fries, K.J.
                  Dietz, S.C. Helms, D. Keen, J. Snyder, H. Balentine, V. Sadeghi, and
                  S.A. Martin. 1995. Assessing Environmental Externality Costs for
                  Electricity Generation in Wisconsin. Prepared for Wisconsin Task Force
                  on Externality Costing. Seven volumes. Durham, NC: Triangle
                  Economic Research.

            Desvousges, W.H., F.R. Johnson, H.S. Banzhaf, R.R. Russell, E.E. Fries, K.J.
                  Dietz, S.C. Helms, D. Keen, J. Snyder, H. Balentine, V. Sadeghi, and
                  S.A. Martin. 1995. Assessing Environmental Externality Costs for
                  Electricity Generation. Prepared for Northern States Power Company.
                  Seven volumes. Durham, NC: Triangle Economic Research.

            Johnson, F.R., W.H. Desvousges, E.E. Fries, and L.L. Wood. 1995. Conjoint
                  Analysis of Individual and Aggregate Environmental References. TER
                  Technical Working Paper No. T-9502. Durham, NC: Triangle
                  Economic Research.

            Desvousges, W.H., R.W. Dunford, R.R. Russell, and S.P. Hudson. 1994.
                  Review of Technical Memorandum: Quantification and Scaling of
                  Resource Services. Prepared for ASARCO Incorporated, Champion
                  International Corporation, Kaiser Aluminum & Chemical Corporation,
                  Occidental Chemical Corporation, and the City of Tacoma.




                                                      Dec GMV Re: Opposition to Pl MILs 001619
Case 2:15-cv-00201-SMJ   ECF No. 422-30     filed 01/28/20   PageID.24106 Page 89 of 95
                                                          Resume of: William H. Desvousges


            Desvousges, W.H., F.R. Johnson, and H. Spencer Banzhaf. 1994. Assessing
                  Environmental Costs For Electricity Generation. TER General Working
                  Paper No. G-9402. Durham, NC: Triangle Economic Research.

            Desvousges, W.H., S.P. Hudson, S.K. Snow, R.W. Dunford, A.R. Gable, M.C.
                  Ruby, and R.A. Sandefur. 1994. Comments on the National Oceanic
                  and Atmospheric Administration’s Natural Resource Damage
                  Assessment Proposed Rule. Prepared for NOAA. Durham, NC:
                  Triangle Economic Research.

            Desvousges, W.H., L.L. Wood, A.E. Kenyon, F.R. Johnson, R. Iachan, and
                  E.E. Fries. 1994. Willingness-to-Pay Results and Market Penetration
                  Forecasts. Prepared for the Electric Power Research Institute.

            Desvousges, W.H., S.P. Hudson, and R.R. Russell. 1993. Comments on the
                  Department of the Interior’s Natural Resource Damage Assessment
                  Proposed Rule. Prepared for the Office of Environmental Affairs, U.S.
                  Department of the Interior.

            Desvousges, W.H., and F.R. Johnson. 1992. A Review of “Methods for
                  Measuring Nonuse Values:       A Contingent Valuation Study of
                  Groundwater Cleanup,” by McClelland, Schulze, et al. Prepared for the
                  Environmental Advisory Committee, U.S. Environmental Protection
                  Agency.

            Desvousges, W.H., F.R. Johnson, R.W. Dunford, K.N. Wilson, H.S. Banzhaf,
                  and K.J. Stettler. 1992. Using Contingent Valuation to Measure
                  Nonuse Damages:       An Assessment of Validity and Reliability.
                  Prepared for the NOAA Contingent Valuation Panel.

            Desvousges, W.H., F.R. Johnson, R.W. Dunford, K.J. Boyle, S.P. Hudson, and
                  K.N. Wilson. 1992. Measuring Nonuse Damages Using Contingent
                  Valuation: An Experimental Evaluation of Accuracy. Monograph 92-1,
                  Prepared for Exxon Company, USA. Research Triangle Park, NC:
                  Research Triangle Institute.

            Desvousges, W.H., K.E. Mathews, N. Dean, J.S. Smith, and K.N. Wilson.
                  1992. Measuring Benefits of the Effluent Guidelines: An Evaluation of
                  Benefits-Transfer Technique. Prepared for the Office of Science and
                  Technology, U.S. Environmental Protection Agency.

            Desvousges, W.H., F.R. Johnson, J.A. Mauskopf, S.A. Johnston, J.S. Smith,
                  K.N. Wilson, and M. Benerofe. 1991. Accounting for Externality Costs
                  in Wisconsin Electric Utility Planning. Prepared for the Wisconsin
                  Public Service Commission.

            Desvousges, W.H., and A.J. Milliken. 1991. An Economic Assessment of
                  Natural Resource Damages from the Arthur Kill Oil Spill. Prepared for
                  Exxon Company, USA.




                                                      Dec GMV Re: Opposition to Pl MILs 001620
Case 2:15-cv-00201-SMJ    ECF No. 422-30      filed 01/28/20   PageID.24107 Page 90 of 95
                                                            Resume of: William H. Desvousges


            Desvousges, W.H., and R.W. Dunford. 1991. Comments on the Proposed
                  Revision in the NRDA Rule Pursuant to the 1989 Ohio vs. Interior
                  Ruling. Submitted to the U.S. Department of the Interior.

            Robilliard, G.A., W.H. Desvousges, R.W. Dunford, and J. Milliken. 1991.
                    Natural Resource Injury and Damage Assessment Guidance Manual.
                    Prepared for the Petroleum Environmental Research Forum.

            Regan, M.J., and W.H. Desvousges. 1990. Communicating Environmental
                  Risks: A Guide to Practical Evaluations. Prepared for the U.S.
                  Environmental Protection Agency.

            Mauskopf, J.A., A. Forrest, and W.H. Desvousges. 1990. Hazardous
                  Substances in Our Environment: A Citizen’s Guide to Understanding
                  Health Risks and Reducing Exposure.       Prepared for the Risk
                  Communication Program, U.S. Environmental Protection Agency.

            Regan, M.J., J.L. Creighton, and W.H. Desvousges. 1990. Sites for Our Solid
                  Wastes: A Guidebook for Effective Public Involvement. Prepared for
                  the Office of Solid Waste, U.S. Environmental Protection Agency.

            Desvousges, W.H., R.W. Dunford, and J.L. Domanico. 1989. Measuring
                  Natural Resource Damages: An Economic Appraisal. Prepared for the
                  American Petroleum Institute.

            Desvousges, W.H., V.K. Smith, and H.H. Rink, III. 1988. Communicating
                  Radon Risk Effectively: Radon Testing in Maryland. Prepared for the
                  Office of Policy, Planning, and Evaluation, U.S. Environmental Protec-
                  tion Agency.

            Desvousges, W.H., V.K. Smith, A. Fisher, and F.R. Johnson.            1987.
                  Communicating Radon Risks Effectively. Cooperative Agreement
                  report to the Office of Policy Analysis, U.S. Environmental Protection
                  Agency.

            Smith, V. Kerry, William H. Desvousges, Ann Fisher, and F. Reed Johnson.
                   1987. Radon Risk Perceptions and Risk Communications: Preliminary
                   Results. Interim report prepared for the Office of Policy Analysis, U.S.
                   Environmental Protection Agency.

            Desvousges, W.H., R.W. Dunford, J. Frey, H. Kunreuther, R. Kasperson, and
                  P. Slovic.   1987.   High-Level Nuclear Waste Repository Risks:
                  Focus Group Findings and Implications for Surveys. Prepared for
                  Mountain West and the State of Nevada.

            Desvousges, W.H., R.W. Dunford, and H.H. Rink, III. 1987. The Social Cost
                  of a Formaldehyde Release in the Russian River Basin. Prepared for
                  the U.S. Department of Justice.

            Desvousges, W.H., R.W. Dunford, J. Frey, H. Kunreuther, R. Kasperson, and
                  P. Slovic. 1986. High Level Nuclear Waste Risk Surveys: Integrated
                  Survey Plan. Prepared for Mountain West and the State of Nevada.




                                                        Dec GMV Re: Opposition to Pl MILs 001621
Case 2:15-cv-00201-SMJ   ECF No. 422-30     filed 01/28/20   PageID.24108 Page 91 of 95
                                                          Resume of: William H. Desvousges


            Desvousges, W.H., and V.A. Skahen. 1986. Techniques to Measure
                  Damages to Natural Resources: Final Report. Prepared for CERCLA
                  301 Task Force, U.S. Department of the Interior. Durham, NC:
                  Research Triangle Institute.

            Desvousges, W.H., and M.C. Naughton. 1985. Water Quality Benefits of the
                  BCT Regulations for the Pulp and Paper Industry. Prepared for the
                  Economic Analysis Division, U.S. Environmental Protection Agency.

            Desvousges, W.H., and V.K. Smith. 1984. The Travel Cost Approach for
                  Valuing Improved Water Quality: Additional Considerations. Prepared
                  for the Economic Analysis Division, U.S. Environmental Protection
                  Agency.

            Desvousges, W.H., V.K. Smith, and M.P. McGivney. 1983. A Comparison of
                  Alternative Approaches for Estimating Recreation and Related Benefits
                  of Water Quality Improvements. Prepared for the Economic Analysis
                  Division, U.S. Environmental Protection Agency.


      Selected Presentations

            Desvousges, W.H. 2016. “CV Estimates of Passive Use Values: Do the
                  Numbers      Add    Up?“     Law      Seminars     International's
                  Natural Resource Damages Conference. Washington, D.C. March 11 –
                  12.

            Desvousges, W.H. 2014. “Nonuse NRD Claim for Groundwater:
                  A Case Study.“ The Eighth Annual Advanced Conference on Litigating
                  Natural Resource Damages Santa Fe, New Mexico. July 24-25.

            Desvousges,     W.H.    2013.    “Nonuse    and     Tribal NRD Claims:
                  One Economists’ Perspective.” The Seventh Annual Comprehensive
                  Conference on Natural Resource Damages Evolving Strategic and
                  Tactical Issues. Santa Fe, New Mexico. July 19.

            Desvousges,    W.H.     2012.    “Assessing    Groundwater    Damages:
                  The Judge’s Ruling.” Panel Discussion. The Sixth Annual Advanced
                  Conference on Litigating Natural Resource Damages. Santa Fe, New
                  Mexico. July 12.

            Desvousges, W.H. 2010. “Estimation of Restoration and Compensable Value
                  Damages.” Panel Discussion. Fourth Annual Natural Resource
                  Damages Claims Conference. Santa Fe, New Mexico. July 16.

            Desvousges,      W.H.    2009.      “Groundwater       Valuation   and
                  Restoration: One Economist’s Perspective.” Third Annual Advanced
                  Conference on Natural Resource Damages Litigation. Santa Fe, New
                  Mexico. July 9.




                                                      Dec GMV Re: Opposition to Pl MILs 001622
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24109 Page 92 of 95
                                                           Resume of: William H. Desvousges


            Desvousges, W.H. 2008. “Natural Resource Damage Assessments:
                  Economic Valuation of Natural Resource Damages.” National
                  Advanced Conference on Natural Resource Damages Litigation. Santa
                  Fe, New Mexico. July 18.

            Desvousges, W.H. 2007. “Natural Resource Damage Assessments:
                  Key Economic Issues in Defending a Damages Claim.” National
                  Advanced Conference on Natural Resource Damages Litigation. Santa
                  Fe, New Mexico. July 16.

            Desvousges,      W.H.    2007.     “HEA      and      Conjoint    Analysis
                  Not Ready for Prime Time.” Presentation at the U.S. Department of the
                  Interior 2007 NRDA Restoration Program National Workshop. Phoenix,
                  Arizona. April 26.

            Desvousges, W.H. 2006. Presentation at the Office of Policy, Economics and
                  Innovation’s National Center for Environmental Economics and the
                  Office of Solid Waste and Emergency Response’s Land Revitalization
                  Office workshop on Risk Assessment and Benefit Estimation Methods.
                  Washington, D.C. September 28.

            Desvousges, W.H. 2006. “Response to the Department of the Interior’s
                  Questions to FACA Subcommittee #3.“ Presented to Department of the
                  Interior FACA Subcommittee #3, Shepherdstown, West Virginia, June
                  5.

            Desvousges, W.H. 2005. “Compensatory Restoration Principles and
                  Practices.” Presented at the Natural Resource Damages Seminar, Cook
                  College, New Brunswick, NJ. May 24.

            Desvousges, W.H., and M.F. Bingham. 2004. “Benefit-Cost Analysis and
                  316(b) Compliance.” Presented at the UWAG/EPRI (316(b) Legal
                  Advisory Session, Atlanta, GA. May 12.

            Desvousges, W.H., and K.E. Mathews. 2004. “Evaluating Mass Tort-Class
                  Action Claims for Property Stigma Damages from Environmental
                  Contamination.”     American Bar Association Conference on
                  Environmental Law, Keystone, Colorado. March 11.

            Kinnell, J.C., M.F. Bingham, E.A. Keohane, and W.H. Desvousges. 2002.
                    “Using Intercept and Count Data to Estimate the Population of Anglers
                    in an Urban and Industrial River.” Presented at the 2002 W-133
                    Conference, Monterey, CA. February.

            Kinnell, J.C., D.J. MacNair, and W.H. Desvousges. 2001. “Using RP and SP
                    Data For Valuing Recreational Access in a Compensatory Restoration
                    Framework.” Presented at the 2001 W-133 Conference, Miami, FL.
                    February.

            MacNair, D.J., and W.H. Desvousges. 2001. “Using RP and SP Data to
                 Measure the Effect of Fish Consumption Advisories on Recreational




                                                       Dec GMV Re: Opposition to Pl MILs 001623
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24110 Page 93 of 95
                                                           Resume of: William H. Desvousges


                   Anglers.”   Presented at the 2001 W-133 Conference, Miami, FL.
                   February.

            Bingham, M.T., G. Smith, and W.H. Desvousges. 1999. “A Cognitive
                  Approach to Modeling the WTP Decision Under Dichotomous Choice
                  and Open-Ended Contingent-Valuation Survey Formats.” Presented at
                  the American Agricultural Economics Association Meeting, Nashville,
                  Tennessee. August.

            Kinnell, J.C., M.F. Bingham, and W.H. Desvousges. 1999. “Sequencing
                    Effects in Valuing Multiple Environmental Programs.” Presented at the
                    American Agricultural Economics Association Meeting in Nashville,
                    Tennessee. August.

            Desvousges, W.H., and F.R. Johnson. 1998. “Measuring and Influencing
                  Health-Related Attitudes, Perceptions, and Behavior.” August.

            Johnson, F.R., W.H. Desvousges, and M.J. Bingham. 1998. “Trade-off
                  Preferences for Pharmaceuticals Development, Marketing, and
                  Outcome Evaluation.” Third international meeting of the International
                  Society for Pharmacoeconomics and Outcomes Research,
                  Philadelphia, PA. May.

            MacNair, D.J., W.H. Desvousges, and J.C. Lutz. 1998. “An In-Kind Damage
                 Assessment of Recreational Fishing Using Revealed and Stated
                 Preference Data.” The American Agricultural Economics Association
                 Meeting, Salt Lake City, UT. August.

            Desvousges, W.H. 1997. “Scaling and Selecting Compensatory-Restoration
                  Projects: An Economic Perspective.” Conference on Restoration of
                  Lost Human Uses of the Environment, Washington, DC. May.

            Desvousges, W.H. 1996. “NRDA From an Economist’s Viewpoint.” Blasland,
                  Bouck and Lee, Inc. Sediment Management Seminar, Orlando, FL.
                  February.

            Fries, E.E., F.R. Johnson, K.E. Mathews, W.H. Desvousges, and R.W.
                   Dunford. 1996. “The Consistency of Stated Preferences: An Analysis
                   of Salmon-Preservation and Job-Loss Trade-offs.” Camp Resources,
                   Wilmington, N.C. August.

            Johnson, F.R., M.C. Ruby, and W.H. Desvousges. 1996. “Valuing Stated
                  Preferences for Health Benefits of Improved Air Quality: Results of a
                  Pilot Study.” Department of Economics at Stockholm School of
                  Economics in Stockholm, Sweden. September.

            Desvousges, W.H. 1995. “The Reliability of Contingent Valuation for NRDA.”
                  Panel Presentation at the Southern Economic Association Meetings in
                  New Orleans, LA. November.




                                                       Dec GMV Re: Opposition to Pl MILs 001624
Case 2:15-cv-00201-SMJ   ECF No. 422-30      filed 01/28/20   PageID.24111 Page 94 of 95
                                                          Resume of: William H. Desvousges


            Johnson, F.R., W.H. Desvousges, and H.S. Banzhaf. 1995. “Assessing the
                  Externalities of Electricity Generation in the Midwest.” Southern
                  Economic Association Meetings in New Orleans, Louisiana. November.

            Desvousges, W.H., S.P. Hudson, and M.C. Ruby. 1994. “Evaluating CV
                  Performance:   Separating the Light from the Heat.” DOE/EPA
                  Workshop on Using Contingent Valuation to Measure Nonmarket
                  Values, Herndon, VA. May.

            Desvousges, W.H., and S.P. Hudson. 1994. “Contingent Valuation: Is it
                  Accurate Enough for Damage Assessments?”        American Bar
                  Association Seminar on Natural Resource Damage Assessments,
                  Chicago, IL. May.

            Desvousges, W.H. 1993. “Using Contingent Valuation to Measure Nonuse
                  Damages: A Lesson in Unreliability.” Meeting of the Society for
                  Environmental Toxicology and Chemistry, Houston, TX. November.

            Robilliard, G.A., Fischel, W.H. Desvousges, R.W. Dunford, and K.E. Mathews.
                    1993. “Evaluation of Compensation Formulae to Measure Natural
                    Resource Damages.” International Oil Spill Conference, Tampa, FL.
                    March.

            Dunford, R.W., S.P. Hudson, and W.H. Desvousges. 1993. “Experimental
                  Contingent Values for Reducing Environmental Damage from Oil
                  Spills.” International Oil Spill Conference, Tampa, FL. March.

            Desvousges, W.H., R.W. Dunford, K.E. Mathews, and H.S. Banzhaf. 1993.
                  “NRDA Case Study: The Arthur Kill Oil Spill.” International Oil Spill
                  Conference, Tampa, FL. March.

            Desvousges, W.H., F.R. Johnson, R.W. Dunford, K.J. Boyle, and S.P. Hudson.
                  1993. “The Validity of Expressed Nonuse Values for Environmental
                  Commodities.” American Agricultural Economics Association meeting,
                  Baltimore, MD. August.

            Desvousges, W.H., F.R. Johnson, R.W. Dunford, K.J. Boyle, S.P. Hudson, and
                  K.N. Wilson. 1992. “Measuring Natural Resource Damages with
                  Contingent Valuation: Tests of Validity and Reliability.” Cambridge
                  Economics, Inc., symposium titled, “Contingent Valuation: A Critical
                  Assessment.” Washington, DC. April.

            Dunford, R.W., and W.H. Desvousges. 1992. “Oil Spill Liability: Recent Legal
                  and Economic Developments.”      American Economics Association
                  meeting, New Orleans, LA. January.

            Johnson, F.R., and W.H. Desvousges. 1991. “Nonuse Values in Natural
                  Resource Damage Assessments.” Southern Economic Association
                  meeting, Nashville, TN. November.

            Desvousges, W.H. 1991. “Valuing Ecological Risks.” National Academy of
                  Sciences Workshop on Ecological Risks, Warrenton, VA. February.




                                                      Dec GMV Re: Opposition to Pl MILs 001625
Case 2:15-cv-00201-SMJ   ECF No. 422-30     filed 01/28/20   PageID.24112 Page 95 of 95
                                                          Resume of: William H. Desvousges


            Dunford, R.W., S.P. Hudson, and W.H. Desvousges. 1991. “Linkages
                  Between Oil Spill Removal Activities and Natural Resource Damages.”
                  Presented at the International Oil Spill Conference in San Diego, CA.
                  March.

            Desvousges, W.H. 1990. “Economics and the NRDA: One Economist’s
                  View.” Workshop on Natural Resource Damages, American Bar
                  Association, Washington, DC. May.

            Desvousges, W.H.     1989.    “Risk Perceptions and Nuclear Wastes.”
                  Engineering Foundation Conference on Risk Decision-Making, Santa
                  Barbara, CA. October.

            Desvousges, W.H., H. Kunreuther, and P. Slovic. 1989. “Perceived Risk and
                  Nuclear Waste—A National and Nevada Perspective.” American
                  Association for the Advancement of Science Annual Meeting, San
                  Francisco, CA. January.

            Desvousges, W.H. 1987. “Hazardous Waste and Radon Risks: Good News
                  and Bad News for Economists.” Engineering Foundation Conference
                  on Risk Management, Santa Barbara, CA. November.

            Desvousges, W.H. 1987. “The Use of Focus Groups in Complex Environ-
                  mental Surveys.” American Association of Public Opinion Research
                  Annual meeting, Hershey, PA.

            Smith, V.K., and W.H. Desvousges. 1986. “Information and the Valuation of
                   Risk Reductions,” American Economics Association meeting, New
                   Orleans, LA. December.

            Desvousges, W.H.    1986.  “Methods for Measuring Natural Resource
                  Damages.” Conference on Natural Resource Damages, Washington,
                  DC. November.

            Smith, V.K., and W.H. Desvousges. 1985. “Values for Risk Reductions:
                   Some Considerations for Siting Decisions.” American Economics
                   Association meeting, New York, NY. December.




                                                      Dec GMV Re: Opposition to Pl MILs 001626
